Case 2:18-ml-02814-AB-PVC Document 1150 Filed 07/15/21 Page 1 of 97 Page ID
                                #:48180


 1   John M. Thomas (SBN 266842)
     jthomas@dykema.com
 2   DYKEMA GOSSETT PLLC
     2723 South State Street, Suite 400
 3   Ann Arbor, MI 48104
     Telephone: (734) 214-7613
 4   Facsimile: (734) 214-7696
 5   Spencer P. Hugret (SBN 240424)
     shugret@grsm.com
 6   GORDON REES SCULLY MANSUKHANI, LLP
     275 Battery Street, Suite 2000
 7   San Francisco, CA 94111
     Telephone: (415) 986-5900
 8   Facsimile: (415) 986-8054
 9   Amir Nassihi (SBN 235936)
     anassihi@shb.com
10   SHOOK HARDY & BACON L.L.P.
     One Montgomery Street, Suite 2600
11   San Francisco, CA 94104-4505
     Telephone: (415) 544-1900
12   Facsimile: (415) 391-0281
13   Attorneys for Defendants
14                       UNITED STATES DISTRICT COURT
15                     CENTRAL DISTRICT OF CALIFORNIA
16

17   IN RE: FORD MOTOR CO. DPS6           Case No. 2:18-ml-02814 AB (PVCx)
     POWERSHIFT TRANSMISSION
18   PRODUCTS LIABILITY
     LITIGATION                      MASTER CASE LIST
19
     _______________________________ [July 15, 2021]
20   THIS DOCUMENT RELATES TO:
21   ALL CASES
22

23

24

25

26

27

28


                 MASTER CASE LIST, CASE NO. 2:18-ml-02814 AB (PVCx)
               Case 2:18-ml-02814-AB-PVC Document 1150 Filed 07/15/21 Page 2 of 97 Page ID
                                               #:48181


                  1   TO THE COURT AND ALL COUNSEL OF RECORD:
                  2         Please find attached as Exhibit A, a case list compromised of all member
                  3   cases of the MDL No. 2814, to date.
                  4

                  5   Dated: July 15, 2021    GORDON REES SCULLY MANSUKHANI, LLP
                  6

                  7                                         /s/ Spencer P. Hugret
                  8
                                                            SPENCER P. HUGRET

                  9                                         Attorneys for Defendants
                10

                11

                12

                13

                14

                15

                16

                17

                18

                19

                20
                21

                22

                23

                24

                25

                26

                27

                28
1158020/59730796v.1
                                                                 1
                                 MASTER CASE LIST, CASE NO. 2:18-ml-02814 AB (PVCx)
Case 2:18-ml-02814-AB-PVC Document 1150 Filed 07/15/21 Page 3 of 97 Page ID
                                #:48182




       EXHIBIT A
                                Case 2:18-ml-02814-AB-PVC Document 1150 Filed 07/15/21 Page 4 of 97 Page ID
                                                                #:48183

MDL No. 2814 Ford Motor DPS6 Transmission Cases - Master Case List (July 2021)
                                                          Court and
Case Style                      Case Number                              Plaintiff's Counsel and Address              Defendant's Counsel and Address            Date of Removal     Status
                                                           County
Martin, Tabatha, et al. v. Ford 2:18-cv-00982-AB-FFM        Ohio         Giles Lenox                                Thompson Hine LLP                              8/19/2016       Dismissed
Motor Company                                                            Delev & Associates, LLC 1050 Delta Avenue, 127 Public Square 3900 Key Center
                                                                         Suite 1000                                 Cleveland, OH 44114
                                                                         Cincinnati, OH 45208
Ascensio, Benjamin, et al. v.   2:18-cv-00983-AB-FFM        Texas-       Richard C Dalton LLC                         Thompson Coe Cousins and Irons LLP            2/1/2017       Dismissed
Ford Motor Company                                       Eastern (not 1343 West Causeway Approach                     701 Brazos Street Suite 1500
[includes 28 Plaintiffs ]                                  removed Mandeville, LA 70471 & Duck Law Firm LLC           Austin, TX 78701 & Thompson Coe
                                                        filed in Texas - 5040 Ambassador Caffery Parkway Suite        Cousins and Irons LLP
                                                            Eastern      200, Lafayette, LA 70508                     700 North Pearl Street 25th Floor
                                                          originally);                                                Dallas, TX 75201
                                                            Western
                                                          Division CA
Hemza, Mark v. Ford Motor       2:18-cv-00980-AB-FFM     Hawaii (not     Law Office of Bruce F Sherman                Tom Petrus and Miller LLLC                   6/21/2017
Company, et al.                                           removed;       1050 Bishop Street No 509                    Finance Factors Center
                                                             filed       Honolulu, HI 96813 & James L Weisman         1164 Bishop Street Suite 650
                                                         originally in   Attorney at Law LLLC                         Honolulu, HI 96813
                                                             USDC        PO Box 88106
                                                           Hawaii);      Honolulu, HI 96830
                                                           Western
                                                          Division LA
Banks, Clarene, et al. v. Ford 2:18-cv-01288-AB-FFM         Texas -      Richard C Dalton LLC                         Thompson Coe Cousins and Irons LLP           8/21/2017       Dismissed
Motor Company [includes 19                               Eastern (not    1343 West Causeway Approach                  701 Brazos Street Suite 1500
Plaintiffs ]                                              removed;       Mandeville, LA 70471 & Duck Law Firm LLC     Austin, TX 78701 & Thompson Coe
                                                             filed       5040 Ambassador Caffery Parkway Suite        Cousins and Irons LLP
                                                         originally in   200                                          700 North Pearl Street 25th Floor
                                                            Texas -      Lafayette, LA 70508                          Dallas, TX 75201
                                                           Eastern);
                                                           Western
                                                          Division LA

Bagwell, Robert v. Ford Motor 2:17-cv-06632-AB-FFM         Central       Knight Law Group 10250 Constellation Blvd, Gordon Rees Scully Mansukhani, 275              9/8/2017       IDP Case
Company                                                                  Suite 2500 Los Angeles, CA 90067 &         Battery Street Suite 2000 San Francisco,                       Dismissed
                                                                         Kiesel Law, 8648 Wilshire Boulevard        CA 94111
                                                                         Beverly Hills, CA 90211-2910
Fort, Sharon v. Ford Motor      2:17-cv-06631-AB-FFM       Central       Knight Law Group 10250 Constellation Blvd,   Gordon Rees Scully Mansukhani, LLP, 275       9/8/2017        IDP Case
Company                                                                  Suite 2500 Los Angeles, CA 90067 &           Battery Street Suite 2000 San Francisco,                     Settlement
                                                                         Kiesel Law, 8648 Wilshire Boulevard          CA 94111 &                Dykema                               Pending
                                                                         Beverly Hills, CA 90211-2910                 Gossett PLLC
                                                                                                                      2723 South State Street Suite 400
                                                                                                                      Ann Arbor, MI 48104




Page 1
                             Case 2:18-ml-02814-AB-PVC Document 1150 Filed 07/15/21 Page 5 of 97 Page ID
                                                             #:48184

                                                      Court and
Case Style                   Case Number                          Plaintiff's Counsel and Address              Defendant's Counsel and Address          Date of Removal        Status
                                                       County
Pedante, Mark v. Ford Motor 2:17-cv-06656-AB-FFM       Central    Knight Law Group 10250 Constellation Blvd, Gordon Rees Scully Mansukhani, LLP, 275       9/8/2017           Judgment
Company, et al.                                                   Suite 2500 Los Angeles, CA 90067 &         Battery Street Suite 2000 San Francisco,                     Entered. Notice
                                                                  Kiesel Law, 8648 Wilshire Boulevard        CA 94111                                                     of Appeal Filed.
                                                                  Beverly Hills, CA 90211-2910                                                                            Joint Stipulation
                                                                                                                                                                            for Dismissal
                                                                                                                                                                               filed on
                                                                                                                                                                             2/22/2021
Alonso, Andrea v. Ford Motor 2:17-cv-06622-AB-FFM      Central    Knight Law Group 10250 Constellation Blvd, Gordon Rees Scully Mansukhani, 275            9/8/2017
Company                                                           Suite 2500 Los Angeles, CA 90067 &         Battery Street Suite 2000 San Francisco,
                                                                  Kiesel Law, 8648 Wilshire Boulevard        CA 94111
                                                                  Beverly Hills, CA 90211-2910


Barrales, Aristeo v. Ford    2:17-cv-06638-AB-FFM      Central    Knight Law Group 10250 Constellation Blvd, Gordon Rees Scully Mansukhani, 275            9/8/2017
Motor Company                                                     Suite 2500 Los Angeles, CA 90067 &         Battery Street Suite 2000 San Francisco,
                                                                  Kiesel Law, 8648 Wilshire Boulevard        CA 94111 &                Dykema
                                                                  Beverly Hills, CA 90211-2910               Gossett PLLC
                                                                                                             2723 South State Street Suite 400
                                                                                                             Ann Arbor, MI 48104
Gibson, Robert S. v. Ford    2:17-cv-06644-AB-FFM      Central    Knight Law Group 10250 Constellation Blvd, Gordon Rees Scully Mansukhani, LLP, 275       9/8/2017           Settled
Motor Company, et al.                                             Suite 2500 Los Angeles, CA 90067 &         Battery Street Suite 2000 San Francisco,
                                                                  Kiesel Law, 8648 Wilshire Boulevard        CA 94111 &                Dykema
                                                                  Beverly Hills, CA 90211-2910               Gossett LLP
                                                                                                             333 South Grand Avenue Suite 2100
                                                                                                             Los Angeles, CA 90071
Hermosillo, George O. v. Ford 2:17-cv-06651-AB-FFM     Central    Knight Law Group 10250 Constellation Blvd, Gordon Rees Scully Mansukhani, LLP, 275       9/8/2017           Settled
Motor Company                                                     Suite 2500 Los Angeles, CA 90067 &         Battery Street Suite 2000 San Francisco,
                                                                  Kiesel Law, 8648 Wilshire Boulevard        CA 94111
                                                                  Beverly Hills, CA 90211-2910
Magana, Christopher, et al. v. 2:17-cv-06653-AB-FFM    Central    Knight Law Group 10250 Constellation Blvd, Gordon Rees Scully Mansukhani, LLP, 275       9/8/2017
Ford Motor Company, et al.                                        Suite 2500 Los Angeles, CA 90067 &         Battery Street Suite 2000 San Francisco,
                                                                  Kiesel Law, 8648 Wilshire Boulevard        CA 94111 &                Dykema
                                                                  Beverly Hills, CA 90211-2910               Gossett PLLC
                                                                                                             2723 South State Street Suite 400
                                                                                                             Ann Arbor, MI 48104
Mejia, Rodolfo v. Ford Motor 2:17-cv-06654-AB-FFM      Central    Knight Law Group 10250 Constellation Blvd, Gordon Rees Scully Mansukhani, LLP, 275       9/8/2017
Company, et al.                                                   Suite 2500 Los Angeles, CA 90067 &         Battery Street Suite 2000 San Francisco,
                                                                  Kiesel Law, 8648 Wilshire Boulevard        CA 94111 & Dykema Gossett LLP
                                                                  Beverly Hills, CA 90211-2910               333 South Grand Avenue Suite 2100
                                                                                                             Los Angeles, CA 90071




Page 2
                               Case 2:18-ml-02814-AB-PVC Document 1150 Filed 07/15/21 Page 6 of 97 Page ID
                                                               #:48185

                                                      Court and
Case Style                     Case Number                        Plaintiff's Counsel and Address             Defendant's Counsel and Address              Date of Removal    Status
                                                       County
Sorenson, Jacob Bernard        2:18-cv-00996-AB-FFM    Eastern    Strategic Legal Practices, 1840 Century East, Gordon Rees Scully Mansukhani, LLP, 275      9/25/2017       Dismissed
Russell et al. v. Ford Motor                                      Suite 430 Los Angeles, CA 90067               Battery Street Suite 2000 San Francisco,
Company                                                                                                         CA 94111
Rojas, Daniel et al. v. Ford   2:18-cv-00961-AB-FFM   Southern    Knight Law Group 10250 Constellation Blvd, Snell & Wilmer L.L.P. 600 Anton                 9/27/2017
Motor Company, et al.                                             Suite 2500 Los Angeles, CA 90067 & Kiesel Boulevard Suite 1400 Costa Mesa,
                                                                  Law, 8648 Wilshire Boulevard Beverly Hills, California 92626
                                                                  CA 90211-2910
Williams, Paul v. Ford Motor   2:18-cv-00997-AB-FFM    Eastern    Strategic Legal Practices 1840 Century East, Snell & Wilmer L.L.P. 600 Anton               9/28/2017       Dismissed
Company                                                           Suite 430 Los Angeles, CA 90067               Boulevard Suite 1400 Costa Mesa,
                                                                                                                California 92626
Marlowe, Joan v. Ford Motor 2:18-cv-01014-AB-FFM      Northern    Strategic Legal Practices 1840 Century East, Snell & Wilmer L.L.P. 600 Anton               9/28/2017       Dismissed
Company                                                           Suite 430 Los Angeles, CA 90067               Boulevard Suite 1400 Costa Mesa,
                                                                                                                California 92626
Mendez, Joel, et al. v. Ford   2:18-cv-01013-AB-FFM   Northern    Strategic Legal Practices 1840 Century East, Snell & Wilmer L.L.P. 600 Anton               9/28/2017       Dismissed
Motor Company                                                     Suite 430 Los Angeles, CA 90067               Boulevard Suite 1400 Costa Mesa,
                                                                                                                California 92626 & Gordon Rees Scully
                                                                                                                Mansukhani LLP
                                                                                                                275 Battery Street, Suite 2000
                                                                                                                San Francisco, CA 94111

Servantes, Ramiro, et al. v.   2:18-cv-01011-AB-FFM   Northern    Strategic Legal Practices 1840 Century East, Snell & Wilmer L.L.P. 600 Anton               9/28/2017       Dismissed
Ford Motor Company                                                Suite 430 Los Angeles, CA 90067               Boulevard Suite 1400 Costa Mesa,
                                                                                                                California 92626
Thomas, Steven, et al. v. Ford 2:18-cv-01012-AB-FFM   Northern    Strategic Legal Practices 1840 Century East, Snell & Wilmer L.L.P. 600 Anton               9/28/2017       Dismissed
Motor Company                                                     Suite 430 Los Angeles, CA 90067               Boulevard Suite 1400 Costa Mesa,
                                                                                                                California 92626
Hyde, Jennifer v. Ford Motor   2:18-cv-01010-AB-FFM   Northern    Strategic Legal Practices, 1840 Century East, Snell & Wilmer L.L.P. 600 Anton              9/28/2017       Dismissed
Company                                                           Suite 430 Los Angeles, CA 90067               Boulevard Suite 1400 Costa Mesa,
                                                                                                                California 92626
Miles, Chambra, et al. v. Ford 2:18-cv-00959-AB-FFM   Southern    Strategic Legal Practices 1840 Century East, Snell & Wilmer L.L.P. 600 Anton               9/28/2017       Dismissed
Motor Company, et al.                                             Suite 430 Los Angeles, CA 90067               Boulevard Suite 1400 Costa Mesa,
                                                                                                                California 92626
Rule, Susanne Marie v. Ford    2:17-cv-07204-AB-FFM    Central    Knight Law Group 10250 Constellation Blvd, Snell & Wilmer L.L.P. 600 Anton                 9/29/2017       IDP Case
Motor Company, et al.                                             Suite 2500 Los Angeles, CA 90067 & Kiesel Boulevard Suite 1400 Costa Mesa,
                                                                  Law, 8648 Wilshire Boulevard Beverly Hills, California 92626
                                                                  CA 90211-2910

Papamichael, George v. Ford    5:17-cv-01986-AB-FFM    Central    Knight Law Group 10250 Constellation Blvd, Snell & Wilmer L.L.P. 600 Anton                 9/29/2017
Motor Company, et al.                                             Suite 2500 Los Angeles, CA 90067 & Kiesel Boulevard Suite 1400 Costa Mesa,
                                                                  Law, 8648 Wilshire Boulevard Beverly Hills, California 92626
                                                                  CA 90211-2910




Page 3
                                Case 2:18-ml-02814-AB-PVC Document 1150 Filed 07/15/21 Page 7 of 97 Page ID
                                                                #:48186

                                                       Court and
Case Style                      Case Number                        Plaintiff's Counsel and Address          Defendant's Counsel and Address     Date of Removal    Status
                                                        County
Wright, Kenneth L., et al. v.   5:17-cv-01982-AB-FFM    Central    Knight Law Group 10250 Constellation Blvd, Snell & Wilmer L.L.P. 600 Anton     9/29/2017
Ford Motor Company, et al.                                         Suite 2500 Los Angeles, CA 90067 & Kiesel Boulevard Suite 1400 Costa Mesa,
                                                                   Law, 8648 Wilshire Boulevard Beverly Hills, California 92626
                                                                   CA 90211-2910

Theade, Michael E. v. Ford      2:18-cv-00974-AB-FFM   Northern    Knight Law Group 10250 Constellation Blvd, Snell & Wilmer L.L.P. 600 Anton     9/29/2017
Motor Company                                                      Suite 2500 Los Angeles, CA 90067 & Kiesel Boulevard Suite 1400 Costa Mesa,
                                                                   Law, 8648 Wilshire Boulevard Beverly Hills, California 92626
                                                                   CA 90211-2910

Hogge, Bradford v. Ford         2:17-cv-07256-AB-FFM    Central    Knight Law Group 10250 Constellation Blvd, Snell & Wilmer L.L.P. 600 Anton     10/2/2017       IDP Case
Motor Company, et al.                                              Suite 2500 Los Angeles, CA 90067 & Kiesel Boulevard Suite 1400 Costa Mesa,
                                                                   Law, 8648 Wilshire Boulevard Beverly Hills, California 92626
                                                                   CA 90211-2910

Crespo, Delia v. Ford Motor     2:17-cv-07297-AB-FFM    Central    Knight Law Group 10250 Constellation Blvd, Snell & Wilmer L.L.P. 600 Anton     10/2/2017
Company, et al.                                                    Suite 2500 Los Angeles, CA 90067 & Kiesel Boulevard Suite 1400 Costa Mesa,
                                                                   Law, 8648 Wilshire Boulevard Beverly Hills, California 92626
                                                                   CA 90211-2910

Gomez, Jose L. v. Ford Motor 2:17-cv-07262-AB-FFM       Central    Knight Law Group 10250 Constellation Blvd, Snell & Wilmer L.L.P. 600 Anton     10/2/2017
Company                                                            Suite 2500 Los Angeles, CA 90067 & Kiesel Boulevard Suite 1400 Costa Mesa,
                                                                   Law, 8648 Wilshire Boulevard Beverly Hills, California 92626
                                                                   CA 90211-2910

Padilla, Ana R. v. Ford Motor   2:17-cv-07236-AB-FFM    Central    Knight Law Group 10250 Constellation Blvd, Snell & Wilmer L.L.P. 600 Anton     10/2/2017
Company, et al.                                                    Suite 2500 Los Angeles, CA 90067 & Kiesel Boulevard Suite 1400 Costa Mesa,
                                                                   Law, 8648 Wilshire Boulevard Beverly Hills, California 92626
                                                                   CA 90211-2910

Rangel, Fernando, et al v.      5:17-cv-02007-AB-FFM    Central    Knight Law Group 10250 Constellation Blvd, Snell & Wilmer L.L.P. 600 Anton     10/2/2017
Ford Motor Company, et al.                                         Suite 2500 Los Angeles, CA 90067 & Kiesel Boulevard Suite 1400 Costa Mesa,
                                                                   Law, 8648 Wilshire Boulevard Beverly Hills, California 92626
                                                                   CA 90211-2910

Zimmerschied, John, et al. v.   2:18-cv-00995-AB-FFM    Eastern    Knight Law Group 10250 Constellation Blvd, Snell & Wilmer L.L.P. 600 Anton     10/2/2017
Ford Motor Company                                                 Suite 2500 Los Angeles, CA 90067 & Kiesel Boulevard Suite 1400 Costa Mesa,
                                                                   Law, 8648 Wilshire Boulevard Beverly Hills, California 92626
                                                                   CA 90211-2910




Page 4
                                Case 2:18-ml-02814-AB-PVC Document 1150 Filed 07/15/21 Page 8 of 97 Page ID
                                                                #:48187

                                                          Court and
Case Style                     Case Number                            Plaintiff's Counsel and Address            Defendant's Counsel and Address      Date of Removal    Status
                                                           County
Schatzman, Beth E. v. Ford     2:18-cv-00975-AB-FFM       Northern    Knight Law Group 10250 Constellation Blvd, Snell & Wilmer L.L.P. 600 Anton        10/2/2017
Motor Company                                                         Suite 2500 Los Angeles, CA 90067 & Kiesel Boulevard Suite 1400 Costa Mesa,
                                                                      Law, 8648 Wilshire Boulevard Beverly Hills, California 92626
                                                                      CA 90211-2910

Perez, Veronica Ballesteros v. 5:17-cv-02042-AB-FFM        Central    Knight Law Group 10250 Constellation Blvd, Snell & Wilmer L.L.P. 600 Anton        10/3/2017       IDP Case
Ford Motor Company, et al.                                            Suite 2500 Los Angeles, CA 90067 & Kiesel Boulevard Suite 1400 Costa Mesa,
                                                                      Law, 8648 Wilshire Boulevard Beverly Hills, California 92626
                                                                      CA 90211-2910

Padilla, Silvestre, et al. v. Ford 5:17-cv-02015-AB-FFM    Central    Knight Law Group 10250 Constellation Blvd, Snell & Wilmer L.L.P. 600 Anton        10/3/2017
Motor Company, et al.                                                 Suite 2500 Los Angeles, CA 90067 & Kiesel Boulevard Suite 1400 Costa Mesa,
                                                                      Law, 8648 Wilshire Boulevard Beverly Hills, California 92626
                                                                      CA 90211-2910

West, Nicholas v. Ford Motor 5:17-cv-02018-AB-FFM          Central    Knight Law Group 10250 Constellation Blvd, Snell & Wilmer L.L.P. 600 Anton        10/3/2017
Company, et al.                                                       Suite 2500 Los Angeles, CA 90067 & Kiesel Boulevard Suite 1400 Costa Mesa,
                                                                      Law, 8648 Wilshire Boulevard Beverly Hills, California 92626
                                                                      CA 90211-2910

Malagon, Jean Mejia v. Ford    2:18-cv-00998-AB-FFM        Eastern    Knight Law Group 10250 Constellation Blvd, Snell & Wilmer L.L.P. 600 Anton        10/3/2017
Motor Company                                                         Suite 2500 Los Angeles, CA 90067 & Kiesel Boulevard Suite 1400 Costa Mesa,
                                                                      Law, 8648 Wilshire Boulevard Beverly Hills, California 92626
                                                                      CA 90211-2910

Villalovos, Felix v. Ford Motor 2:18-cv-00999-AB-FFM       Eastern    Knight Law Group 10250 Constellation Blvd, Snell & Wilmer L.L.P. 600 Anton        10/3/2017
Company                                                               Suite 2500 Los Angeles, CA 90067 & Kiesel Boulevard Suite 1400 Costa Mesa,
                                                                      Law, 8648 Wilshire Boulevard Beverly Hills, California 92626
                                                                      CA 90211-2910

Aceves, Estela v. Ford Motor   2:18-cv-00981-AB-FFM       Northern    Strategic Legal Practices 1840 Century East, Snell & Wilmer L.L.P. 600 Anton      10/3/2017       Dismissed
Company                                                               Suite 430 Los Angeles, CA 90067              Boulevard Suite 1400 Costa Mesa,
                                                                                                                   California 92626
Forreseter, Timothy v. Ford    2:18-cv-00984-AB-FFM       Northern    Strategic Legal Practices 1840 Century East, Snell & Wilmer L.L.P. 600 Anton      10/3/2017       Dismissed
Motor Company                                                         Suite 430 Los Angeles, CA 90067              Boulevard Suite 1400 Costa Mesa,
                                                                                                                   California 92626
Hernandez, Frank v. Ford       2:18-cv-00989-AB-FFM       Northern    Strategic Legal Practices 1840 Century East, Snell & Wilmer L.L.P. 600 Anton      10/3/2017       Dismissed
Motor Company                                                         Suite 430 Los Angeles, CA 90067              Boulevard Suite 1400 Costa Mesa,
                                                                                                                   California 92626
Indiveri, Mark v. Ford Motor   2:18-cv-01040-AB-FFM       Northern    Strategic Legal Practices 1840 Century East, Snell & Wilmer L.L.P. 600 Anton      10/3/2017       Dismissed
Company                                                               Suite 430 Los Angeles, CA 90067              Boulevard Suite 1400 Costa Mesa,
                                                                                                                   California 92626




Page 5
                               Case 2:18-ml-02814-AB-PVC Document 1150 Filed 07/15/21 Page 9 of 97 Page ID
                                                               #:48188

                                                        Court and
Case Style                     Case Number                          Plaintiff's Counsel and Address            Defendant's Counsel and Address      Date of Removal    Status
                                                         County
Rodriguez-Diaz, Esmerelda v. 2:18-cv-00986-AB-FFM       Northern    Strategic Legal Practices 1840 Century East, Snell & Wilmer L.L.P. 600 Anton      10/3/2017       Dismissed
Ford Motor Company                                                  Suite 430 Los Angeles, CA 90067              Boulevard Suite 1400 Costa Mesa,
                                                                                                                 California 92626
Torres, Jose, et al. v. Ford   2:18-cv-00985-AB-FFM     Northern    Strategic Legal Practices 1840 Century East, Snell & Wilmer L.L.P. 600 Anton      10/3/2017       Dismissed
Motor Company                                                       Suite 430 Los Angeles, CA 90067              Boulevard Suite 1400 Costa Mesa,
                                                                                                                 California 92626
Torres, Maria v. Ford Motor    2:18-cv-00979-AB-FFM     Northern    Strategic Legal Practices 1840 Century East, Snell & Wilmer L.L.P. 600 Anton      10/3/2017       Dismissed
Company                                                             Suite 430 Los Angeles, CA 90067              Boulevard Suite 1400 Costa Mesa,
                                                                                                                 California 92626
Simmons, Ronald Joseph v.      2:18-cv-00992-AB-FFM     Northern    Knight Law Group 10250 Constellation Blvd, Snell & Wilmer L.L.P. 600 Anton        10/3/2017
Ford Motor Company                                                  Suite 2500 Los Angeles, CA 90067 & Kiesel Boulevard Suite 1400 Costa Mesa,
                                                                    Law, 8648 Wilshire Boulevard Beverly Hills, California 92626
                                                                    CA 90211-2910

Rodgers, Willard M. v. Ford    2:18-cv-00987-AB-FFM     Northern    Strategic Legal Practices 1840 Century East, Snell & Wilmer L.L.P. 600 Anton      10/3/2017
Motor Company                                                       Suite 430 Los Angeles, CA 90067              Boulevard Suite 1400 Costa Mesa,
                                                                                                                 California 92626
Berry, Edison T., et al. v. Ford 5:17-cv-02034-AB-FFM    Central    Knight Law Group 10250 Constellation Blvd, Snell & Wilmer L.L.P. 600 Anton        10/4/2017       IDP Case
Motor Company, et al.                                               Suite 2500 Los Angeles, CA 90067 & Kiesel Boulevard Suite 1400 Costa Mesa,
                                                                    Law, 8648 Wilshire Boulevard Beverly Hills, California 92626
                                                                    CA 90211-2910

Henry, Kenneth, et al. v. Ford 5:17-cv-02036-AB-FFM      Central    Knight Law Group 10250 Constellation Blvd, Snell & Wilmer L.L.P. 600 Anton        10/4/2017       IDP Case
Motor Company, et al.                                               Suite 2500 Los Angeles, CA 90067 & Kiesel Boulevard Suite 1400 Costa Mesa,
                                                                    Law, 8648 Wilshire Boulevard Beverly Hills, California 92626
                                                                    CA 90211-2910

Hernandez, Jose M. et al v.    5:17-cv-02045-AB-FFM      Central    Knight Law Group 10250 Constellation Blvd, Snell & Wilmer L.L.P. 600 Anton        10/4/2017       IDP Case
Ford Motor Company, et al.                                          Suite 2500 Los Angeles, CA 90067 & Kiesel Boulevard Suite 1400 Costa Mesa,
                                                                    Law, 8648 Wilshire Boulevard Beverly Hills, California 92626
                                                                    CA 90211-2910

Keating, Steve S. v. Ford      5:17-cv-02044-AB-FFM      Central    Knight Law Group 10250 Constellation Blvd, Snell & Wilmer L.L.P. 600 Anton        10/4/2017
Motor Company, et al.                                               Suite 2500 Los Angeles, CA 90067 & Kiesel Boulevard Suite 1400 Costa Mesa,
                                                                    Law, 8648 Wilshire Boulevard Beverly Hills, California 92626
                                                                    CA 90211-2910

Kennedy, Daniel P. v. Ford     2:18-cv-00971-AB-FFM      Central    Knight Law Group 10250 Constellation Blvd, Snell & Wilmer L.L.P. 600 Anton        10/4/2017
Motor Company, et al.                                               Suite 2500 Los Angeles, CA 90067 & Kiesel Boulevard Suite 1400 Costa Mesa,
                                                                    Law, 8648 Wilshire Boulevard Beverly Hills, California 92626
                                                                    CA 90211-2910




Page 6
                               Case 2:18-ml-02814-AB-PVC Document 1150 Filed 07/15/21 Page 10 of 97 Page ID
                                                                #:48189

                                                       Court and
Case Style                     Case Number                         Plaintiff's Counsel and Address            Defendant's Counsel and Address      Date of Removal    Status
                                                        County
Connaughton, Judith, et al. v. 2:18-cv-01042-AB-FFM    Northern    Strategic Legal Practices 1840 Century East, Snell & Wilmer L.L.P. 600 Anton      10/4/2017       Dismissed
Ford Motor Company                                                 Suite 430 Los Angeles, CA 90067              Boulevard Suite 1400 Costa Mesa,
                                                                                                                California 92626
Garcia, Antonio v. Ford Motor 2:18-cv-01041-AB-FFM     Northern    Strategic Legal Practices 1840 Century East, Snell & Wilmer L.L.P. 600 Anton      10/4/2017       Dismissed
Company                                                            Suite 430 Los Angeles, CA 90067              Boulevard Suite 1400 Costa Mesa,
                                                                                                                California 92626
Klein, Jordan v. Ford Motor    2:18-cv-01044-AB-FFM    Northern    Strategic Legal Practices 1840 Century East, Snell & Wilmer L.L.P. 600 Anton      10/4/2017       Dismissed
Company                                                            Suite 430 Los Angeles, CA 90067              Boulevard Suite 1400 Costa Mesa,
                                                                                                                California 92626
Magan, Mark, et al. v. Ford    2:18-cv-01045-AB-FFM    Northern    Strategic Legal Practices 1840 Century East, Snell & Wilmer L.L.P. 600 Anton      10/4/2017       Dismissed
Motor Company                                                      Suite 430 Los Angeles, CA 90067              Boulevard Suite 1400 Costa Mesa,
                                                                                                                California 92626
Cardoso, Gonzalo v. Ford       2:18-cv-00965-AB-FFM    Southern    Strategic Legal Practices 1840 Century East, Snell & Wilmer L.L.P. 600 Anton      10/4/2017       Dismissed
Motor Company, et al.                                              Suite 430 Los Angeles, CA 90067              Boulevard Suite 1400 Costa Mesa,
                                                                                                                California 92626
Minke, August et al. v. Ford   2:18-cv-00970-AB-FFM    Southern    Strategic Legal Practices 1840 Century East, Snell & Wilmer L.L.P. 600 Anton      10/4/2017       Dismissed
Motor Company, et al.                                              Suite 430 Los Angeles, CA 90067              Boulevard Suite 1400 Costa Mesa,
                                                                                                                California 92626
Raleigh, Ryan v. Ford Motor    2:18-cv-00963-AB-FFM    Southern    Knight Law Group 10250 Constellation Blvd, Snell & Wilmer L.L.P. 600 Anton        10/4/2017
Company, et al.                                                    Suite 2500 Los Angeles, CA 90067 & Kiesel Boulevard Suite 1400 Costa Mesa,
                                                                   Law, 8648 Wilshire Boulevard Beverly Hills, California 92626
                                                                   CA 90211-2910

Rose, Tonya Lee, et al. v. Ford 2:18-cv-00967-AB-FFM   Southern    Knight Law Group 10250 Constellation Blvd, Snell & Wilmer L.L.P. 600 Anton        10/4/2017
Motor Company, et al.                                              Suite 2500 Los Angeles, CA 90067 & Kiesel Boulevard Suite 1400 Costa Mesa,
                                                                   Law, 8648 Wilshire Boulevard Beverly Hills, California 92626
                                                                   CA 90211-2910

Muhammad, Ziyadah v. Ford      2:18-cv-00964-AB-FFM     Central    Strategic Legal Practices 1840 Century East, Snell & Wilmer L.L.P. 600 Anton      10/5/2017       Dismissed
Motor Company, et al.                                              Suite 430 Los Angeles, CA 90067              Boulevard Suite 1400 Costa Mesa,
                                                                                                                California 92626
Stanton, Jean v. Ford Motor    2:18-cv-00973-AB-FFM     Central    Strategic Legal Practices 1840 Century East, Snell & Wilmer L.L.P. 600 Anton      10/5/2017       Dismissed
Company, et al.                                                    Suite 430 Los Angeles, CA 90067              Boulevard Suite 1400 Costa Mesa,
                                                                                                                California 92626
Hiatt, Jean v. Ford Motor      2:17-cv-07321-AB-FFM     Central    Knight Law Group 10250 Constellation Blvd, Snell & Wilmer L.L.P. 600 Anton        10/5/2017
Company                                                            Suite 2500 Los Angeles, CA 90067 & Kiesel Boulevard Suite 1400 Costa Mesa,
                                                                   Law, 8648 Wilshire Boulevard Beverly Hills, California 92626
McGinnis, Leonard C. v. Ford   5:17-cv-02047-AB-FFM     Central    CA 90211-2910
                                                                   Knight Law Group 10250 Constellation Blvd, Snell & Wilmer L.L.P. 600 Anton        10/5/2017
Motor Company, et al.                                              Suite 2500 Los Angeles, CA 90067 & Kiesel Boulevard Suite 1400 Costa Mesa,
                                                                   Law, 8648 Wilshire Boulevard Beverly Hills, California 92626
                                                                   CA 90211-2910




Page 7
                                 Case 2:18-ml-02814-AB-PVC Document 1150 Filed 07/15/21 Page 11 of 97 Page ID
                                                                  #:48190

                                                        Court and
Case Style                       Case Number                        Plaintiff's Counsel and Address            Defendant's Counsel and Address      Date of Removal    Status
                                                         County
Trujillo, Guillermo, et al. v.   2:17-cv-07322-AB-FFM    Central    Knight Law Group 10250 Constellation Blvd, Snell & Wilmer L.L.P. 600 Anton        10/5/2017
Ford Motor Company                                                  Suite 2500 Los Angeles, CA 90067 & Kiesel Boulevard Suite 1400 Costa Mesa,
                                                                    Law, 8648 Wilshire Boulevard Beverly Hills, California 92626
                                                                    CA 90211-2910

Martinez, Juan Carlos v. Ford 2:18-cv-01048-AB-FFM      Northern    Strategic Legal Practices 1840 Century East, Snell & Wilmer L.L.P. 600 Anton      10/5/2017       Dismissed
Motor Company                                                       Suite 430 Los Angeles, CA 90067              Boulevard Suite 1400 Costa Mesa,
                                                                                                                 California 92626
Padilla, Ana v. Ford Motor       2:18-cv-01050-AB-FFM   Northern    Strategic Legal Practices 1840 Century East, Snell & Wilmer L.L.P. 600 Anton      10/5/2017       Dismissed
Company                                                             Suite 430 Los Angeles, CA 90067              Boulevard Suite 1400 Costa Mesa,
                                                                                                                 California 92626
Payseno, Samantha v. Ford        2:18-cv-01053-AB-FFM   Northern    Strategic Legal Practices 1840 Century East, Snell & Wilmer L.L.P. 600 Anton      10/5/2017       Dismissed
Motor Company                                                       Suite 430 Los Angeles, CA 90067              Boulevard Suite 1400 Costa Mesa,
                                                                                                                 California 92626
Raven, Desiree v. Ford Motor 2:18-cv-01054-AB-FFM       Northern    Strategic Legal Practices 1840 Century East, Snell & Wilmer L.L.P. 600 Anton      10/5/2017       Dismissed
Company                                                             Suite 430 Los Angeles, CA 90067              Boulevard Suite 1400 Costa Mesa,
                                                                                                                 California 92626
Rivera, Susana v. Ford Motor 2:18-cv-00941-AB-FFM       Northern    Strategic Legal Practices 1840 Century East, Snell & Wilmer L.L.P. 600 Anton      10/5/2017       Dismissed
Company                                                             Suite 430 Los Angeles, CA 90067              Boulevard Suite 1400 Costa Mesa,
                                                                                                                 California 92626
Kane, Valerie M., et al. v. Ford 2:18-cv-01047-AB-FFM   Northern    Knight Law Group 10250 Constellation Blvd, Snell & Wilmer L.L.P. 600 Anton        10/5/2017
Motor Company                                                       Suite 2500 Los Angeles, CA 90067 & Kiesel Boulevard Suite 1400 Costa Mesa,
                                                                    Law, 8648 Wilshire Boulevard Beverly Hills, California 92626
                                                                    CA 90211-2910

Reece, Albert v. Ford Motor      2:18-cv-00952-AB-FFM   Southern    Knight Law Group 10250 Constellation Blvd, Snell & Wilmer L.L.P. 600 Anton        10/5/2017       Dismissed
Company, et al.                                                     Suite 2500 Los Angeles, CA 90067 & Kiesel Boulevard Suite 1400 Costa Mesa,
                                                                    Law, 8648 Wilshire Boulevard Beverly Hills, California 92626
                                                                    CA 90211-2910

Modrow, Michael, Jr. v. Ford     2:18-cv-00947-AB-FFM   Southern    Strategic Legal Practices 1840 Century East, Snell & Wilmer L.L.P. 600 Anton      10/5/2017       Dismissed
Motor Company, et al.                                               Suite 430 Los Angeles, CA 90067              Boulevard Suite 1400 Costa Mesa,
                                                                                                                 California 92626
Omark, Amika v. Ford Motor       2:18-cv-00960-AB-FFM   Southern    Strategic Legal Practices 1840 Century East, Snell & Wilmer L.L.P. 600 Anton      10/5/2017       Dismissed
Company, et al.                                                     Suite 430 Los Angeles, CA 90067              Boulevard Suite 1400 Costa Mesa,
                                                                                                                 California 92626
Roche, Sherry v. Ford Motor      2:18-cv-00950-AB-FFM   Southern    Strategic Legal Practices 1840 Century East, Snell & Wilmer L.L.P. 600 Anton      10/5/2017       Dismissed
Company, et al.                                                     Suite 430 Los Angeles, CA 90067              Boulevard Suite 1400 Costa Mesa,
                                                                                                                 California 92626
Salgado, Kevin, et al. v. Ford   2:18-cv-00958-AB-FFM   Southern    Strategic Legal Practices 1840 Century East, Snell & Wilmer L.L.P. 600 Anton      10/5/2017       Dismissed
Motor Company, et al.                                               Suite 430 Los Angeles, CA 90067              Boulevard Suite 1400 Costa Mesa,
                                                                                                                 California 92626




Page 8
                              Case 2:18-ml-02814-AB-PVC Document 1150 Filed 07/15/21 Page 12 of 97 Page ID
                                                               #:48191

                                                      Court and
Case Style                    Case Number                         Plaintiff's Counsel and Address            Defendant's Counsel and Address      Date of Removal    Status
                                                       County
Mendoza, Ana L. v. Ford       2:18-cv-00956-AB-FFM    Southern    Knight Law Group 10250 Constellation Blvd, Snell & Wilmer L.L.P. 600 Anton        10/5/2017
Motor Company, et al.                                             Suite 2500 Los Angeles, CA 90067 & Kiesel Boulevard Suite 1400 Costa Mesa,
                                                                  Law, 8648 Wilshire Boulevard Beverly Hills, California 92626
                                                                  CA 90211-2910

Altamirano-Torres, Lorenzo v. 2:17-cv-07338-AB-FFM     Central    Knight Law Group 10250 Constellation Blvd, Snell & Wilmer L.L.P. 600 Anton        10/6/2017       IDP Case
Ford Motor Company, et al.                                        Suite 2500 Los Angeles, CA 90067 & Kiesel Boulevard Suite 1400 Costa Mesa,
                                                                  Law, 8648 Wilshire Boulevard Beverly Hills, California 92626
                                                                  CA 90211-2910

Barrack, David Mark v. Ford   2:18-cv-01000-AB-FFM     Eastern    Knight Law Group 10250 Constellation Blvd, Snell & Wilmer L.L.P. 600 Anton        10/6/2017
Motor Company                                                     Suite 2500 Los Angeles, CA 90067 & Kiesel Boulevard Suite 1400 Costa Mesa,
                                                                  Law, 8648 Wilshire Boulevard Beverly Hills, California 92626
                                                                  CA 90211-2910

Lovest, Angela v. Ford Motor 2:18-cv-01001-AB-FFM      Eastern    Knight Law Group 10250 Constellation Blvd, Snell & Wilmer L.L.P. 600 Anton        10/6/2017
Company                                                           Suite 2500 Los Angeles, CA 90067 & Kiesel Boulevard Suite 1400 Costa Mesa,
                                                                  Law, 8648 Wilshire Boulevard Beverly Hills, California 92626
                                                                  CA 90211-2910

Becker, Dyanne, et al. v. Ford 2:18-cv-00942-AB-FFM   Northern    Knight Law Group 10250 Constellation Blvd, Snell & Wilmer L.L.P. 600 Anton        10/6/2017
Motor Company                                                     Suite 2500 Los Angeles, CA 90067 & Kiesel Boulevard Suite 1400 Costa Mesa,
                                                                  Law, 8648 Wilshire Boulevard Beverly Hills, California 92626
                                                                  CA 90211-2910

Briggs, Nancy L. v. Ford Motor 2:18-cv-01009-AB-FFM   Northern    Knight Law Group 10250 Constellation Blvd, Snell & Wilmer L.L.P. 600 Anton        10/6/2017
Company                                                           Suite 2500 Los Angeles, CA 90067 & Kiesel Boulevard Suite 1400 Costa Mesa,
                                                                  Law, 8648 Wilshire Boulevard Beverly Hills, California 92626
                                                                  CA 90211-2910

Altikriti, Mohanmmed, et al. 2:17-cv-7369-AB-FFM       Central    Strategic Legal Practices 1840 Century East, Snell & Wilmer L.L.P. 600 Anton      10/9/2017       Dismissed
v. Ford Motor Company, et al.                                     Suite 430 Los Angeles, CA 90067              Boulevard Suite 1400 Costa Mesa,
                                                                                                               California 92626
Dobias, Wayne v. Ford Motor 2:17-cv-07370-AB-FFM       Central    Knight Law Group 10250 Constellation Blvd, Snell & Wilmer L.L.P. 600 Anton        10/9/2017
Company, et al.                                                   Suite 2500 Los Angeles, CA 90067 & Kiesel Boulevard Suite 1400 Costa Mesa,
                                                                  Law, 8648 Wilshire Boulevard Beverly Hills, California 92626
                                                                  CA 90211-2910

Casteneda, Herman v. Ford     2:17-cv-07416-AB-FFM     Central    The Barry Law Firm                         King and Spalding LLP                  10/10/2017      Dismissed
Motor Company, et al.                                             11845 West Olympic Boulevard Ste. 1270     633 West 5th Street Suite 1700
                                                                  Los Angeles, CA 90064                      Los Angeles, CA 90071 and King and
                                                                                                             Spalding LLP
                                                                                                             101 Second Street Suite 2300
                                                                                                             San Francisco, CA 94105


Page 9
                                 Case 2:18-ml-02814-AB-PVC Document 1150 Filed 07/15/21 Page 13 of 97 Page ID
                                                                  #:48192

                                                        Court and
Case Style                       Case Number                        Plaintiff's Counsel and Address             Defendant's Counsel and Address             Date of Removal    Status
                                                         County
Camargo, Nelson v. Ford          2:18-cv-01002-AB-FFM    Eastern    Knight Law Group 10250 Constellation Blvd, Snell & Wilmer L.L.P. 600 Anton                10/10/2017
Motor Company                                                       Suite 2500 Los Angeles, CA 90067 & Kiesel Boulevard Suite 1400 Costa Mesa,
                                                                    Law, 8648 Wilshire Boulevard Beverly Hills, California 92626
                                                                    CA 90211-2910

Emhardt, Alana v. Ford Motor 2:17-cv-07533-AB-FFM        Central    Strategic Legal Practices 1840 Century East, Gordon Rees Scully Mansukhani, LLP, 275      10/13/2017      Dismissed
Company, et al.                                                     Suite 430 Los Angeles, CA 90067              Battery Street Suite 2000 San Francisco,
                                                                                                                 CA 94111
Sullivan, Deborah v. Ford        2:17-cv-07497-AB-FFM    Central    Strategic Legal Practices 1840 Century East, Gordon Rees Scully Mansukhani, LLP, 275      10/13/2017      Dismissed
Motor Company, et al.                                               Suite 430 Los Angeles, CA 90067              Battery Street Suite 2000 San Francisco,
                                                                                                                 CA 94111
Gonzalez, Jose v. Ford Motor 2:18-cv-00943-AB-FFM       Northern    Strategic Legal Practices 1840 Century East, Gordon Rees Scully Mansukhani, LLP, 275      10/13/2017      Dismissed
Company                                                             Suite 430 Los Angeles, CA 90067              Battery Street Suite 2000 San Francisco,
                                                                                                                 CA 94111
Reinprecht, Evelyn v. Ford       2:18-cv-00944-AB-FFM   Northern    Strategic Legal Practices 1840 Century East, Gordon Rees Scully Mansukhani, LLP, 275      10/13/2017      Dismissed
Motor Company                                                       Suite 430 Los Angeles, CA 90067              Battery Street Suite 2000 San Francisco,
                                                                                                                 CA 94111
Porter, Todd et al. v. Ford      2:18-cv-00969-AB-FFM   Southern    Strategic Legal Practices 1840 Century East, Gordon Rees Scully Mansukhani, LLP, 275      10/13/2017      Dismissed
Motor Company, et al.                                               Suite 430 Los Angeles, CA 90067              Battery Street Suite 2000 San Francisco,
                                                                                                                 CA 94111
Smithfiled, Marilou, et al. v.   2:18-cv-00966-AB-FFM   Southern    Strategic Legal Practices 1840 Century East, Gordon Rees Scully Mansukhani, LLP, 275      10/13/2017      Dismissed
Ford Motor Company, et al.                                          Suite 430 Los Angeles, CA 90067              Battery Street Suite 2000 San Francisco,
                                                                                                                 CA 94111
Billiard, Thomas v. Ford Motor 2:18-cv-00976-AM-FFM      Central    Strategic Legal Practices 1840 Century East, Gordon Rees Scully Mansukhani, 275           10/16/2017      Dismissed
Company, et al.                                                     Suite 430 Los Angeles, CA 90067              Battery Street Suite 2000 San Francisco,
                                                                                                                 CA 94111
Mobley, Denine v. Ford Motor 2:17-cv-07554-AB-FFM        Central    Strategic Legal Practices 1840 Century East, Gordon Rees Scully Mansukhani, LLP, 275      10/16/2017      Dismissed
Company, et al.                                                     Suite 430 Los Angeles, CA 90067              Battery Street Suite 2000 San Francisco,
                                                                                                                 CA 94111
Dolan, Megan v. Ford Motor       2:18-cv-01005-AB-FFM    Eastern    Strategic Legal Practices 1840 Century East, Gordon Rees Scully Mansukhani, LLP, 275      10/16/2017      Dismissed
Company                                                             Suite 430 Los Angeles, CA 90067              Battery Street Suite 2000 San Francisco,
                                                                                                                 CA 94111
Glassford, Bruce v. Ford         2:18-cv-01004-AB-FFM    Eastern    Strategic Legal Practices 1840 Century East, Gordon Rees Scully Mansukhani, LLP, 275      10/16/2017      Dismissed
Motor Company                                                       Suite 430 Los Angeles, CA 90067              Battery Street Suite 2000 San Francisco,
                                                                                                                 CA 94111
Marquez, Amanda v. Ford          2:18-cv-01003-AB-FFM    Eastern    Strategic Legal Practices 1840 Century East, Gordon Rees Scully Mansukhani, LLP, 275      10/16/2017      Dismissed
Motor Company                                                       Suite 430 Los Angeles, CA 90067              Battery Street Suite 2000 San Francisco,
                                                                                                                 CA 94111
Martin, Michelle, et al. v. Ford 2:18-cv-01008-AB-FFM    Eastern    Strategic Legal Practices 1840 Century East, Gordon Rees Scully Mansukhani, LLP, 275      10/16/2017      Dismissed
Motor Company                                                       Suite 430 Los Angeles, CA 90067              Battery Street Suite 2000 San Francisco,
                                                                                                                 CA 94111
Nacua, Jane v. Ford Motor        2:18-cv-01007-AB-FFM    Eastern    Strategic Legal Practices 1840 Century East, Gordon Rees Scully Mansukhani, LLP, 275      10/16/2017      Dismissed
Company                                                             Suite 430 Los Angeles, CA 90067              Battery Street Suite 2000 San Francisco,
                                                                                                                 CA 94111



Page 10
                                 Case 2:18-ml-02814-AB-PVC Document 1150 Filed 07/15/21 Page 14 of 97 Page ID
                                                                  #:48193

                                                        Court and
Case Style                       Case Number                        Plaintiff's Counsel and Address             Defendant's Counsel and Address             Date of Removal    Status
                                                         County
Reyes, Candace v. Ford Motor 2:18-cv-01006-AB-FFM        Eastern    Strategic Legal Practices 1840 Century East, Gordon Rees Scully Mansukhani, LLP, 275      10/16/2017      Dismissed
Company                                                             Suite 430 Los Angeles, CA 90067              Battery Street Suite 2000 San Francisco,
                                                                                                                 CA 94111
Agulilar, Lilian v. Ford Motor   2:18-cv-00951-AB-FFM   Northern    Strategic Legal Practices 1840 Century East, Gordon Rees Scully Mansukhani, LLP, 275      10/16/2017      Dismissed
Company                                                             Suite 430 Los Angeles, CA 90067              Battery Street Suite 2000 San Francisco,
                                                                                                                 CA 94111
Archibald, David, et al. v. Ford 2:18-cv-00946-AB-FFM   Northern    Strategic Legal Practices 1840 Century East, Gordon Rees Scully Mansukhani, LLP, 275      10/16/2017      Dismissed
Motor Company                                                       Suite 430 Los Angeles, CA 90067              Battery Street Suite 2000 San Francisco,
                                                                                                                 CA 94111
Dillard, Treva, et al. v. Ford   2:18-cv-00948-AB-FFM   Northern    Strategic Legal Practices 1840 Century East, Gordon Rees Scully Mansukhani, LLP, 275      10/16/2017      Dismissed
Motor Company                                                       Suite 430 Los Angeles, CA 90067              Battery Street Suite 2000 San Francisco,
                                                                                                                 CA 94111
Estrada, Julius v. Ford Motor    2:18-cv-00949-AB-FFM   Northern    Strategic Legal Practices 1840 Century East, Gordon Rees Scully Mansukhani, LLP, 275      10/16/2017      Dismissed
Company                                                             Suite 430 Los Angeles, CA 90067              Battery Street Suite 2000 San Francisco,
                                                                                                                 CA 94111
Tavitain, Aida v. Ford Motor     2:18-cv-00945-AB-FFM   Northern    Strategic Legal Practices 1840 Century East, Gordon Rees Scully Mansukhani, LLP, 275      10/16/2017      Dismissed
Company                                                             Suite 430 Los Angeles, CA 90067              Battery Street Suite 2000 San Francisco,
                                                                                                                 CA 94111
Fukasawa, En, et al. v. Ford     2:18-cv-00972-AB-FFM   Southern    Strategic Legal Practices 1840 Century East, Gordon Rees Scully Mansukhani, LLP, 275      10/16/2017      Dismissed
Motor Company, et al.                                               Suite 430 Los Angeles, CA 90067              Battery Street Suite 2000 San Francisco,
                                                                                                                 CA 94111
Alliano, Phillip v. Ford Motor   2:18-cv-00954-AB-FFM   Northern    Strategic Legal Practices 1840 Century East, Gordon Rees Scully Mansukhani, LLP, 275      10/18/2017      Dismissed
Company                                                             Suite 430 Los Angeles, CA 90067              Battery Street Suite 2000 San Francisco,
                                                                                                                 CA 94111
Hess, Julie v. Ford Motor        2:18-cv-00955-AB-FFM   Northern    Strategic Legal Practices 1840 Century East, Gordon Rees Scully Mansukhani, LLP, 275      10/19/2017      Dismissed
Company                                                             Suite 430 Los Angeles, CA 90067              Battery Street Suite 2000 San Francisco,
                                                                                                                 CA 94111
Romero, Marvin, et al. v. Ford 2:18-cv-00957-AB-FFM     Northern    Strategic Legal Practices 1840 Century East, Gordon Rees Scully Mansukhani, LLP, 275      10/20/2017      Dismissed
Motor Company                                                       Suite 430 Los Angeles, CA 90067              Battery Street Suite 2000 San Francisco,
                                                                                                                 CA 94111
Esquibel, Ernest v. Ford Motor 2:18-cv-00978-AB-FFM     Southern    Strategic Legal Practices 1840 Century East, Gordon Rees Scully Mansukhani, LLP, 275      10/20/2017      Dismissed
Company, et al.                                                     Suite 430 Los Angeles, CA 90067              Battery Street Suite 2000 San Francisco,
                                                                                                                 CA 94111
Feichmann, Trevor, et al. v.     2:18-cv-01329-AB-FFM   Northern    Strategic Legal Practices 1840 Century East, Gordon Rees Scully Mansukhani, LLP, 275      10/25/2017      Dismissed
Ford Motor Company                                                  Suite 430 Los Angeles, CA 90067              Battery Street Suite 2000 San Francisco,
                                                                                                                 CA 94111
Gospodinov, Jordan v. Ford       2:17-cv-07844-AB-FFM    Central    Strategic Legal Practices 1840 Century East, Gordon Rees Scully Mansukhani, LLP, 275      10/26/2017      Dismissed
Motor Company, et al.                                               Suite 430 Los Angeles, CA 90067              Battery Street Suite 2000 San Francisco,
                                                                                                                 CA 94111
Kramer, William v. Ford          2:18-cv-01330-AB-FFM   Northern    Strategic Legal Practices 1840 Century East, Gordon Rees Scully Mansukhani, LLP, 275      10/26/2017      Dismissed
Motor Company                                                       Suite 430 Los Angeles, CA 90067              Battery Street Suite 2000 San Francisco,
                                                                                                                 CA 94111




Page 11
                                 Case 2:18-ml-02814-AB-PVC Document 1150 Filed 07/15/21 Page 15 of 97 Page ID
                                                                  #:48194

                                                        Court and
Case Style                       Case Number                        Plaintiff's Counsel and Address             Defendant's Counsel and Address             Date of Removal    Status
                                                         County
Cheney, Justin et al. v. Ford    2:18-cv-01371-AB-FFM   Southern    Strategic Legal Practices 1840 Century East, Gordon Rees Scully Mansukhani, LLP, 275      10/26/2017      Dismissed
Motor Company, et al.                                               Suite 430 Los Angeles, CA 90067              Battery Street Suite 2000 San Francisco,
                                                                                                                 CA 94111
Lunstrom, Bryan v. Ford          2:17-cv-07889-AB-FFM    Central    Strategic Legal Practices 1840 Century East, Gordon Rees Scully Mansukhani, LLP, 275      10/27/2017      Dismissed
Motor Company, et al.                                               Suite 430 Los Angeles, CA 90067              Battery Street Suite 2000 San Francisco,
                                                                                                                 CA 94111
Gutierrez, Michelle, et al. v.   2:18-cv-01335-AB-FFM   Northern    Strategic Legal Practices 1840 Century East, Gordon Rees Scully Mansukhani, LLP, 275      10/27/2017      Dismissed
Ford Motor Company                                                  Suite 430 Los Angeles, CA 90067              Battery Street Suite 2000 San Francisco,
                                                                                                                 CA 94111
Hillard, Robert el al. v. Ford   2:18-cv-01334-AB-FFM   Northern    Strategic Legal Practices 1840 Century East, Gordon Rees Scully Mansukhani, LLP, 275      10/27/2017      Dismissed
Motor Company                                                       Suite 430 Los Angeles, CA 90067              Battery Street Suite 2000 San Francisco,
                                                                                                                 CA 94111
Olazabal, Filiberto, et al. v.   2:18-cv-01331-AB-FFM   Northern    Strategic Legal Practices 1840 Century East, Gordon Rees Scully Mansukhani, LLP, 275      10/27/2017      Dismissed
Ford Motor Company                                                  Suite 430 Los Angeles, CA 90067              Battery Street Suite 2000 San Francisco,
                                                                                                                 CA 94111
Pelloth, Amanda v. Ford          2:18-cv-01332-AB-FFM   Northern    Strategic Legal Practices 1840 Century East, Gordon Rees Scully Mansukhani, LLP, 275      10/27/2017      Dismissed
Motor Company                                                       Suite 430 Los Angeles, CA 90067              Battery Street Suite 2000 San Francisco,
                                                                                                                 CA 94111
Hunter, Cheryl v. Ford Motor 2:18-cv-01374-AB-FFM       Southern    Strategic Legal Practices 1840 Century East, Gordon Rees Scully Mansukhani, LLP, 275      10/27/2017      Dismissed
Company, et al.                                                     Suite 430 Los Angeles, CA 90067              Battery Street Suite 2000 San Francisco,
                                                                                                                 CA 94111
Ibarra, Maria v. Ford Motor      2:18-cv-01372-AB-FFM   Southern    Strategic Legal Practices 1840 Century East, Gordon Rees Scully Mansukhani, LLP, 275      10/27/2017      Dismissed
Company, et al.                                                     Suite 430 Los Angeles, CA 90067              Battery Street Suite 2000 San Francisco,
                                                                                                                 CA 94111
Kerr, Jeannette v. Ford Motor 2:18-cv-01341-AB-FFM      Northern    Strategic Legal Practices 1840 Century East, Gordon Rees Scully Mansukhani, LLP, 275      11/8/2017       Dismissed
Company                                                             Suite 430 Los Angeles, CA 90067              Battery Street Suite 2000 San Francisco,
                                                                                                                 CA 94111
Fernandez, Steve, et al. v.      2:17-cv-08179-AB-FFM    Central    Strategic Legal Practices 1840 Century East, Gordon Rees Scully Mansukhani, LLP, 275      11/9/2017       Dismissed
Ford Motor Company, et al.                                          Suite 430 Los Angeles, CA 90067              Battery Street Suite 2000 San Francisco,
                                                                                                                 CA 94111
Gonzalez, Ernesto, et al. v.     2:17-cv-08182-AB-FFM    Central    Strategic Legal Practices 1840 Century East, Gordon Rees Scully Mansukhani, LLP, 275      11/9/2017       Dismissed
Ford Motor Company                                                  Suite 430 Los Angeles, CA 90067              Battery Street Suite 2000 San Francisco,
                                                                                                                 CA 94111
Padilla, Miguel A. v. Ford       2:17-cv-08196-AB-FFM    Central    Strategic Legal Practices 1840 Century East, Gordon Rees Scully Mansukhani, LLP, 275      11/9/2017       Dismissed
Motor Company, et al.                                               Suite 430 Los Angeles, CA 90067              Battery Street Suite 2000 San Francisco,
                                                                                                                 CA 94111
Connelli, Daniel v. Ford Motor 2:18-cv-01338-AB-FFM     Northern    Strategic Legal Practices 1840 Century East, Gordon Rees Scully Mansukhani, LLP, 275      11/9/2017       Dismissed
Company                                                             Suite 430 Los Angeles, CA 90067              Battery Street Suite 2000 San Francisco,
                                                                                                                 CA 94111
Gimlett, Andrew et al. v. Ford 2:18-cv-01339-AB-FFM     Northern    Strategic Legal Practices 1840 Century East, Gordon Rees Scully Mansukhani, LLP, 275      11/9/2017       Dismissed
Motor Company                                                       Suite 430 Los Angeles, CA 90067              Battery Street Suite 2000 San Francisco,
                                                                                                                 CA 94111




Page 12
                               Case 2:18-ml-02814-AB-PVC Document 1150 Filed 07/15/21 Page 16 of 97 Page ID
                                                                #:48195

                                                       Court and
Case Style                     Case Number                         Plaintiff's Counsel and Address             Defendant's Counsel and Address             Date of Removal    Status
                                                        County
Green, Sonya, et al. v. Ford   2:18-cv-01337-AB-FFM    Northern    Strategic Legal Practices 1840 Century East, Gordon Rees Scully Mansukhani, LLP, 275      11/9/2017       Dismissed
Motor Company                                                      Suite 430 Los Angeles, CA 90067              Battery Street Suite 2000 San Francisco,
                                                                                                                CA 94111
Vallachira, Narayanan et al. v. 2:18-cv-01340-AB-FFM   Northern    Strategic Legal Practices 1840 Century East, Gordon Rees Scully Mansukhani, LLP, 275      11/9/2017       Dismissed
Ford Motor Company                                                 Suite 430 Los Angeles, CA 90067              Battery Street Suite 2000 San Francisco,
                                                                                                                CA 94111
Pantoja, Jose v. Ford Motor    2:18-cv-01375-AB-FFM    Southern    Strategic Legal Practices 1840 Century East, Gordon Rees Scully Mansukhani, LLP, 275      11/9/2017       Dismissed
Company, et al.                                                    Suite 430 Los Angeles, CA 90067              Battery Street Suite 2000 San Francisco,
                                                                                                                CA 94111
Perez, Rosa, et al. v. Ford    2:18-cv-01376-AB-FFM    Southern    Strategic Legal Practices 1840 Century East, Gordon Rees Scully Mansukhani, LLP, 275      11/9/2017       Dismissed
Motor Company, et al.                                              Suite 430 Los Angeles, CA 90067              Battery Street Suite 2000 San Francisco,
                                                                                                                CA 94111
Saldana, Nicholas v. Ford      2:17-cv-08223-AB-FFM     Central    Strategic Legal Practices 1840 Century East, Gordon Rees Scully Mansukhani, LLP, 275      11/10/2017      Dismissed
Motor Company, et al.                                              Suite 430 Los Angeles, CA 90067              Battery Street Suite 2000 San Francisco,
                                                                                                                CA 94111
Volcy, Tyesha v. Ford Motor    2:18-cv-01345-AB-FFM     Central    Strategic Legal Practices 1840 Century East, Gordon Rees Scully Mansukhani, LLP, 275      11/10/2017      Dismissed
Company                                                            Suite 430 Los Angeles, CA 90067              Battery Street Suite 2000 San Francisco,
                                                                                                                CA 94111
Satter, Gabrielle v. Ford      2:18-cv-01343-AB-FFM    Northern    Strategic Legal Practices 1840 Century East, Gordon Rees Scully Mansukhani, LLP, 275      11/10/2017      Dismissed
Motor Company et al.                                               Suite 430 Los Angeles, CA 90067              Battery Street Suite 2000 San Francisco,
                                                                                                                CA 94111
Verrecchia, Deanna v. Ford     2:18-cv-01347-AB-FFM    Northern    Strategic Legal Practices 1840 Century East, Gordon Rees Scully Mansukhani, LLP, 275      11/10/2017      Dismissed
Motor Company                                                      Suite 430 Los Angeles, CA 90067              Battery Street Suite 2000 San Francisco,
                                                                                                                CA 94111
Woodall, Jean v. Ford Motor    2:18-cv-01344-AB-FFM    Northern    Strategic Legal Practices 1840 Century East, Gordon Rees Scully Mansukhani, LLP, 275      11/10/2017      Dismissed
Company                                                            Suite 430 Los Angeles, CA 90067              Battery Street Suite 2000 San Francisco,
                                                                                                                CA 94111
Ramirez, Virginia v. Ford      2:18-cv-01377-AB-FFM    Southern    Strategic Legal Practices 1840 Century East, Gordon Rees Scully Mansukhani, LLP, 275      11/10/2017      Dismissed
Motor Company, et al.                                              Suite 430 Los Angeles, CA 90067              Battery Street Suite 2000 San Francisco,
                                                                                                                CA 94111
Meyer, Marie v. Ford Motor     2:18-cv-01320-AB-FFM     Central    Strategic Legal Practices 1840 Century East, Gordon Rees Scully Mansukhani, LLP, 275      11/13/2017      Dismissed
Company                                                            Suite 430 Los Angeles, CA 90067              Battery Street Suite 2000 San Francisco,
                                                                                                                CA 94111
Fotunaomanaia Leaea v. Ford 2:18-cv-01313-AB-FFM        Eastern    Strategic Legal Practices 1840 Century East, Gordon Rees Scully Mansukhani, LLP, 275      11/13/2017      Dismissed
Motor Company                                                      Suite 430 Los Angeles, CA 90067              Battery Street Suite 2000 San Francisco,
                                                                                                                CA 94111
Gonzalez, Eduardo v. Ford      2:18-cv-01317-AB-FFM     Eastern    Strategic Legal Practices 1840 Century East, Gordon Rees Scully Mansukhani, LLP, 275      11/13/2017      Dismissed
Motor Company                                                      Suite 430 Los Angeles, CA 90067              Battery Street Suite 2000 San Francisco,
                                                                                                                CA 94111
Huntress, Jennifer v. Ford     2:18-cv-01314-AB-FFM     Eastern    Strategic Legal Practices 1840 Century East, Gordon Rees Scully Mansukhani, LLP, 275      11/13/2017      Dismissed
Motor Company, et al.                                              Suite 430 Los Angeles, CA 90067              Battery Street Suite 2000 San Francisco,
                                                                                                                CA 94111




Page 13
                                  Case 2:18-ml-02814-AB-PVC Document 1150 Filed 07/15/21 Page 17 of 97 Page ID
                                                                   #:48196

                                                         Court and
Case Style                        Case Number                        Plaintiff's Counsel and Address             Defendant's Counsel and Address             Date of Removal    Status
                                                          County
Johnson, Charles, et al. v. Ford 2:18-cv-01319-AB-FFM     Eastern    Strategic Legal Practices 1840 Century East, Gordon Rees Scully Mansukhani, LLP, 275      11/13/2017      Dismissed
Motor Company                                                        Suite 430 Los Angeles, CA 90067              Battery Street Suite 2000 San Francisco,
                                                                                                                  CA 94111
Perez, Angelica, et al. v. Ford   2:18-cv-01315-AB-FFM    Eastern    Strategic Legal Practices 1840 Century East, Gordon Rees Scully Mansukhani, LLP, 275      11/13/2017      Dismissed
Motor Company                                                        Suite 430 Los Angeles, CA 90067              Battery Street Suite 2000 San Francisco,
                                                                                                                  CA 94111
Rojas, Rebekah v. Ford Motor 2:17-cv-08562-AB-FFM         Central    Strategic Legal Practices 1840 Century East, Gordon Rees Scully Mansukhani, LLP, 275      11/27/2017      Dismissed
Company                                                              Suite 430 Los Angeles, CA 90067              Battery Street Suite 2000 San Francisco,
                                                                                                                  CA 94111
Hadi, Obadi v. Ford Motor         2:18-cv-01348-AB-FFM   Northern    Strategic Legal Practices 1840 Century East, Gordon Rees Scully Mansukhani, LLP, 275      11/27/2017      Dismissed
Company                                                              Suite 430 Los Angeles, CA 90067              Battery Street Suite 2000 San Francisco,
                                                                                                                  CA 94111
Plasch, Savannah et al. v. Ford 2:18-cv-01322-AB-FFM      Eastern    Strategic Legal Practices 1840 Century East, Gordon Rees Scully Mansukhani, LLP, 275      12/11/2017      Dismissed
Motor Company, et al.                                                Suite 430 Los Angeles, CA 90067              Battery Street Suite 2000 San Francisco,
                                                                                                                  CA 94111
Yanez, Ashley M. v. Ford          5:17-cv-02495-AB-FFM    Central    The Barry Law Firm                           Wilson Turner Kosmo LLP                      12/14/2017      Dismissed
Motor Company, et al.                                                11845 West Olympic Boulevard Ste. 1270       550 West C Street Suite 1050
                                                                     Los Angeles, CA 90064                        San Diego, CA 92101

Vincent, Kelly et al. v. Ford     2:18-cv-01328-AB-FFM   Northern    The Barry Law Firm                          Schiff Hardin LLP                             12/14/2017      Dismissed
Motor Company                                                        11845 West Olympic Boulevard Ste. 1270      350 South Main Street Suite 210
                                                                     Los Angeles, CA 90064                       Ann Arbor, MI 48104

Addona, Susan v. Ford Motor 2:18-cv-01379-AB-FFM         Southern    The Barry Law Firm                          Wilson Turner Kosmo LLP                       12/14/2017
Company, et al.                                                      11845 West Olympic Boulevard Ste. 1270      550 West C Street Suite 1050
                                                                     Los Angeles, CA 90064                       San Diego, CA 92101

Bloat, Sherry L. v. Ford Motor 2:18-cv-01324-AB-FFM       Eastern    The Barry Law Firm                          Schiff Hardin LLP                             12/20/2017      Dismissed
Company                                                              11845 West Olympic Boulevard Ste. 1270      One Market Spear Street Tower Suite
                                                                     Los Angeles, CA 90064                       3200
                                                                                                                 San Francisco, CA 94105
Turner, Sherlene v. Ford          2:18-cv-01323-AB-FFM    Eastern    The Barry Law Firm                          Schiff Hardin LLP                             12/20/2017      Dismissed
Motor Company                                                        11845 West Olympic Boulevard Ste. 1270      One Market Spear Street Tower Suite
                                                                     Los Angeles, CA 90064                       3200
                                                                                                                 San Francisco, CA 94105
Fick, Richard, et al. v. Ford     2:18-cv-01326-AB-FFM    Eastern    The Barry Law Firm                          Schiff Hardin LLP                             12/29/2017      Dismissed
Motor Company                                                        11845 West Olympic Boulevard Ste. 1270      One Market Spear Street Tower Suite
                                                                     Los Angeles, CA 90064                       3200
                                                                                                                 San Francisco, CA 94105
Reynolds, John et al. v. Ford     2:18-cv-01327-AB-FFM    Eastern    The Barry Law Firm                          Schiff Hardin LLP                             12/29/2017      Dismissed
Motor Company                                                        11845 West Olympic Boulevard Ste. 1270      One Market Spear Street Tower Suite
                                                                     Los Angeles, CA 90064                       3200
                                                                                                                 San Francisco, CA 94105




Page 14
                                 Case 2:18-ml-02814-AB-PVC Document 1150 Filed 07/15/21 Page 18 of 97 Page ID
                                                                  #:48197

                                                        Court and
Case Style                       Case Number                        Plaintiff's Counsel and Address           Defendant's Counsel and Address            Date of Removal    Status
                                                         County
Chen, Jacklyn, et al. v. Ford    2:18-cv-00205-AB-FFM    Central    The Barry Law Firm                        Gates Conter Guy Proudfoot and Muench         1/9/2018
Motor Company, et al.                                               11845 West Olympic Boulevard Ste. 1270    LLP
                                                                    Los Angeles, CA 90064                     38 Discovery Suite 200
                                                                                                              Irvine, CA 92618
Kirksey, Carrie v. Ford Motor    2:18-cv-01311-AB-FFM    Eastern    The Barry Law Firm                        Schiff Hardin LLP                            1/10/2018       Dismissed
Company                                                             11845 West Olympic Boulevard Ste. 1270    350 South Main Street Suite 210
                                                                    Los Angeles, CA 90064                     Ann Arbor, MI 48104

Tatum, Donald v. Ford Motor 2:18-cv-01380-AB-FFM        Southern    The Barry Law Firm                        Greenberg Traurig LLP                        1/16/2018
Company, et al.                                                     11845 West Olympic Boulevard Ste. 1270    1900 University Avenue 5th Floor
                                                                    Los Angeles, CA 90064                     East Palo Alto, CA 94303

Aluia, Mark v. Ford Motor        5:18-cv-00103-AB-FFM    Central    The Barry Law Firm                        Wilson Turner Kosmo LLP                      1/17/2018
Company, et al.                                                     11845 West Olympic Boulevard Ste. 1270    550 West C Street Suite 1050
                                                                    Los Angeles, CA 90064                     San Diego, CA 92101

Martin, Charles, et al. v. Ford 2:18-cv-01750-AB-FFM    Northern    Knight Law Group 10250 Constellation Blvd, Gordon Rees Scully Mansukhani, LLP, 275     1/18/2018
Motor Company, et al.                                               Suite 2500 Los Angeles, CA 90067 & Kiesel Battery Street Suite 2000 San Francisco,
                                                                    Law, 8648 Wilshire Boulevard Beverly Hills, CA 94111
                                                                    CA 90211-2910

Ford, Angie L., et al. v. Ford   2:18-cv-01745-AB-FFM    Eastern    Knight Law Group 10250 Constellation Blvd, Gordon Rees Scully Mansukhani, LLP, 275     1/19/2018
Motor Company                                                       Suite 2500 Los Angeles, CA 90067 & Kiesel Battery Street Suite 2000 San Francisco,
                                                                    Law, 8648 Wilshire Boulevard Beverly Hills, CA 94111
                                                                    CA 90211-2910
Bell, Michael D. v. Ford Motor 2:18-cv-01752-AB-FFM     Southern    Knight Law Group 10250 Constellation Blvd, Gordon Rees Scully Mansukhani, LLP, 275     1/19/2018
Company, et al.                                                     Suite 2500 Los Angeles, CA 90067 & Kiesel Battery Street Suite 2000 San Francisco,
                                                                    Law, 8648 Wilshire Boulevard Beverly Hills, CA 94111
                                                                    CA 90211-2910

Duke, Michelle v. Ford Motor 2:18-cv-01747-AB-FFM        Eastern    Knight Law Group 10250 Constellation Blvd, Gordon Rees Scully Mansukhani, LLP, 275     1/22/2018
Company, et al.                                                     Suite 2500 Los Angeles, CA 90067 & Kiesel Battery Street Suite 2000 San Francisco,
                                                                    Law, 8648 Wilshire Boulevard Beverly Hills, CA 94111
                                                                    CA 90211-2910

Henderson, Philip, et al. v.     2:18-cv-01748-AB-FFM   Northern    Knight Law Group 10250 Constellation Blvd, Gordon Rees Scully Mansukhani, LLP, 275     1/25/2018
Ford Motor Company                                                  Suite 2500 Los Angeles, CA 90067 & Kiesel Battery Street Suite 2000 San Francisco,
                                                                    Law, 8648 Wilshire Boulevard Beverly Hills, CA 94111
                                                                    CA 90211-2910




Page 15
                                  Case 2:18-ml-02814-AB-PVC Document 1150 Filed 07/15/21 Page 19 of 97 Page ID
                                                                   #:48198

                                                         Court and
Case Style                        Case Number                        Plaintiff's Counsel and Address             Defendant's Counsel and Address             Date of Removal    Status
                                                          County
Duerksen, Aaron K. v. Ford        2:18-cv-01071-AB-FFM    Central    Knight Law Group 10250 Constellation Blvd, Snell & Wilmer L.L.P. 600 Anton                 2/7/2018
Motor Company, et al.                                                Suite 2500 Los Angeles, CA 90067 & Kiesel Boulevard Suite 1400 Costa Mesa,
                                                                     Law, 8648 Wilshire Boulevard Beverly Hills, California 92626
                                                                     CA 90211-2910

Rios-Flores, Teresa v. Ford       2:18-cv-01070-AB-FFM    Central    Knight Law Group 10250 Constellation Blvd, Snell & Wilmer L.L.P. 600 Anton                 2/7/2018
Motor Company, et al.                                                Suite 2500 Los Angeles, CA 90067 & Kiesel Boulevard Suite 1400 Costa Mesa,
                                                                     Law, 8648 Wilshire Boulevard Beverly Hills, California 92626
                                                                     CA 90211-2910

Klicker, Sarah v. Ford Motor      2:18-cv-01253-AB-FFM    Central    Strategic Legal Practices 1840 Century East, Gordon Rees Scully Mansukhani, LLP, 275      2/15/2018       Dismissed
Company, et al.                                                      Suite 430 Los Angeles, CA 90067              Battery Street Suite 2000 San Francisco,
                                                                                                                  CA 94111
Lopez, Jasmine v. Ford Motor 2:18-cv-01255-AB-FFM         Central    Knight Law Group 10250 Constellation Blvd, Gordon Rees Scully Mansukhani, LLP, 275        2/16/2018
Company, et al.                                                      Suite 2500 Los Angeles, CA 90067 & Kiesel Battery Street Suite 2000 San Francisco,
                                                                     Law, 8648 Wilshire Boulevard Beverly Hills, CA 94111
                                                                     CA 90211-2910

Johnson, Dwight v. Ford           2:18-cv-02066-AB-FFM   Northern    Strategic Legal Practices 1840 Century East, Gordon Rees Scully Mansukhani, LLP, 275      2/16/2018       Dismissed
Motor Company, et al.                                                Suite 430 Los Angeles, CA 90067              Battery Street Suite 2000 San Francisco,
                                                                                                                  CA 94111
Hughes, Frank v. Ford Motor 2:18-cv-02068-AB-FFM         Southern    Knight Law Group 10250 Constellation Blvd, Gordon Rees Scully Mansukhani, LLP, 275        2/20/2018
Company, et al.                                                      Suite 2500 Los Angeles, CA 90067 & Kiesel Battery Street Suite 2000 San Francisco,
                                                                     Law, 8648 Wilshire Boulevard Beverly Hills, CA 94111
                                                                     CA 90211-2910

Ohanian, Charles, et al. v.       2:18-cv-02064-AB-FFM    Eastern    Strategic Legal Practices 1840 Century East, Gordon Rees Scully Mansukhani, LLP, 275      2/21/2018       Dismissed
Ford Motor Company, et al.                                           Suite 430 Los Angeles, CA 90067              Battery Street Suite 2000 San Francisco,
                                                                                                                  CA 94111
Ortiz, David et al. v. Ford       2:18-cv-01465-AB-FFM    Central    Knight Law Group 10250 Constellation Blvd, Gordon Rees Scully Mansukhani, LLP, 275        2/22/2018
Motor Company                                                        Suite 2500 Los Angeles, CA 90067 & Kiesel Battery Street Suite 2000 San Francisco,
                                                                     Law, 8648 Wilshire Boulevard Beverly Hills, CA 94111
                                                                     CA 90211-2910

Sotello, Lorrie Lee v. Ford       2:18-cv-02591-AB-FFM    Eastern    Knight Law Group 10250 Constellation Blvd, Stradling Yocca Carlson and Rauth PC           2/22/2018
Motor Company, et al.                                                Suite 2500 Los Angeles, CA 90067 & Kiesel 660 Newport Center Drive Suite 1600
                                                                     Law, 8648 Wilshire Boulevard Beverly Hills, Newport Beach, CA 92660-6422
                                                                     CA 90211-2910

Meza, Emilia L., et al. v. Ford   2:18-cv-02069-AB-FFM   Southern    Knight Law Group 10250 Constellation Blvd, Gordon Rees Scully Mansukhani, LLP, 275        2/22/2018
Motor Company, et al.                                                Suite 2500 Los Angeles, CA 90067 & Kiesel Battery Street Suite 2000 San Francisco,
                                                                     Law, 8648 Wilshire Boulevard Beverly Hills, CA 94111
                                                                     CA 90211-2910




Page 16
                                Case 2:18-ml-02814-AB-PVC Document 1150 Filed 07/15/21 Page 20 of 97 Page ID
                                                                 #:48199

                                                       Court and
Case Style                      Case Number                        Plaintiff's Counsel and Address            Defendant's Counsel and Address             Date of Removal       Status
                                                        County
Zea, Carlos, et al. v. Ford     2:18-cv-01831-AB-FFM    Central    Knight Law Group 10250 Constellation Blvd, Snell & Wilmer L.L.P. 600 Anton                3/2/2018          IDP Case
Motor Company, et al.                                              Suite 2500 Los Angeles, CA 90067            Boulevard Suite 1400 Costa Mesa,
                                                                                                               California 92626
Abramson, Donna B. v. Ford      2:18-cv-01791-AB-FFM    Central    Knight Law Group 10250 Constellation Blvd, Snell & Wilmer L.L.P. 600 Anton                3/2/2018
Motor Company                                                      Suite 2500 Los Angeles, CA 90067            Boulevard Suite 1400 Costa Mesa,
                                                                                                               California 92626
Bustamante, Miguel Vinces v. 2:18-cv-02476-AB-FFM      Northern    Knight Law Group 10250 Constellation Blvd, Gordon Rees Scully Mansukhani, LLP, 275        3/5/2018
Ford Motor Company, et al.                                         Suite 2500 Los Angeles, CA 90067 & Kiesel Battery Street Suite 2000 San Francisco,
                                                                   Law, 8648 Wilshire Boulevard Beverly Hills, CA 94111
                                                                   CA 90211-2910
Jweainat, Waleed N. v. Ford     2:18-cv-02477-AB-FFM   Northern    Knight Law Group 10250 Constellation Blvd, Gordon Rees Scully Mansukhani, LLP, 275        3/5/2018
Motor Company, et al.                                              Suite 2500 Los Angeles, CA 90067 & Kiesel Battery Street Suite 2000 San Francisco,
                                                                   Law, 8648 Wilshire Boulevard Beverly Hills, CA 94111
                                                                   CA 90211-2910
Hobart, Jeff K. v. Ford Motor   2:18-cv-01893-AB-FFM    Central    Knight Law Group 10250 Constellation Blvd, Gordon Rees Scully Mansukhani, LLP, 275        3/7/2018          IDP Case
Company, et al.                                                    Suite 2500 Los Angeles, CA 90067            Battery Street Suite 2000 San Francisco,
                                                                                                               CA 94111

Quintero, Yvonne, et al. v.     2:18-cv-01912-AB-FFM    Central    Knight Law Group 10250 Constellation Blvd, Snell & Wilmer L.L.P. 600 Anton                3/7/2018           IDP Case
Ford Motor Company, et al.                                         Suite 2500 Los Angeles, CA 90067            Boulevard Suite 1400 Costa Mesa,                             Trial Completed
                                                                                                               California 92626
Wirth, Darice, A. v. Ford       5:18-cv-00463-AB-FFM    Central    Knight Law Group 10250 Constellation Blvd, Snell & Wilmer L.L.P. 600 Anton                3/7/2018           Settled
Motor Company, et al.                                              Suite 2500 Los Angeles, CA 90067 & Kiesel Boulevard Suite 1400 Costa Mesa,
                                                                   Law, 8648 Wilshire Boulevard Beverly Hills, California 92626
                                                                   CA 90211-2910

Briars, Justin v. Ford Motor    2:18-cv-01896-AB-FFM    Central    Knight Law Group 10250 Constellation Blvd, Snell & Wilmer L.L.P. 600 Anton                3/7/2018
Company, et al.                                                    Suite 2500 Los Angeles, CA 90067           Boulevard Suite 1400 Costa Mesa,
                                                                                                              California 92626


Franklin, Morgan, et al. v.     2:18-cv-01908-AB-FFM    Central    Knight Law Group 10250 Constellation Blvd, Snell & Wilmer L.L.P. 600 Anton                3/7/2018
Ford Motor Company, et al.                                         Suite 2500 Los Angeles, CA 90067           Boulevard Suite 1400 Costa Mesa,
                                                                                                              California 92626
Warren, Kamisha R. v. Ford      2:18-cv-01885-AB-FFM    Central    Knight Law Group 10250 Constellation Blvd, Snell & Wilmer L.L.P. 600 Anton                3/7/2018
Motor Company, et al.                                              Suite 2500 Los Angeles, CA 90067           Boulevard Suite 1400 Costa Mesa,
                                                                                                              California 92626
Zelaya, Marina v. Ford Motor 2:18-cv-01880-AB-FFM       Central    Knight Law Group 10250 Constellation Blvd, Snell & Wilmer L.L.P. 600 Anton                3/7/2018
Company, et al.                                                    Suite 2500 Los Angeles, CA 90067           Boulevard Suite 1400 Costa Mesa,
                                                                                                              California 92626




Page 17
                                 Case 2:18-ml-02814-AB-PVC Document 1150 Filed 07/15/21 Page 21 of 97 Page ID
                                                                  #:48200

                                                        Court and
Case Style                       Case Number                        Plaintiff's Counsel and Address           Defendant's Counsel and Address            Date of Removal    Status
                                                         County
Vanni, Christopher v. Ford       2:18-cv-02473-AB-FFM    Eastern    Knight Law Group 10250 Constellation Blvd, Gordon Rees Scully Mansukhani, LLP, 275      3/7/2018
Motor Company, et al.                                               Suite 2500 Los Angeles, CA 90067 & Kiesel Battery Street Suite 2000 San Francisco,
                                                                    Law, 8648 Wilshire Boulevard Beverly Hills, CA 94111
                                                                    CA 90211-2910

Silva, John A. v. Ford Motor     2:18-cv-02478-AB-FFM   Northern    Knight Law Group 10250 Constellation Blvd, Gordon Rees Scully Mansukhani, LLP, 275      3/7/2018       Dismissed
Company, et al.                                                     Suite 2500 Los Angeles, CA 90067 & Kiesel Battery Street Suite 2000 San Francisco,
                                                                    Law, 8648 Wilshire Boulevard Beverly Hills, CA 94111
                                                                    CA 90211-2910

Rogers, Allan B. v. Ford Motor 2:18-cv-02598-AB-FFM     Southern    Knight Law Group 10250 Constellation Blvd, Snell & Wilmer L.L.P. 600 Anton              3/7/2018
Company, et al.                                                     Suite 2500 Los Angeles, CA 90067 & Kiesel Boulevard Suite 1400 Costa Mesa,
                                                                    Law, 8648 Wilshire Boulevard Beverly Hills, California 92626
                                                                    CA 90211-2910

Stevens, James, H., et al. v.    2:18-cv-02596-AB-FFM   Southern    Knight Law Group 10250 Constellation Blvd, Snell & Wilmer L.L.P. 600 Anton              3/7/2018
Ford Motor Company, et al.                                          Suite 2500 Los Angeles, CA 90067 & Kiesel Boulevard Suite 1400 Costa Mesa,
                                                                    Law, 8648 Wilshire Boulevard Beverly Hills, California 92626
                                                                    CA 90211-2910

Aguero, Francisca v. Ford        2:18-cv-01934-AB-FFM    Central    Knight Law Group 10250 Constellation Blvd, Snell & Wilmer L.L.P. 600 Anton              3/8/2018
Motor Company, et al.                                               Suite 2500 Los Angeles, CA 90067            Boulevard Suite 1400 Costa Mesa,
                                                                                                                California 92626
Fernandez, Sandra I. v. Ford     5:18-cv-00472-AB-FFM    Central    Knight Law Group 10250 Constellation Blvd, Snell & Wilmer L.L.P. 600 Anton              3/8/2018
Motor Company, et al.                                               Suite 2500 Los Angeles, CA 90067            Boulevard Suite 1400 Costa Mesa,
                                                                                                                California 92626
Tikotzinski, Deetie C. v. Ford   2:18-cv-01927-AB-FFM    Central    Knight Law Group 10250 Constellation Blvd, Snell & Wilmer L.L.P. 600 Anton              3/8/2018
Motor Company, et al.                                               Suite 2500 Los Angeles, CA 90067            Boulevard Suite 1400 Costa Mesa,
                                                                                                                California 92626
Bowles, Benay Maureen v.         2:18-cv-02474-AB-FFM   Northern    Knight Law Group 10250 Constellation Blvd, Gordon Rees Scully Mansukhani, LLP, 275      3/8/2018
Ford Motor Company, et al.                                          Suite 2500 Los Angeles, CA 90067 & Kiesel Battery Street Suite 2000 San Francisco,
                                                                    Law, 8648 Wilshire Boulevard Beverly Hills, CA 94111
                                                                    CA 90211-2910

Braum, Victoria v. Ford Motor 2:18-cv-02475-AB-FFM      Northern    Knight Law Group 10250 Constellation Blvd, Gordon Rees Scully Mansukhani, LLP, 275      3/8/2018
Company, et al.                                                     Suite 2500 Los Angeles, CA 90067 & Kiesel Battery Street Suite 2000 San Francisco,
                                                                    Law, 8648 Wilshire Boulevard Beverly Hills, CA 94111
                                                                    CA 90211-2910

Joe, Curtis, T. v. Ford Motor    2:18-cv-02594-AB-FFM   Northern    Knight Law Group 10250 Constellation Blvd, Gordon Rees Scully Mansukhani, LLP, 275      3/8/2018
Company, et al.                                                     Suite 2500 Los Angeles, CA 90067 & Kiesel Battery Street Suite 2000 San Francisco,
                                                                    Law, 8648 Wilshire Boulevard Beverly Hills, CA 94111
                                                                    CA 90211-2910




Page 18
                               Case 2:18-ml-02814-AB-PVC Document 1150 Filed 07/15/21 Page 22 of 97 Page ID
                                                                #:48201

                                                      Court and
Case Style                     Case Number                        Plaintiff's Counsel and Address               Defendant's Counsel and Address        Date of Removal   Status
                                                       County
Mercer, Darla Louise v. Ford   2:18-cv-02600-AB-FFM   Southern    Knight Law Group 10250 Constellation Blvd,    Snell & Wilmer L.L.P. 600 Anton           3/8/2018
Motor Company, et al.                                             Suite 2500 Los Angeles, CA 90067 & Kiesel     Boulevard Suite 1400 Costa Mesa,
                                                                  Law, 8648 Wilshire Boulevard Beverly Hills,   California 92626
                                                                  CA 90211-2910
Needy, John MW v. Ford         2:18-cv-02599-AB-FFM   Southern    Knight Law Group 10250 Constellation Blvd,    Snell & Wilmer L.L.P. 600 Anton           3/8/2018
Motor Company, et al.                                             Suite 2500 Los Angeles, CA 90067 & Kiesel     Boulevard Suite 1400 Costa Mesa,
                                                                  Law, 8648 Wilshire Boulevard Beverly Hills,   California 92626
                                                                  CA 90211-2910

Reyes, Liceth v. Ford Motor    2:18-cv-01996-AB-FFM    Central    Knight Law Group 10250 Constellation Blvd, Snell & Wilmer L.L.P. 600 Anton              3/9/2018
Company, et al.                                                   Suite 2500 Los Angeles, CA 90067            Boulevard Suite 1400 Costa Mesa,
                                                                                                              California 92626
Smith, Sonja v. Ford Motor     2:18-cv-01990-AB-FFM    Central    Knight Law Group 10250 Constellation Blvd, Snell & Wilmer L.L.P. 600 Anton              3/9/2018
Company, et al.                                                   Suite 2500 Los Angeles, CA 90067            Boulevard Suite 1400 Costa Mesa,
                                                                                                              California 92626
Arcega, Ricardo, D. v. Ford    2:18-cv-01988-AB-FFM   Central10   Knight Law Group 10250 Constellation Blvd, Snell & Wilmer L.L.P. 600 Anton              3/9/2018
Motor Company, et al.                                             Suite 2500 Los Angeles, CA 90067            Boulevard Suite 1400 Costa Mesa,
                                                                                                              California 92626
Hayden, Lee, et al. v. Ford    2:18-cv-02595-AB-FFM   Northern    Knight Law Group 10250 Constellation Blvd, Gordon Rees Scully Mansukhani, LLP, 275      3/9/2018
Motor Company, et al.                                             Suite 2500 Los Angeles, CA 90067 & Kiesel Battery Street Suite 2000 San Francisco,
                                                                  Law, 8648 Wilshire Boulevard Beverly Hills, CA 94111
                                                                  CA 90211-2910

Gray, Stephen D. v. Ford       5:18-cv-00510-AB-FFM    Central    Knight Law Group 10250 Constellation Blvd, Stradling Yocca Carlson and Rauth PC        3/12/2018
Motor Company, et al.                                             Suite 2500 Los Angeles, CA 90067           660 Newport Center Drive Suite 1600
                                                                                                             Newport Beach, CA 92660-6422


Narducci, Shawna Marie v.      5:18-cv-00494-AB-FFM    Central    Knight Law Group 10250 Constellation Blvd, Stradling Yocca Carlson and Rauth PC        3/12/2018
Ford Motor Company, et al.                                        Suite 2500 Los Angeles, CA 90067 & Kiesel 660 Newport Center Drive Suite 1600
                                                                  Law, 8648 Wilshire Boulevard Beverly Hills, Newport Beach, CA 92660-6422
                                                                  CA 90211-2910

Amavisca, Jeronimo v. Ford     2:18-cv-02592-AB-FFM    Eastern    Knight Law Group 10250 Constellation Blvd, Gordon Rees Scully Mansukhani, LLP, 275     3/12/2018
Motor Company, et al.                                             Suite 2500 Los Angeles, CA 90067 & Kiesel Battery Street Suite 2000 San Francisco,
                                                                  Law, 8648 Wilshire Boulevard Beverly Hills, CA 94111
                                                                  CA 90211-2910

Leutkenhoelter, Susan M. v.    2:18-cv-02593-AB-FFM    Eastern    Knight Law Group 10250 Constellation Blvd, Gordon Rees Scully Mansukhani, 275          3/13/2018
Ford Motor Company, et al.                                        Suite 2500 Los Angeles, CA 90067 & Kiesel Battery Street Suite 2000 San Francisco,
                                                                  Law, 8648 Wilshire Boulevard Beverly Hills, CA 94111
                                                                  CA 90211-2910




Page 19
                                Case 2:18-ml-02814-AB-PVC Document 1150 Filed 07/15/21 Page 23 of 97 Page ID
                                                                 #:48202

                                                        Court and
Case Style                      Case Number                         Plaintiff's Counsel and Address            Defendant's Counsel and Address            Date of Removal    Status
                                                         County
Inglese, Robert v. Ford Motor 2:18-cv-02367-AB-FFM       Central    Knight Law Group 10250 Constellation Blvd, Snell & Wilmer L.L.P. 600 Anton              3/23/2018       IDP Case
Company, et al.                                                     Suite 2500 Los Angeles, CA 90067            Boulevard Suite 1400 Costa Mesa,
                                                                                                                California 92626
Austin, Letitia N. v. Ford      2:18-cv-02385-AB-FFM     Central    Knight Law Group 10250 Constellation Blvd, Snell & Wilmer L.L.P. 600 Anton              3/23/2018
Motor Company, et al.                                               Suite 2500 Los Angeles, CA 90067            Boulevard Suite 1400 Costa Mesa,
                                                                                                                California 92626
Robertson, James, et al. v.     2:18-cv-02378-AB-FFM     Central    Knight Law Group 10250 Constellation Blvd, Snell & Wilmer L.L.P. 600 Anton              3/23/2018
Ford Motor Company, et al.                                          Suite 2500 Los Angeles, CA 90067            Boulevard Suite 1400 Costa Mesa,
                                                                                                                California 92626
Wyatt, Joan L. v. Ford Motor    2:18-cv-02848-AB-FFM     Eastern    Knight Law Group 10250 Constellation Blvd, Gordon Rees Scully Mansukhani, 275           3/23/2018
Company, et al.                                                     Suite 2500 Los Angeles, CA 90067 & Kiesel Battery Street Suite 2000 San Francisco,
                                                                    Law, 8648 Wilshire Boulevard Beverly Hills, CA 94111
                                                                    CA 90211-2910
Rodriguez, Horacio, et al. v.   2:18-cv-02424-AB-FFM     Central    Knight Law Group 10250 Constellation Blvd, Snell & Wilmer L.L.P. 600 Anton              3/26/2018
Ford Motor Company, et al.                                          Suite 2500 Los Angeles, CA 90067            Boulevard Suite 1400 Costa Mesa,
                                                                                                                California 92626
McDowell, Jonathan, et al. v. 2:18-cv-02528-AB-FFM       Central    Consumer Legal Remedies , APC 153 ½         Lewis Brisbois Bisgaard & Smith LLP 333     3/28/2018        Settled
Ford Motor Company, et al.                                          North Arnaz Drive Beverly Hills, CA 90211- Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                        94104
Johnson, Nola v. Ford Motor     2:18-cv-06979-AB-FFM     Eastern    Consumer Legal Remedies, APC 153 ½          Lewis Brisbois Bisgaard & Smith LLP 333     3/28/2018       Dismissed
Company, et al.                                                     North Arnaz Drive Beverly Hills, CA 90211- Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                        94104
Hawes, William v. Ford Motor 2:18-cv-06977-AB-FFM        Eastern    Consumer Legal Remedies, APC 153 ½          Lewis Brisbois Bisgaard & Smith LLP 333     3/28/2018        Settled
Company, et al.                                                     North Arnaz Drive Beverly Hills, CA 90211- Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                        94104
Tibben, Richard v. Ford Motor 2:18-cv-06978-AB-FFM       Eastern    Consumer Legal Remedies, APC 153 ½          Lewis Brisbois Bisgaard & Smith LLP 333     3/28/2018        Settled
Company, et al.                                                     North Arnaz Drive Beverly Hills, CA 90211- Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                        94104
Koontz, Richards, et al. v. Ford 2:18-cv-02602-AB-FFM    Central    Consumer Legal Remedies, APC 153 ½          Lewis Brisbois Bisgaard & Smith LLP 333     3/30/2018        Settled
Motor Company, et al.                                               North Arnaz Drive Beverly Hills, CA 90211- Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                        94104
Lester, Robert v. Ford Motor    2:18-cv-02588-AB-FFM     Central    Consumer Legal Remedies, APC 153 ½          Lewis Brisbois Bisgaard & Smith LLP 333     3/30/2018        Settled
Company, et al.                                                     North Arnaz Drive Beverly Hills, CA 90211- Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                        94104
Mallard, Wilfred v. Ford        2:18-cv-02585-AB-FFM     Central    Consumer Legal Remedies, APC 153 ½          Lewis Brisbois Bisgaard & Smith LLP 333     3/30/2018        Settled
Motor Company                                                       North Arnaz Drive Beverly Hills, CA 90211- Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                        94104
Mayers, Mercedes v. Ford        2:18-cv-02608-AB-FFM     Central    Consumer Legal Remedies, APC 153 ½          Lewis Brisbois Bisgaard & Smith LLP 333     3/30/2018        Settled
Motor Company, et al.                                               North Arnaz Drive Beverly Hills, CA 90211- Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                        94104
Micklos, Andrew v. Ford         2:18-cv-02619-AB-FFM     Central    Consumer Legal Remedies, APC 153 ½          Lewis Brisbois Bisgaard & Smith LLP 333     3/30/2018        Settled
Motor Company, et al.                                               North Arnaz Drive Beverly Hills, CA 90211- Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                        94104




Page 20
                                Case 2:18-ml-02814-AB-PVC Document 1150 Filed 07/15/21 Page 24 of 97 Page ID
                                                                 #:48203

                                                       Court and
Case Style                      Case Number                        Plaintiff's Counsel and Address                Defendant's Counsel and Address            Date of Removal   Status
                                                        County
Nelson, Candelaria v. Ford      2:18-cv-02613-AB-FFM    Central    Consumer Legal Remedies, APC 153 ½             Lewis Brisbois Bisgaard & Smith LLP 333      3/30/2018       Settled
Motor Company, et al.                                              North Arnaz Drive Beverly Hills, CA 90211-     Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Quintana, Pamela v. Ford        2:18-cv-02620-AB-FFM    Central    Consumer Legal Remedies, APC 153 ½             Lewis Brisbois Bisgaard & Smith LLP 333      3/30/2018       Settled
Motor Company, et al.                                              North Arnaz Drive Beverly Hills, CA 90211-     Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Schiller, Margaret v. Ford      2:18-cv-02615-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      3/30/2018       Settled
Motor Company, et al.                                              ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Vanidestine, Scott, et al. v.   2:18-cv-02618-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      3/30/2018       Settled
Ford Motor Company, et al.                                         ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Walters, Paul v. Ford Motor     2:18-cv-02609-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      3/30/2018       Settled
Company, et al.                                                    ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Wilson, Wesley v. Ford Motor 2:18-cv-02606-AB-FFM       Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      3/30/2018       Settled
Company, et al.                                                    ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Hernandez, Raquel v. Ford       2:18-cv-02584-AB-FFM    Eastern    Consumer Legal Remedies, APC 153 ½             Lewis Brisbois Bisgaard & Smith LLP 333      3/30/2018       Settled
Motor Company, et al.                                              North Arnaz Drive Beverly Hills, CA 90211-     Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Ramirez, Jose v. Ford Motor     2:18-cv-06981-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      3/30/2018       Settled
Company                                                            ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Wright, Hunter v. Ford Motor 2:18-cv-06980-AB-FFM       Eastern    Consumer Legal Remedies, APC, 153 ½            Lewis Brisbois Bisgaard & Smith LLP 333      3/30/2018       Settled
Company                                                            North Arnaz Drive Beverly Hills, CA 90211-     Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Adams, Samuel v. Ford Motor 2:18-cv-02637-AB-FFM        Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal and Lewis LLP         4/2/2018       Settled
Company, et al.                                                    ½ North Arnaz Drive Beverly Hills, CA 90211-   650 California Street 19th Fl.
                                                                   2114                                           San Francisco, CA 94108-2736

Alvarado, Antonio v. Ford       2:18-cv-02638-AB-FFM    Central    Consumer Legal Remedies, APC,           153 Schnader Harrison Segal and Lewis LLP            4/2/2018       Settled
Motor Company, et al.                                              ½ North Arnaz Drive Beverly Hills, CA 90211- 650 California Street 19th Fl.
                                                                   2114                                         San Francisco, CA 94108-2736

Benjamin, Amanda, et al. v.     2:18-cv-02643-AB-FFM    Central    Consumer Legal Remedies, APC,           153 Schnader Harrison Segal and Lewis LLP            4/2/2018       Settled
Ford Motor Company, et al.                                         ½ North Arnaz Drive Beverly Hills, CA 90211- 650 California Street 19th Fl.
                                                                   2114                                         San Francisco, CA 94108-2736

Birch, Florentina v. Ford       2:18-cv-02647-AB-FFM    Central    Consumer Legal Remedies, APC,           153 Schnader Harrison Segal and Lewis LLP            4/2/2018       Settled
Motor Company, et al.                                              ½ North Arnaz Drive Beverly Hills, CA 90211- 650 California Street 19th Fl.
                                                                   2114                                         San Francisco, CA 94108-2736




Page 21
                               Case 2:18-ml-02814-AB-PVC Document 1150 Filed 07/15/21 Page 25 of 97 Page ID
                                                                #:48204

                                                        Court and
Case Style                     Case Number                          Plaintiff's Counsel and Address            Defendant's Counsel and Address          Date of Removal   Status
                                                         County
Brown, Marcus v. Ford Motor 2:18-cv-02648-AB-FFM         Central    Consumer Legal Remedies, APC,           153 Schnader Harrison Segal and Lewis LLP      4/2/2018       Settled
Company, et al.                                                     ½ North Arnaz Drive Beverly Hills, CA 90211- 650 California Street 19th Fl.
                                                                    2114                                         San Francisco, CA 94108-2736

Carll, John v. Ford Motor      2:18-cv-02650-AB-FFM      Central    Consumer Legal Remedies, APC,           153 Schnader Harrison Segal and Lewis LLP      4/2/2018       Settled
Company, et al.                                                     ½ North Arnaz Drive Beverly Hills, CA 90211- 650 California Street 19th Fl.
                                                                    2114                                         San Francisco, CA 94108-2736

Crews, John, et al. v. Ford    2:18-cv-02653-AB-FFM      Central    Consumer Legal Remedies, APC,           153 Schnader Harrison Segal and Lewis LLP      4/2/2018       Settled
Motor Company, et al.                                               ½ North Arnaz Drive Beverly Hills, CA 90211- 650 California Street 19th Fl.
                                                                    2114                                         San Francisco, CA 94108-2736

Diaz, Cynthia v. Ford Motor    2:18-cv-02660-AB-FFM      Central    Consumer Legal Remedies, APC,           153 Schnader Harrison Segal and Lewis LLP      4/2/2018       Settled
Company, et al.                                                     ½ North Arnaz Drive Beverly Hills, CA 90211- 650 California Street 19th Fl.
                                                                    2114                                         San Francisco, CA 94108-2736

Eades, Susan v. Ford Motor     2:18-cv-02663-AB-FFM      Central    Consumer Legal Remedies, APC,           153 Schnader Harrison Segal and Lewis LLP      4/2/2018       Settled
Company, et al.                                                     ½ North Arnaz Drive Beverly Hills, CA 90211- 650 California Street 19th Fl.
                                                                    2114                                         San Francisco, CA 94108-2736

Farr, Kirk, et al. v. Ford Motor 2:18-cv-02672-AB-FFM    Central    Consumer Legal Remedies, APC,           153 Schnader Harrison Segal and Lewis LLP      4/2/2018       Settled
Company                                                             ½ North Arnaz Drive Beverly Hills, CA 90211- 650 California Street 19th Fl.
                                                                    2114                                         San Francisco, CA 94108-2736

Flores, Cynthia v. Ford Motor 2:18-cv-02676-AB-FFM       Central    Consumer Legal Remedies, APC,           153 Schnader Harrison Segal and Lewis LLP      4/2/2018       Settled
Company, et al.                                                     ½ North Arnaz Drive Beverly Hills, CA 90211- 650 California Street 19th Fl.
                                                                    2114                                         San Francisco, CA 94108-2736

Flores, Jesse v. Ford Motor    2:18-cv-02678-AB-FFM      Central    Consumer Legal Remedies, APC,           153 Schnader Harrison Segal and Lewis LLP      4/2/2018       Settled
Company, et al.                                                     ½ North Arnaz Drive Beverly Hills, CA 90211- 650 California Street 19th Fl.
                                                                    2114                                         San Francisco, CA 94108-2736

Frank, Jason, et al. v. Ford   2:18-cv-02681-AB-FFM      Central    Consumer Legal Remedies, APC,           153 Schnader Harrison Segal and Lewis LLP      4/2/2018       Settled
Motor Company                                                       ½ North Arnaz Drive Beverly Hills, CA 90211- 650 California Street 19th Fl.
                                                                    2114                                         San Francisco, CA 94108-2736

Abbott, David et al. v. Ford   2:18-cv-03494-AB-FFM      Eastern    Consumer Legal Remedies, APC,           153 Schnader Harrison Segal and Lewis LLP      4/2/2018       Settled
Motor Company                                                       ½ North Arnaz Drive Beverly Hills, CA 90211- 650 California Street 19th Fl.
                                                                    2114                                         San Francisco, CA 94108-2736

Frymire, Randilee v. Ford      2:18-cv-03482-AB-FFM      Eastern    Consumer Legal Remedies, APC,           153 Schnader Harrison Segal and Lewis LLP      4/2/2018       Settled
Motor Company, et al.                                               ½ North Arnaz Drive Beverly Hills, CA 90211- 650 California Street 19th Fl.
                                                                    2114                                         San Francisco, CA 94108-2736




Page 22
                                 Case 2:18-ml-02814-AB-PVC Document 1150 Filed 07/15/21 Page 26 of 97 Page ID
                                                                  #:48205

                                                        Court and
Case Style                       Case Number                        Plaintiff's Counsel and Address                Defendant's Counsel and Address            Date of Removal   Status
                                                         County
Baca, Brian v. Ford Motor        2:18-cv-02732-AB-FFM    Central    Consumer Legal Remedies, APC,           153 Schnader Harrison Segal and Lewis LLP            4/3/2018       Settled
Company                                                             ½ North Arnaz Drive Beverly Hills, CA 90211- 650 California Street 19th Fl.
                                                                    2114                                         San Francisco, CA 94108-2736

Baca, Brian v. Ford Motor        2:18-cv-02718-AB-FFM    Central    Consumer Legal Remedies, APC,           153 Schnader Harrison Segal and Lewis LLP            4/3/2018       Settled
Company, et al.                                                     ½ North Arnaz Drive Beverly Hills, CA 90211- 650 California Street 19th Fl.
                                                                    2114                                         San Francisco, CA 94108-2736

Baca, Brian v. Ford Motor        2:18-cv-02846-AB-FFM    Central    Consumer Legal Remedies, APC,           153 Schnader Harrison Segal and Lewis LLP            4/3/2018       Settled
Company, et al.                                                     ½ North Arnaz Drive Beverly Hills, CA 90211- 650 California Street 19th Fl.
                                                                    2114                                         San Francisco, CA 94108-2736

Buelna, Jose, et al. v. Ford     2:18-cv-02716-AB-FFM    Central    Consumer Legal Remedies, APC,           153 Schnader Harrison Segal and Lewis LLP            4/3/2018       Settled
Motor Company, et al.                                               ½ North Arnaz Drive Beverly Hills, CA 90211- 650 California Street 19th Fl.
                                                                    2114                                         San Francisco, CA 94108-2736

De Nike, Mark v. Ford Motor      2:18-cv-02720-AB-FFM    Central    Consumer Legal Remedies, APC,           153 Schnader Harrison Segal and Lewis LLP            4/3/2018       Settled
Company, et al.                                                     ½ North Arnaz Drive Beverly Hills, CA 90211- 650 California Street 19th Fl.
                                                                    2114                                         San Francisco, CA 94108-2736

Galvan, Michael v. Ford Motor 2:18-cv-02688-AB-FFM       Central    Consumer Legal Remedies, APC,           153 Schnader Harrison Segal and Lewis LLP            4/3/2018       Settled
Company, et al.                                                     ½ North Arnaz Drive Beverly Hills, CA 90211- 650 California Street 19th Fl.
                                                                    2114                                         San Francisco, CA 94108-2736

Garcia, Iliana, et al. v. Ford   2:18-cv-02727-AB-FFM    Central    Consumer Legal Remedies, APC,           153 Schnader Harrison Segal and Lewis LLP            4/3/2018       Settled
Motor Company, et al.                                               ½ North Arnaz Drive Beverly Hills, CA 90211- 650 California Street 19th Fl.
                                                                    2114                                         San Francisco, CA 94108-2736

Garibay, Hector v. Ford Motor 2:18-cv-02689-AB-FFM       Central    Consumer Legal Remedies, APC,           153 Schnader Harrison Segal and Lewis LLP            4/3/2018       Settled
Company, et al.                                                     ½ North Arnaz Drive Beverly Hills, CA 90211- 650 California Street 19th Fl.
                                                                    2114                                         San Francisco, CA 94108-2736

Gomes, Courtney v. Ford          2:18-cv-02698-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333       4/3/2018       Settled
Motor Company, et al.                                               ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104
Hardy, Myia v. Ford Motor        2:18-cv-02739-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333       4/3/2018       Settled
Company, et al.                                                     ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104
Hunt, Kevin v. Ford Motor        2:18-cv-02702-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333       4/3/2018       Settled
Company                                                             ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104
Jensen, Richard v. Ford Motor 2:18-cv-02729-AB-FFM       Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333       4/3/2018       Settled
Company, et al.                                                     ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104



Page 23
                                  Case 2:18-ml-02814-AB-PVC Document 1150 Filed 07/15/21 Page 27 of 97 Page ID
                                                                   #:48206

                                                         Court and
Case Style                        Case Number                        Plaintiff's Counsel and Address                Defendant's Counsel and Address            Date of Removal   Status
                                                          County
Malarkey, George v. Ford          2:18-cv-02737-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333       4/3/2018       Settled
Motor Company, et al.                                                ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                     2114                                           94104
McGlocklin, Daniel v. Ford        2:18-cv-02795-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333       4/3/2018       Settled
Motor Company, et al.                                                ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                     2114                                           94104
Norem, Dane, et al. v. Ford       2:18-cv-02831-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333       4/3/2018       Settled
Motor Company                                                        ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                     2114                                           94104
Parsons, David v. Ford Motor 2:18-cv-02735-AB-FFM         Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333       4/3/2018       Settled
Company, et al.                                                      ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                     2114                                           94104
Perry, Jennifer v. Ford Motor 2:18-cv-02694-AB-FFM        Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333       4/3/2018       Settled
Company, et al.                                                      ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                     2114                                           94104
Prewitt, Darren v. Ford Motor 2:18-cv-02709-AB-FFM        Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333       4/3/2018       Settled
Company                                                              ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                     2114                                           94104
Rivera, Javier v. Ford Motor      2:18-cv-02731-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333       4/3/2018       Settled
Company                                                              ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                     2114                                           94104
Rodriguez, Gloria v. Ford         2:18-cv-02738-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333       4/3/2018       Settled
Motor Company, et al.                                                ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                     2114                                           94104
Scalia, Jeffrey, et al. v. Ford   2:18-cv-02715-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333       4/3/2018       Settled
Motor Company, et al.                                                ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                     2114                                           94104
Shin, Hahri v. Ford Motor         2:18-cv-02700-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333       4/3/2018       Settled
Company, et al.                                                      ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                     2114                                           94104
Stamps, Cody, et al. v. Ford      2:18-cv-02695-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333       4/3/2018       Settled
Motor Company, et al.                                                ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                     2114                                           94104
Tatum-Corso, Crystal v. Ford      2:18-cv-02705-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333       4/3/2018       Settled
Motor Company, et al.                                                ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                     2114                                           94104
Varney, Andrei v. Ford Motor 2:18-cv-02701-AB-FFM         Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333       4/3/2018       Settled
Company                                                              ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                     2114                                           94104
Voeltner, Tracey v. Ford          2:18-cv-03267-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333       4/3/2018       Settled
Motor Company, et al.                                                ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                     2114                                           94104




Page 24
                                Case 2:18-ml-02814-AB-PVC Document 1150 Filed 07/15/21 Page 28 of 97 Page ID
                                                                 #:48207

                                                       Court and
Case Style                      Case Number                        Plaintiff's Counsel and Address                Defendant's Counsel and Address            Date of Removal   Status
                                                        County
Wieseler, David v. Ford Motor 2:18-cv-02714-AB-FFM      Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333       4/3/2018       Settled
Company, et al.                                                    ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Willis, Logan et al. v. Ford    2:18-cv-02697-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333       4/3/2018       Settled
Motor Company, et al.                                              ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Wisener, Gladys v. Ford         2:18-cv-02704-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333       4/3/2018       Settled
Motor Company, et al.                                              ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Baroni, Kimberlee v. Ford       2:18-cv-03475-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal and Lewis LLP         4/3/2018       Settled
Motor Company                                                      ½ North Arnaz Drive Beverly Hills, CA 90211-   650 California Street 19th Fl.
                                                                   2114                                           San Francisco, CA 94108-2736

Calhoun, Jeffrey v. Ford        2:18-cv-03476-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153 Schnader Harrison Segal and Lewis LLP            4/3/2018       Settled
Motor Company                                                      ½ North Arnaz Drive Beverly Hills, CA 90211- 650 California Street 19th Fl.
                                                                   2114                                         San Francisco, CA 94108-2736

Coe, Devin v. Ford Motor        2:18-cv-03477-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153 Schnader Harrison Segal and Lewis LLP            4/3/2018       Settled
Company                                                            ½ North Arnaz Drive Beverly Hills, CA 90211- 650 California Street 19th Fl.
                                                                   2114                                         San Francisco, CA 94108-2736

Dietz, Charles v. Ford Motor    2:18-cv-03481-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153 Schnader Harrison Segal and Lewis LLP            4/3/2018       Settled
Company                                                            ½ North Arnaz Drive Beverly Hills, CA 90211- 650 California Street 19th Fl.
                                                                   2114                                         San Francisco, CA 94108-2736

Grigan, Joyselle v. Ford Motor 2:18-cv-06987-AB-FFM     Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333       4/3/2018       Settled
Company                                                            ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Gummo, Samuel v. Ford           2:18-cv-00744-JAM-AC    Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333       4/3/2018       Settled
Motor Company, et al.                                              ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Horning, Jessica v. Ford Motor 2:18-cv-06984-AB-FFM     Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333       4/3/2018       Settled
Company                                                            ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Martinez. Joe v. Ford Motor     2:18-cv-06988-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333       4/3/2018       Settled
Company                                                            ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Medeiros, Gladys v. Ford        2:18-cv-06986-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333       4/3/2018       Settled
Motor Company                                                      ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Rose, Gregory, et al. v. Ford   2:18-cv-07003-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333       4/3/2018       Settled
Motor Company, et al.                                              ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104




Page 25
                                  Case 2:18-ml-02814-AB-PVC Document 1150 Filed 07/15/21 Page 29 of 97 Page ID
                                                                   #:48208

                                                         Court and
Case Style                        Case Number                        Plaintiff's Counsel and Address                Defendant's Counsel and Address            Date of Removal    Status
                                                          County
Thompson, Dale et al. v. Ford 2:18-cv-06985-AB-FFM        Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333       4/3/2018        Settled
Motor Company                                                        ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                     2114                                           94104
Garza, Maria, et al. v. Ford      2:18-cv-02745-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal and Lewis LLP         4/4/2018       Dismissed
Motor Company, et al.                                                ½ North Arnaz Drive Beverly Hills, CA 90211-   650 California Street 19th Fl.
                                                                     2114                                           San Francisco, CA 94108-2736

Mathis, Estelle, et al. v. Ford   2:18-cv-02766-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333       4/4/2018       Dismissed
Motor Company, et al.                                                ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                     2114                                           94104
Valencia, Victor, et al. v. Ford 2:18-cv-02865-AB-FFM     Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333       4/4/2018       Dismissed
Motor Company                                                        ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                     2114                                           94104
Gardner, Mikel v. Ford Motor 2:18-cv-02744-AB-FFM         Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal and Lewis LLP         4/4/2018        Settled
Company, et al.                                                      ½ North Arnaz Drive Beverly Hills, CA 90211-   650 California Street 19th Fl.
                                                                     2114                                           San Francisco, CA 94108-2736

Lopez, Rodriguez, et al. v.       2:18-cv-02868-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333       4/4/2018        Settled
Ford Motor Company                                                   ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                     2114                                           94104
McKnight, David v. Ford           2:18-cv-02743-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333       4/4/2018        Settled
Motor Company, et al.                                                ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                     2114                                           94104
Mitchell, Curtis v. Ford Motor 2:18-cv-02843-AB-FFM       Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333       4/4/2018        Settled
Company, et al.                                                      ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                     2114                                           94104
Ngo, Hieu v. Ford Motor           2:18-cv-02824-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333       4/4/2018        Settled
Company, et al.                                                      ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                     2114                                           94104
Porter, Candace v. Ford           2:18-cv-02746-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333       4/4/2018        Settled
Motor Company, et al.                                                ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                     2114                                           94104
Potter, Erica v. Ford Motor       2:18-cv-02798-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333       4/4/2018        Settled
Company, et al.                                                      ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                     2114                                           94104
Russell, Candice v. Ford Motor 2:18-cv-02796-AB-FFM       Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333       4/4/2018        Settled
Company, et al.                                                      ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                     2114                                           94104
Stanberry, Janai v. Ford Motor 2:18-cv-02748-AB-FFM       Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333       4/4/2018        Settled
Company, et al.                                                      ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                     2114                                           94104
Wood, Bryon v. Ford Motor         2:18-cv-02870-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333       4/4/2018        Settled
Company                                                              ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                     2114                                           94104



Page 26
                                Case 2:18-ml-02814-AB-PVC Document 1150 Filed 07/15/21 Page 30 of 97 Page ID
                                                                 #:48209

                                                       Court and
Case Style                      Case Number                        Plaintiff's Counsel and Address                Defendant's Counsel and Address            Date of Removal   Status
                                                        County
Adams, Jessica v. Ford Motor 2:18-cv-03484-AB-FFM       Eastern    Consumer Legal Remedies, APC,           153 Schnader Harrison Segal and Lewis LLP            4/4/2018       Settled
Company                                                            ½ North Arnaz Drive Beverly Hills, CA 90211- 650 California Street 19th Fl.
                                                                   2114                                         San Francisco, CA 94108-2736

Cerf, Michael v. Ford Motor     2:18-cv-03490-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153 Schnader Harrison Segal and Lewis LLP            4/4/2018       Settled
Company                                                            ½ North Arnaz Drive Beverly Hills, CA 90211- 650 California Street 19th Fl.
                                                                   2114                                         San Francisco, CA 94108-2736

Cooper, Kevin v. Ford Motor     2:18-cv-03485-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153 Schnader Harrison Segal and Lewis LLP            4/4/2018       Settled
Company                                                            ½ North Arnaz Drive Beverly Hills, CA 90211- 650 California Street 19th Fl.
                                                                   2114                                         San Francisco, CA 94108-2736

Dominguez, Salvador v. Ford     2:18-cv-03486-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153 Schnader Harrison Segal and Lewis LLP            4/4/2018       Settled
Motor Company                                                      ½ North Arnaz Drive Beverly Hills, CA 90211- 650 California Street 19th Fl.
                                                                   2114                                         San Francisco, CA 94108-2736

Frazho, Linda, et al. v. Ford   2:18-cv-03489-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153 Schnader Harrison Segal and Lewis LLP            4/4/2018       Settled
Motor Company                                                      ½ North Arnaz Drive Beverly Hills, CA 90211- 650 California Street 19th Fl.
                                                                   2114                                         San Francisco, CA 94108-2736

Golden, Clayton v. Ford Motor 2:18-cv-06989-AB-FFM      Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333       4/4/2018       Settled
Company                                                            ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Grover, Jeremy, et al. v. Ford 2:18-cv-06990-AB-FFM     Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333       4/4/2018       Settled
Motor Company                                                      ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Haslam, Tamara, et al. v. Ford 2:18-cv-06993-AB-FFM     Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333       4/4/2018       Settled
Motor Company, et al.                                              ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Silva, Steven, et al v. Ford    2:18-cv-06992-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333       4/4/2018       Settled
Motor Company                                                      ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Specials, Jeremy v. Ford        2:18-cv-06998-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333       4/4/2018       Settled
Motor Company                                                      ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Craft, Margaret v. Ford Motor 2:18-cv-02814-AB-FFM      Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal and Lewis LLP         4/5/2018       Settled
Company, et al.                                                    ½ North Arnaz Drive Beverly Hills, CA 90211-   650 California Street 19th Fl.
                                                                   2114                                           San Francisco, CA 94108-2736

Cromwell, Rosa v. Ford Motor 2:18-cv-02807-AB-FFM       Central    Consumer Legal Remedies, APC,           153 Schnader Harrison Segal and Lewis LLP            4/5/2018       Settled
Company, et al.                                                    ½ North Arnaz Drive Beverly Hills, CA 90211- 650 California Street 19th Fl.
                                                                   2114                                         San Francisco, CA 94108-2736




Page 27
                                  Case 2:18-ml-02814-AB-PVC Document 1150 Filed 07/15/21 Page 31 of 97 Page ID
                                                                   #:48210

                                                         Court and
Case Style                        Case Number                        Plaintiff's Counsel and Address                Defendant's Counsel and Address            Date of Removal    Status
                                                          County
Casas, Alfredo v. Ford Motor      2:18-cv-02804-AB-FFM    Central    Consumer Legal Remedies, APC,           153 Schnader Harrison Segal and Lewis LLP            4/5/2018        Settled
Company, et al.                                                      ½ North Arnaz Drive Beverly Hills, CA 90211- 650 California Street 19th Fl.
                                                                     2114                                         San Francisco, CA 94108-2736

Odell, Lanitra v. Ford Motor      2:18-cv-07000-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333       4/5/2018       Dismissed
Company                                                              ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                     2114                                           94104
Askins, William, et al. v. Ford   2:18-cv-03491-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal and Lewis LLP         4/5/2018        Settled
Motor Company                                                        ½ North Arnaz Drive Beverly Hills, CA 90211-   650 California Street 19th Fl.
                                                                     2114                                           San Francisco, CA 94108-2736

Boulanger, Bruce v. Ford          2:18-cv-03495-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153 Schnader Harrison Segal and Lewis LLP            4/5/2018        Settled
Motor Company, et al.                                                ½ North Arnaz Drive Beverly Hills, CA 90211- 650 California Street 19th Fl.
                                                                     2114                                         San Francisco, CA 94108-2736

Craven, James, et al. v. Ford     2:18-cv-03492-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153 Schnader Harrison Segal and Lewis LLP            4/5/2018        Settled
Motor Company, et al.                                                ½ North Arnaz Drive Beverly Hills, CA 90211- 650 California Street 19th Fl.
                                                                     2114                                         San Francisco, CA 94108-2736

Eggers, Ellen, et al. v. Ford     2:18-cv-03493-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153 Schnader Harrison Segal and Lewis LLP            4/5/2018        Settled
Motor Company, et al.                                                ½ North Arnaz Drive Beverly Hills, CA 90211- 650 California Street 19th Fl.
                                                                     2114                                         San Francisco, CA 94108-2736

Glass, Michelle, et al v. Ford    2:18-cv-07002-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333       4/5/2018        Settled
Motor Company                                                        ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                     2114                                           94104
Gonzalez, Jonathan v. Ford        2:18-cv-07700-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333       4/5/2018        Settled
Motor Company                                                        ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                     2114                                           94104
Gordon, Gladys/Dennis, et al. 2:18-cv-06996-AB-FFM        Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333       4/5/2018        Settled
v. Ford Motor Company, et al.                                        ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                     2114                                           94104
Grimes, Jennifer, et al. v. Ford 2:18-cv-07704-AB-FFM     Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333       4/5/2018        Settled
Motor Company                                                        ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                     2114                                           94104
Herrera, Thomas v. Ford           2:18-cv-07705-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333       4/5/2018        Settled
Motor Company, et al.                                                ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                     2114                                           94104
Humphreys, Douglas, et al. v. 2:18-cv-06986-AB-FFM        Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333       4/5/2018        Settled
Ford Motor Company                                                   ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                     2114                                           94104
Ortiz, John v. Ford Motor         2:18-cv-07001-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333       4/5/2018        Settled
Company                                                              ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                     2114                                           94104



Page 28
                               Case 2:18-ml-02814-AB-PVC Document 1150 Filed 07/15/21 Page 32 of 97 Page ID
                                                                #:48211

                                                       Court and
Case Style                     Case Number                         Plaintiff's Counsel and Address                Defendant's Counsel and Address            Date of Removal   Status
                                                        County
Sanchez, Adela v. Ford Motor 2:18-cv-07702-AB-FFM       Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333       4/5/2018       Settled
Company, et al.                                                    ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Shepard, Sean v. Ford Motor    2:18-cv-6997-AB-FFM      Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333       4/5/2018       Settled
Company                                                            ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Van Etten, Joshua v. Ford      2:18-cv-07701-AB-FFM     Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333       4/5/2018       Settled
Motor Company                                                      ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Zaragoza, Edgard v. Ford       2:18-cv-06999-AB-FFM     Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333       4/5/2018       Settled
Motor Company                                                      ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Melius, Benjamin v. Ford       2:18-cv-006994-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333       4/5/2018       Settled
Motor Company                                                      ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Anzules, Kenneth, et al. v.    2:18-cv-02858-AB-FFM     Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal and Lewis LLP         4/6/2018       Settled
Ford Motor Company, et al.                                         ½ North Arnaz Drive Beverly Hills, CA 90211-   650 California Street 19th Fl.
                                                                   2114                                           San Francisco, CA 94108-2736

Emfiled, Jordan v. Ford Motor 2:18-cv-02878-AB-FFM      Central    Consumer Legal Remedies, APC,           153 Schnader Harrison Segal and Lewis LLP            4/6/2018       Settled
Company, et al.                                                    ½ North Arnaz Drive Beverly Hills, CA 90211- 650 California Street 19th Fl.
                                                                   2114                                         San Francisco, CA 94108-2736

Frazier, Davon v. Ford Motor   2:18-cv-02887-AB-FFM     Central    Consumer Legal Remedies, APC,           153 Schnader Harrison Segal and Lewis LLP            4/6/2018       Settled
Company, et al.                                                    ½ North Arnaz Drive Beverly Hills, CA 90211- 650 California Street 19th Fl.
                                                                   2114                                         San Francisco, CA 94108-2736

Keating, Rona v. Ford Motor    2:18-cv-02849-AB-FFM     Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333       4/6/2018       Settled
Company, et al.                                                    ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Luczkow, Chris v. Ford Motor 2:18-cv-02875-AB-FFM       Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333       4/6/2018       Settled
Company, et al.                                                    ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Macias, Kim v. Ford Motor      2:18-cv-02894-AB-FFM     Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333       4/6/2018       Settled
Company, et al.                                                    ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Marchand, Robert v. Ford       2:18-cv-02896-AB-FFM     Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333       4/6/2018       Settled
Motor Company, et al.                                              ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Montes, Jorge v. Ford Motor    2:18-cv-02897-AB-FFM     Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333       4/6/2018       Settled
Company, et al.                                                    ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104




Page 29
                                  Case 2:18-ml-02814-AB-PVC Document 1150 Filed 07/15/21 Page 33 of 97 Page ID
                                                                   #:48212

                                                         Court and
Case Style                        Case Number                        Plaintiff's Counsel and Address                Defendant's Counsel and Address            Date of Removal    Status
                                                          County
Osawa, Jon, et al. v. Ford        2:18-cv-02850-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333       4/6/2018       Settled
Motor Company, et al.                                                ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                     2114                                           94104
Seide, Alexander v. Ford          2:18-cv-02873-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333       4/6/2018       Settled
Motor Company, et al.                                                ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                     2114                                           94104
Staes, Leroy v. Ford Motor        2:18-cv-02895-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333       4/6/2018       Settled
Company, et al.                                                      ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                     2114                                           94104
Sugarman, Larry v. Ford           2:18-cv-02852-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333       4/6/2018       Settled
Motor Company, et al.                                                ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                     2114                                           94104
Vasquez, Crystal v. Ford          2:18-cv-02972-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333       4/6/2018       Settled
Motor Company, et al.                                                ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                     2114                                           94104
Way, Jim v. Ford Motor            2:18-cv-02866-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333       4/6/2018       Settled
Company, et al.                                                      ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                     2114                                           94104
Tejeda, Nikolas v. Ford Motor 2:18-cv-02874-AB-FFM       Central     Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333       4/6/2018       Settled
Company, et al.                                                      ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                     2114                                           94104
Mejia, Nancy v. Ford Motor        2:18-cv-07007-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333       4/6/2018       IDP Case
Company, et al.                                                      ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA                      Settled
                                                                     2114                                           94104
Askins, William, et al. v. Ford   2:18-cv-03496-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal and Lewis LLP         4/6/2018       Settled
Motor Company, et al.                                                ½ North Arnaz Drive Beverly Hills, CA 90211-   650 California Street 19th Fl.
                                                                     2114                                           San Francisco, CA 94108-2736

Hall, Nichole, et al. v. Ford     2:18-cv-07006-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333       4/6/2018       Settled
Motor Company, et al.                                                ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                     2114                                           94104
Heater, Shannin v. Ford           2:18-cv-07010-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333       4/6/2018       Settled
Motor Company                                                        ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                     2114                                           94104
Keating, Kelley v. Ford Motor 2:18-cv-07005-AB-FFM        Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333       4/6/2018       Settled
Company, et al.                                                      ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                     2114                                           94104
Martinez, Dominic v. Ford         2:18-cv-07706-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333       4/6/2018       Settled
Motor Company                                                        ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                     2114                                           94104
Pacheco, Guillermo v. Ford        2:18-cv-07009-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333       4/6/2018       Settled
Motor Company, et al.                                                ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                     2114                                           94104




Page 30
                                  Case 2:18-ml-02814-AB-PVC Document 1150 Filed 07/15/21 Page 34 of 97 Page ID
                                                                   #:48213

                                                         Court and
Case Style                        Case Number                        Plaintiff's Counsel and Address                Defendant's Counsel and Address            Date of Removal    Status
                                                          County
Rios, Miguel v. Ford Motor        2:18-cv-07008-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333       4/6/2018        Settled
Company, et al.                                                      ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                     2114                                           94104
Vaught, Christina v. Ford         2:18-cv-07004-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333       4/6/2018        Settled
Motor Company, et al.                                                ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                     2114                                           94104
Einbund, John v. Ford Motor       2:18-cv-02901-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal and Lewis LLP         4/7/2018       Dismissed
Company                                                              ½ North Arnaz Drive Beverly Hills, CA 90211-   650 California Street 19th Fl.
                                                                     2114                                           San Francisco, CA 94108-2736

Barclay, Darrell v. Ford Motor 2:18-cv-02898-AB-FFM       Central    Consumer Legal Remedies, APC,           153 Schnader Harrison Segal and Lewis LLP            4/7/2018        Settled
Company, et al.                                                      ½ North Arnaz Drive Beverly Hills, CA 90211- 650 California Street 19th Fl.
                                                                     2114                                         San Francisco, CA 94108-2736

Beckett, Teaira v. Ford Motor 2:18-cv-02900-AB-FFM        Central    Consumer Legal Remedies, APC,           153 Schnader Harrison Segal and Lewis LLP            4/7/2018        Settled
Company, et al.                                                      ½ North Arnaz Drive Beverly Hills, CA 90211- 650 California Street 19th Fl.
                                                                     2114                                         San Francisco, CA 94108-2736

Berntsen, Kerri, et al. v. Ford   2:18-cv-02902-AB-FFM    Central    Consumer Legal Remedies, APC,           153 Schnader Harrison Segal and Lewis LLP            4/7/2018        Settled
Motor Company, et al.                                                ½ North Arnaz Drive Beverly Hills, CA 90211- 650 California Street 19th Fl.
                                                                     2114                                         San Francisco, CA 94108-2736

Bosch, Denise v. Ford Motor       2:18-cv-02903-AB-FFM    Central    Consumer Legal Remedies, APC,           153 Schnader Harrison Segal and Lewis LLP            4/7/2018        Settled
Company, et al.                                                      ½ North Arnaz Drive Beverly Hills, CA 90211- 650 California Street 19th Fl.
                                                                     2114                                         San Francisco, CA 94108-2736

Bright, Jessie v. Ford Motor      2:18-cv-02899-AB-FFM    Central    Consumer Legal Remedies, APC,           153 Schnader Harrison Segal and Lewis LLP            4/7/2018        Settled
Company                                                              ½ North Arnaz Drive Beverly Hills, CA 90211- 650 California Street 19th Fl.
                                                                     2114                                         San Francisco, CA 94108-2736

Cunningham, Max v. Ford           2:18-cv-02905-AB-FFM    Central    Consumer Legal Remedies, APC,           153 Schnader Harrison Segal and Lewis LLP            4/7/2018        Settled
Motor Company, et al.                                                ½ North Arnaz Drive Beverly Hills, CA 90211- 650 California Street 19th Fl.
                                                                     2114                                         San Francisco, CA 94108-2736

Linares, Jess v. Ford Motor       2:18-cv-02910-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333       4/8/2018        Settled
Company                                                              ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                     2114                                           94104
Schiller, Margaret v. Ford        2:18-cv-02918-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333       4/8/2018        Settled
Motor Company                                                        ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                     2114                                           94104
Hater, John v. Ford Motor         2:18-cv-07711-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333       4/8/2018        Settled
Company, et al.                                                      ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                     2114                                           94104




Page 31
                               Case 2:18-ml-02814-AB-PVC Document 1150 Filed 07/15/21 Page 35 of 97 Page ID
                                                                #:48214

                                                      Court and
Case Style                     Case Number                        Plaintiff's Counsel and Address                Defendant's Counsel and Address             Date of Removal    Status
                                                       County
Lopez, Claudia v. Ford Motor   2:18-cv-07712-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333        4/8/2018        Settled
Company                                                           ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                  2114                                           94104
Miller, Carol v. Ford Motor    2:18-cv-07710-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333        4/8/2018        Settled
Company                                                           ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                  2114                                           94104
Paez, Gregory v. Ford Motor    2:18-cv-07709-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333        4/8/2018        Settled
Company                                                           ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                  2114                                           94104
Comer, Paul v. Ford Motor      2:18-cv-02912-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333        4/9/2018       Dismissed
Company, et al.                                                   ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                  2114                                           94104
Bonilla, Jonathan, et al. v.   2:18-cv-02973-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal and Lewis LLP          4/9/2018        Settled
Ford Motor Company, et al.                                        ½ North Arnaz Drive Beverly Hills, CA 90211-   650 California Street 19th Fl.
                                                                  2114                                           San Francisco, CA 94108-2736

Lupo, Aaron v. Ford Motor      2:18-cv-02917-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333        4/9/2018        Settled
Company                                                           ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                  2114                                           94104
Puckett, Gage v. Ford Motor    2:18-cv-02938-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333        4/9/2018        Settled
Company, et al.                                                   ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                  2114                                           94104
Williams, Shad v. Ford Motor 2:18-cv-02914-AB-FFM      Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333        4/9/2018        Settled
Company, et al.                                                   ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                  2114                                           94104
Williams, Shad v. Ford Motor 2:18-cv-02915-AB-FFM      Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333        4/9/2018        Settled
Company, et al.                                                   ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                  2114                                           94104
Bachman, Donald v. Ford        2:18-cv-03498-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal and Lewis LLP          4/9/2018        Settled
Motor Company                                                     ½ North Arnaz Drive Beverly Hills, CA 90211-   650 California Street 19th Fl.
                                                                  2114                                           San Francisco, CA 94108-2736

Berger, Christine v. Ford      2:18-cv-03499-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153 Schnader Harrison Segal and Lewis LLP             4/9/2018        Settled
Motor Company                                                     ½ North Arnaz Drive Beverly Hills, CA 90211- 650 California Street 19th Fl.
                                                                  2114                                         San Francisco, CA 94108-2736

Canonizado, Ruben v. Ford      2:18-cv-03500-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153 Schnader Harrison Segal and Lewis LLP             4/9/2018        Settled
Motor Company, et al.                                             ½ North Arnaz Drive Beverly Hills, CA 90211- 650 California Street 19th Fl.
                                                                  2114                                         San Francisco, CA 94108-2736

Garcia, Oscar v. Ford Motor    2:18-cv-03497-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153 Schnader Harrison Segal & Lewis LLP 650           4/9/2018        Settled
Company                                                           ½ North Arnaz Drive Beverly Hills, CA 90211- California St., 19th Flr. San Francisco, CA
                                                                  2114                                         94108




Page 32
                                 Case 2:18-ml-02814-AB-PVC Document 1150 Filed 07/15/21 Page 36 of 97 Page ID
                                                                  #:48215

                                                        Court and
Case Style                       Case Number                        Plaintiff's Counsel and Address                Defendant's Counsel and Address               Date of Removal    Status
                                                         County
Cooper, Jason Allen, et al. v.   2:18-cv-03106-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         4/13/2018        Settled
Ford Motor Company, et al.                                          ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                    2114                                           94108
Williams, Shad, et al. v. Ford   2:18-cv-03222-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         4/17/2018        Settled
Motor Company, et al.                                               ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104
Lisciandro, Roberta v. Ford      2:18-cv-03326-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         4/20/2018        Settled
Motor Company, et al.                                               ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104
Bonneau, Melissa v. Ford         2:18-cv-03963-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/11/2018        Settled
Motor Company, et al.                                               ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                    2114                                           94108
Bonnin, Austin, et al. v. Ford   2:18-cv-03955-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/11/2018        Settled
Motor Company, et al.                                               ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                    2114                                           94108
Castro, Alejandro v. Ford        2:18-cv-03958-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/11/2018        Settled
Motor Company, et al.                                               ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                    2114                                           94108
Amezcua, Elvira, et al. v. Ford 2:18-cv-05329-AB-FFM     Eastern    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/11/2018        Settled
Motor Company                                                       ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                    2114                                           94108
Bieda, Franklin v. Ford Motor 2:18-cv-03990-AB-FFM       Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/14/2018       Dismissed
Company, et al.                                                     ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                    2114                                           94108
Coach, Gina v. Ford Motor        2:18-cv-03997-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/14/2018        Settled
Company, et al.                                                     ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                    2114                                           94108
Dillon, Caroline v. Ford Motor 2:18-cv-04018-AB-FFM      Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/14/2018        Settled
Company, et al.                                                     ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                    2114                                           94108
Blair, Michelle v. Ford Motor    2:18-cv-05330-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/14/2018        Settled
Company, et al.                                                     ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                    2114                                           94108
Alba, Michael, et al v. Ford     2:18-cv-03983-AB-FFM               Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/14/2018       Dismissed
Motor Company, et al.                                               ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                    2114                                           94108
Downing, Brian, et al. v. Ford 2:18-cv-04037-AB-FFM      Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/15/2018        Settled
Motor Company, et al.                                               ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                    2114                                           94108
Egan, Mary Antoinette v. Ford 2:18-cv-04041-AB-FFM       Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/15/2018        Settled
Motor Company, et al.                                               ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                    2114                                           94108




Page 33
                               Case 2:18-ml-02814-AB-PVC Document 1150 Filed 07/15/21 Page 37 of 97 Page ID
                                                                #:48216

                                                       Court and
Case Style                     Case Number                         Plaintiff's Counsel and Address                Defendant's Counsel and Address               Date of Removal    Status
                                                        County
Elias, Ricardo v. Ford Motor   2:18-cv-04043-AB-FFM     Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/15/2018        Settled
Company, et al.                                                    ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                   2114                                           94108
Ethredge, Jerad, et al. v. Ford 2:18-cv-04054-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/15/2018        Settled
Motor Company, et al.                                              ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                   2114                                           94108
Farmer, Monica v. Ford Motor 2:18-cv-04059-AB-FFM       Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/15/2018        Settled
Company, et al.                                                    ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                   2114                                           94108
Foster, Edgar v. Ford Motor    2:18-cv-04065AB-FFM      Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/15/2018        Settled
Company, et al.                                                    ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                   2114                                           94108
Adriano, Chet v. Ford Motor    2:18-cv-04084-AB-FFM     Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/16/2018        Settled
Company, et al.                                                    ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                   2114                                           94108
Babcock, Melissa, et al. v.    2:18-cv-04079-AB-FFM     Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/16/2018        Settled
Ford Motor Company, et al.                                         ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                   2114                                           94108
Bowen, Amanda v. Ford          2:18-cv-04080-AB-FFM     Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/16/2018        Settled
Motor Company, et al.                                              ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                   2114                                           94108
Burton, Barbara v. Ford Motor 2:18-cv-04087-AB-FFM      Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/16/2018        Settled
Company, et al.                                                    ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                   2114                                           94108
Duncan, Debra, et al v. Ford   2:18-cv-04110-AB-FFM     Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/16/2018        Settled
Motor Company, et al.                                              ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                   2114                                           94108
Eatontaylor, Darryl v. Ford    2:18-cv-04116-AB-FFM     Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/16/2018        Settled
Motor Company, et al.                                              ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                   2114                                           94108
Eatontaylor, Michael v. Ford   2:18-cv-04121-AB-FFM     Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/16/2018        Settled
Motor Company                                                      ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                   2114                                           94108
Byers, Katheryn v. Ford Motor 2:18-cv-05332-AB-FFM      Eastern    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/16/2018       Dismissed
Company, et al.                                                    ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                   2114                                           94108
Allen-Herrera, Tracy v. Ford   2:18-cv-05331-AB-FFM     Eastern    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/16/2018        Settled
Motor Company, et al.                                              ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                   2114                                           94108
Cerf, Michael v. Ford Motor    2:18-cv-05333-AB-FFM     Eastern    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/16/2018        Settled
Company, et al.                                                    ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                   2114                                           94108




Page 34
                                Case 2:18-ml-02814-AB-PVC Document 1150 Filed 07/15/21 Page 38 of 97 Page ID
                                                                 #:48217

                                                       Court and
Case Style                      Case Number                        Plaintiff's Counsel and Address                Defendant's Counsel and Address               Date of Removal    Status
                                                        County
Diebold, Kenneth v. Ford        2:18-cv-04135-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/17/2018       Dismissed
Motor Company, et al.                                              ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                   2114                                           94108
Acevedo, Joanna, et al. v. Ford 2:18-cv-04166-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/17/2018        Settled
Motor Company, et al.                                              ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                   2114                                           94108
Adamik, Mike v. Ford Motor      2:18-cv-04137-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/17/2018        Settled
Company, et al.                                                    ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                   2114                                           94108
Dean, Laura v. Ford Motor       2:18-cv-04144-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/17/2018        Settled
Company, et al.                                                    ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                   2114                                           94108
DeThomas, Douglas v. Ford       2:18-cv-04142-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/17/2018        Settled
Motor Company, et al.                                              ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                   2114                                           94108
Fielden, Tom v. Ford Motor      2:18-cv-04141-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/17/2018        Settled
Company                                                            ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                   2114                                           94108
Folkerts, Robert v. Ford Motor 2:18-cv-04152-AB-FFM     Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/17/2018        Settled
Company                                                            ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                   2114                                           94108
Franco, Isiah, et al. v. Ford   2:18-cv-04156-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/17/2018        Settled
Motor Company, et al.                                              ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                   2114                                           94108
Frtiz, Donald v. Ford Motor     2:18-cv-04164-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/17/2018        Settled
Company, et al.                                                    ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                   2114                                           94108
Brown, Christi v. Ford Motor    2:18-cv-04190-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/18/2018       Dismissed
Company, et al.                                                    ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                   2114                                           94108
Butler, Ewuniki v. Ford Motor 2:18-cv-04186-AB-FFM      Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/18/2018       Dismissed
Company, et al.                                                    ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                   2114                                           94108
Fox, Syndi, et al. v. Ford      2:18-cv-04207-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/18/2018       Dismissed
Motor Company, et al.                                              ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                   2114                                           94108
Garcia-Romero, Sara et al. v.   2:18-cv-04181-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/18/2018       Dismissed
Ford Motor Company                                                 ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                   2114                                           94108
Briggs, Traci v. Ford Motor     2:18-cv-04193-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/18/2018        Settled
Company, et al.                                                    ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                   2114                                           94108




Page 35
                                Case 2:18-ml-02814-AB-PVC Document 1150 Filed 07/15/21 Page 39 of 97 Page ID
                                                                 #:48218

                                                       Court and
Case Style                      Case Number                        Plaintiff's Counsel and Address                Defendant's Counsel and Address               Date of Removal   Status
                                                        County
Cabrera, Caroline v. Ford       2:18-cv-04178-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/18/2018       Settled
Motor Company, et al.                                              ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                   2114                                           94108
Cameron, Susan v. Ford          2:18-cv-04221-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/18/2018       Settled
Motor Company, et al.                                              ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                   2114                                           94108
Carrillo, Cecilia v. Ford Motor 2:18-cv-04226-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/18/2018       Settled
Company, et al.                                                    ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                   2114                                           94108
Cerenka, Raymond v. Ford        2:18-cv-04187-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/18/2018       Settled
Motor Company, et al.                                              ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                   2114                                           94108
Garcia, Jacqueline, et al. v.   2:18-cv-04174-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/18/2018       Settled
Ford Motor Company, et al.                                         ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                   2114                                           94108
Garcia, Rafeal v. Ford Motor    2:18-cv-04176-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/18/2018       Settled
Company, et al.                                                    ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                   2114                                           94108
Gent, Arthur, et al. v. Ford    2:18-cv-04189-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/18/2018       Settled
Motor Company                                                      ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                   2114                                           94108
Enriquez, Chloe v. Ford Motor 2:18-cv-05337-AB-FFM      Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/19/2018       Settled
Company                                                            ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                   2114                                           94108
Elderton, Rebecca v. Ford       2:18-cv-05335-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/19/2018       Settled
Motor Company                                                      ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                   2114                                           94108
Ellison, Alexandra v. Ford      2:18-cv-05341-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/19/2018       Settled
Motor Company                                                      ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                   2114                                           94108
Erwin, Michael v. Ford Motor 2:18-cv-04047-AB-FFM       Eastern    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/19/2018       Settled
Company, et al.                                                    ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                   2114                                           94108
Evans, Donald v. Ford Motor     2:18-cv-05336-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/19/2018       Settled
Company                                                            ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                   2114                                           94108
Fetyko, Francine v. Ford        2:18-cv-05338-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/19/2018       Settled
Motor Company                                                      ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                   2114                                           94108
Finch, Jade v. Ford Motor       2:18-cv-05339-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/19/2018       Settled
Company                                                            ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                   2114                                           94108




Page 36
                               Case 2:18-ml-02814-AB-PVC Document 1150 Filed 07/15/21 Page 40 of 97 Page ID
                                                                #:48219

                                                      Court and
Case Style                     Case Number                        Plaintiff's Counsel and Address                Defendant's Counsel and Address               Date of Removal   Status
                                                       County
Flint, Matt v. Ford Motor      2:18-cv-05340-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/19/2018       Settled
Company                                                           ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                  2114                                           94108
Schlott, Rick v. Ford Motor    2:18-cv-07013-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/20/2018       Settled
Company, et al.                                                   ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                  2114                                           94104
Zandee, Samantha, et al. v.    2:18-cv-07012-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/20/2018       Settled
Ford Motor Company, et al.                                        ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                  2114                                           94104
Alexander, Samuel v. Ford      2:18-cv-04254-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/21/2018       Settled
Motor Company, et al.                                             ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                  2114                                           94108
Alvarez, Sonja v. Ford Motor   2:18-cv-04253-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/21/2018       Settled
Company, et al.                                                   ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                  2114                                           94108
Ambriz, Joanna v. Ford Motor 2:18-cv-04252-AB-FFM      Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/21/2018       Settled
Company, et al.                                                   ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                  2114                                           94108
Avilez, Carlos v. Ford Motor   2:18-cv-04250-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/21/2018       Settled
Company, et al.                                                   ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                  2114                                           94108
Barnett, Gavin v. Ford Motor 2:18-cv-04248-AB-FFM      Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/21/2018       Settled
Company, et al.                                                   ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                  2114                                           94108
Beauregard, Michelle v. Ford 2:18-cv-04247-AB-FFM      Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/21/2018       Settled
Motor Company, et al.                                             ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                  2114                                           94108
Bernier, David v. Ford Motor   2:18-cv-04243-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/21/2018       Settled
Company, et al.                                                   ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                  2114                                           94108
Bierk, Paris v. Ford Motor     2:18-cv-04245-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/21/2018       Settled
Company, et al.                                                   ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                  2114                                           94108
Blair, Wayne v. Ford Motor     2:18-cv-04244-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/21/2018       Settled
Company, et al.                                                   ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                  2114                                           94108
Bridge, Erik v. Ford Motor     2:18-cv-04242-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/21/2018       Settled
Company, et al.                                                   ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                  2114                                           94108
Chandler, Elise v. Ford Motor 2:18-cv-04273-AB-FFM     Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/21/2018       Settled
Company, et al.                                                   ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                  2114                                           94108




Page 37
                                Case 2:18-ml-02814-AB-PVC Document 1150 Filed 07/15/21 Page 41 of 97 Page ID
                                                                 #:48220

                                                       Court and
Case Style                      Case Number                        Plaintiff's Counsel and Address                Defendant's Counsel and Address               Date of Removal    Status
                                                        County
Cosme, Joanna, et al. v. Ford   2:18-cv-04259-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/21/2018        Settled
Motor Company, et al.                                              ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                   2114                                           94108
Cosme, Joanna, et al. v. Ford   2:18-cv-04262-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/21/2018        Settled
Motor Company, et al.                                              ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                   2114                                           94108
Schultz, Arthur v. Ford Motor 2:18-cv-04251-AB-FFM      Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/21/2018        Settled
Company                                                            ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Qualls, Christine v. Ford       2:18-cv-07015-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/21/2018       Dismissed
Motor Company                                                      ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Youngblood, Cheryl v. Ford      2:18-cv-07031-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/21/2018       Dismissed
Motor Company                                                      ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Alarcon, Raul v. Ford Motor     2:18-cv-05342-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/21/2018        Settled
Company                                                            ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                   2114                                           94108
Hill, Nicole Jean v. Ford Motor 2:18-cv-07014-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/21/2018        Settled
Company                                                            ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Hillier, John v. Ford Motor     2:18-cv-07018-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/21/2018        Settled
Company                                                            ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Howard, Nanette v. Ford         2:18-cv-07036-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/21/2018        Settled
Motor Company, et al.                                              ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Hull, Laurie, et al. v. Ford    2:18-cv-07025-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/21/2018        Settled
Motor Company                                                      ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Kerr, Edith, et al. v. Ford     2:18-cv-07034-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/21/2018        Settled
Motor Company, et al.                                              ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Martinez, Rebekah v. Ford       2:18-cv-07026-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/21/2018        Settled
Motor Company                                                      ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
McCleskey, Dan et al. v. Ford 2:18-cv-07028-AB-FFM      Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/21/2018        Settled
Motor Company                                                      ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Robinson, Sandra v. Ford        2:18-cv-07027-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/21/2018        Settled
Motor Company                                                      ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104




Page 38
                                  Case 2:18-ml-02814-AB-PVC Document 1150 Filed 07/15/21 Page 42 of 97 Page ID
                                                                   #:48221

                                                         Court and
Case Style                        Case Number                        Plaintiff's Counsel and Address                Defendant's Counsel and Address               Date of Removal    Status
                                                          County
Siegel, Kevin v. Ford Motor       2:18-cv-07022-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/21/2018        Settled
Company, et al.                                                      ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                     2114                                           94104
Smith, Chad v. Ford Motor         2:18-cv-07033-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/21/2018        Settled
Company, et al.                                                      ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                     2114                                           94104
Tabalno, Anna v. Ford Motor       2:18-cv-07019-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/21/2018        Settled
Company, et al.                                                      ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                     2114                                           94104
Taormina, Joseph v. Ford          2:18-cv-07098-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/21/2018        Settled
Motor Company                                                        ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                     2114                                           94104
Vasquez, Ricky, et al. v. Ford    2:18-cv-07029-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/21/2018        Settled
Motor Company, et al.                                                ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                     2114                                           94104
Warren, Betty Marie v. Ford       2:18-cv-07017-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/21/2018        Settled
Motor Company                                                        ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                     2114                                           94104
Whitcomb, Gion v. Ford            2:18-cv-07021-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/21/2018        Settled
Motor Company, et al.                                                ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                     2114                                           94104
Hicks, Jake, et al. v. Ford       2:18-cv-04326-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/22/2018       Dismissed
Motor Company, et al.                                                ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                     2114                                           94104
Homstedt, Kendra v. Ford          2:18-cv-04328-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/22/2018       Dismissed
Motor Company, et al.                                                ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                     2114                                           94104
Taylor, Quinn, et al. v. Ford     2:18-cv-04313-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/22/2018       Dismissed
Motor Company, et al.                                                ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                     2114                                           94104
Alarid, Ron v. Ford Motor         2:18-cv-04288-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/22/2018        Settled
Company, et al.                                                      ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                     2114                                           94108
Alatorre, Michelle v. Ford        2:18-cv-04289-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/22/2018        Settled
Motor Company, et al.                                                ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                     2114                                           94108
Burcks, Shirley, et al. v. Ford   2:18-cv-04290-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/22/2018        Settled
Motor Company, et al.                                                ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                     2114                                           94108
Cancino, Christina, et al v.      2:18-cv-04321-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/22/2018        Settled
Ford Motor Company, et al.                                           ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                     2114                                           94108




Page 39
                                Case 2:18-ml-02814-AB-PVC Document 1150 Filed 07/15/21 Page 43 of 97 Page ID
                                                                 #:48222

                                                       Court and
Case Style                      Case Number                        Plaintiff's Counsel and Address                Defendant's Counsel and Address               Date of Removal   Status
                                                        County
Carr, Tracy v. Ford Motor       2:18-cv-04317-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/22/2018       Settled
Company, et al.                                                    ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                   2114                                           94108
Carroll, Katie v. Ford Motor    2:18-cv-04338-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/22/2018       Settled
Company, et al.                                                    ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                   2114                                           94108
Castillo, Edgar v. Ford Motor   2:18-cv-04344-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/22/2018       Settled
Company, et al.                                                    ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                   2114                                           94108
Cervantes, Wilfrido v. Ford     2:18-cv-04299-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/22/2018       Settled
Motor Company, et al.                                              ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                   2114                                           94108
Colunga, Gabriel v. Ford        2:18-cv-04298-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/22/2018       Settled
Motor Company, et al.                                              ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                   2114                                           94108
Godinez, Daniel v. Ford Motor 2:18-cv-04294-AB-FFM      Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/22/2018       Settled
Company, et al.                                                    ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Gomez, Diane v. Ford Motor      2:18-cv-04354-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/22/2018       Settled
Company, et al.                                                    ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Herrold, Andrew v. Ford         2:18-cv-04355-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/22/2018       Settled
Motor Company, et al.                                              ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Hollowell, Cary v. Ford Motor 2:18-cv-04356-AB-FFM      Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/22/2018       Settled
Company, et al.                                                    ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Jauregui, Lyanna v. Ford        2:18-cv-04302-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/22/2018       Settled
Motor Company, et al.                                              ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Jones, Christopher v. Ford      2:18-cv-04303-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/22/2018       Settled
Motor Company, et al.                                              ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Knox, Emma Olivia, et al. v.    2:18-cv-04351-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/22/2018       Settled
Ford Motor Company                                                 ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Kocan, Martha v. Ford Motor 2:18-cv-04359-AB-FFM        Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/22/2018       Settled
Company, et al.                                                    ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Lemus, Frank v. Ford Motor      2:18-cv-04331-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/22/2018       Settled
Company, et al.                                                    ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104




Page 40
                                 Case 2:18-ml-02814-AB-PVC Document 1150 Filed 07/15/21 Page 44 of 97 Page ID
                                                                  #:48223

                                                        Court and
Case Style                       Case Number                        Plaintiff's Counsel and Address                Defendant's Counsel and Address            Date of Removal   Status
                                                         County
Lerma, Gabriel v. Ford Motor 2:18-cv-04350-AB-FFM        Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/22/2018       Settled
Company, et al.                                                     ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104
Lopez, Patricia v. Ford Motor 2:18-cv-04332-AB-FFM       Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/22/2018       Settled
Company                                                             ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104
Luna, Norma v. Ford Motor        2:18-cv-04305-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/22/2018       Settled
Company, et al.                                                     ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104
Lund, Shannon v. Ford Motor 2:18-cv-04304-AB-FFM         Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/22/2018       Settled
Company, et al.                                                     ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104
McKee, Jimmie, et al. v. Ford    2:18-cv-04325-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/22/2018       Settled
Motor Company, et al.                                               ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104
Mellone, Franco v. Ford          2:18-cv-04336-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/22/2018       Settled
Motor Company, et al.                                               ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104
Miller, Theresa v. Ford Motor 2:18-cv-04337-AB-FFM       Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/22/2018       Settled
Company                                                             ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104
Neal, Kathleen v. Ford Motor 2:18-cv-04360-AB-FFM        Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/22/2018       Settled
Company, et al.                                                     ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104
Parker, Benjamin v. Ford         2:18-cv-04323-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/22/2018       Settled
Motor Company, et al.                                               ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104
Pattison, Larry et al. v. Ford   2:18-cv-04343-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/22/2018       Settled
Motor Company, et al.                                               ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104
Perez, Oscar, et al. v. Ford     2:18-cv-04309-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/22/2018       Settled
Motor Company, et al.                                               ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104
Phillips, Marissa v. Ford        2:18-cv-04345-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/22/2018       Settled
Motor Company, et al.                                               ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104
Post, Cindy, et al. v. Ford      2:18-cv-04361-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/22/2018       Settled
Motor Company, et al.                                               ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104
Reese, Nikki v. Ford Motor       2:18-cv-04335-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/22/2018       Settled
Company, et al.                                                     ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104




Page 41
                                 Case 2:18-ml-02814-AB-PVC Document 1150 Filed 07/15/21 Page 45 of 97 Page ID
                                                                  #:48224

                                                        Court and
Case Style                       Case Number                        Plaintiff's Counsel and Address                Defendant's Counsel and Address            Date of Removal   Status
                                                         County
Reimer, Jessica et al. v. Ford   2:18-cv-04320-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/22/2018       Settled
Motor Company, et al.                                               ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104
Reinbolz, Charles v. Ford        2:18-cv-04312-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/22/2018       Settled
Motor Company                                                       ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104
Schuerger, David, et al. v.      2:18-cv-04314-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/22/2018       Settled
Ford Motor Company, et al.                                          ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104
Shaw, Jessie v. Ford Motor       2:18-cv-04353-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/22/2018       Settled
Company, et al.                                                     ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104
Taylor, Mark v. Ford Motor       2:18-cv-04348-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/22/2018       Settled
Company, et al.                                                     ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104
Thomas, Octavious, et al. v.     2:18-cv-04346-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/22/2018       Settled
Ford Motor Company, et al.                                          ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104
Thompson, Nicole v. Ford         2:18-cv-04362-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/22/2018       Settled
Motor Company, et al.                                               ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104
Valenzuela, Perla v. Ford        2:18-cv-04319-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/22/2018       Settled
Motor Company                                                       ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104
Van Leuven, Dana, et al. v.      2:18-cv-04322-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/22/2018       Settled
Ford Motor Company, et al.                                          ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104
Watkins, Bret, et al. v. Ford    2:18-cv-04334-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/22/2018       Settled
Motor Company, et al.                                               ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104
Whitcomb, Jill v. Ford Motor     2:18-cv-04363-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/22/2018       Settled
Company, et al.                                                     ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104
Willis, Roger v. Ford Motor      2:18-cv-04347-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/22/2018       Settled
Company                                                             ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104
Wolf, Robert et al. v. Ford      2:18-cv-04364-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/22/2018       Settled
Motor Company, et al.                                               ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104
Yretta, Javier v. Ford Motor     2:18-cv-04329-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/22/2018       Settled
Company, et al.                                                     ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104




Page 42
                               Case 2:18-ml-02814-AB-PVC Document 1150 Filed 07/15/21 Page 46 of 97 Page ID
                                                                #:48225

                                                       Court and
Case Style                     Case Number                         Plaintiff's Counsel and Address                Defendant's Counsel and Address               Date of Removal    Status
                                                        County
Castillo, Alex v. Ford Motor   2:18-cv-05356-AB-FFM     Eastern    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/22/2018        Settled
Company                                                            ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                   2114                                           94108
Ford, Kevin v. Ford Motor      2:18-cv-05343-AB-FFM     Eastern    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/22/2018        Settled
Company                                                            ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                   2114                                           94108
Fuller, Michelle v. Ford Motor 2:18-cv-05351-AB-FFM     Eastern    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/22/2018        Settled
Company                                                            ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                   2114                                           94108
Gates, Robin v. Ford Motor     2:18-cv-05348-AB-FFM     Eastern    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/22/2018        Settled
Company                                                            ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                   2114                                           94108
Gerkin, Melissa v. Ford Motor 2:18-cv-05352-AB-FFM      Eastern    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/22/2018        Settled
Company                                                            ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                   2114                                           94108
Hite, Stavey, et al. v. Ford   2:18-cv-07714-AB-FFM     Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/22/2018        Settled
Motor Company                                                      ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Holm, Kim v. Ford Motor        2:18-cv-07101-AB-FFM     Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/22/2018        Settled
Company                                                            ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Huerta, Estella v. Ford Motor 2:18-cv-07104-AB-FFM      Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/22/2018        Settled
Company                                                            ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
La Russa, Theresa v. Ford      2:18-cv-007103-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/22/2018        Settled
Motor Company                                                      ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
McKinney, Leslie v. Ford       2:18-cv-07099-AB-FFM     Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/22/2018        Settled
Motor Company, et al.                                              ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Moore, Christina v. Ford       2:18-cv-07106-AB-FFM     Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/22/2018        Settled
Motor Company, et al.                                              ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Hill, Connie v. Ford Motor     2:18-cv-04409-AB-FFM     Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/23/2018       Dismissed
Company, et al.                                                    ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Leland, Andrew v. Ford Motor 2:18-cv-04451-AB-FFM       Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/23/2018       Dismissed
Company                                                            ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Pisarkiewicz, Christine, et al. 2:18-cv-04423-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/23/2018       Dismissed
v. Ford Motor Company, et al.                                      ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104




Page 43
                                 Case 2:18-ml-02814-AB-PVC Document 1150 Filed 07/15/21 Page 47 of 97 Page ID
                                                                  #:48226

                                                        Court and
Case Style                       Case Number                        Plaintiff's Counsel and Address                Defendant's Counsel and Address               Date of Removal    Status
                                                         County
Straw, Trent v. Ford Motor       2:18-cv-04425-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/23/2018       Dismissed
Company, et al.                                                     ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104
Alcantar, Patricia v. Ford       2:18-cv-04429-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/23/2018        Settled
Motor Company, et al.                                               ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                    2114                                           94108
Atkins, Kyle v. Ford Motor       2:18-cv-04383-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/23/2018        Settled
Company, et al.                                                     ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                    2114                                           94108
Brown, Christopher v. Ford       2:18-cv-04386-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/23/2018        Settled
Motor Company, et al.                                               ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                    2114                                           94108
Cameron, Linda v. Ford Motor 2:18-cv-04399-AB-FFM        Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/23/2018        Settled
Company, et al.                                                     ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                    2114                                           94108
Carpenter, Lindsey v. Ford       2:18-cv-04407-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/23/2018        Settled
Motor Company, et al.                                               ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                    2114                                           94108
Dahms, Anthony v. Ford           2:18-cv-04395-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/23/2018        Settled
Motor Company, et al.                                               ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                    2114                                           94108
Davies, Barbara, et al. v. Ford 2:18-cv-04397-AB-FFM     Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/23/2018        Settled
Motor Company, et al.                                               ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                    2114                                           94108
Hudgens, Aley v. Ford Motor      2:18-cv-04400-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/23/2018        Settled
Company, et al.                                                     ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104
Jones, Tiffany, et al. v. Ford   2:18-cv-04371-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/23/2018        Settled
Motor Company                                                       ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104
Kalbaugh, Margaret v. Ford       2:18-cv-04413-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/23/2018        Settled
Motor Company, et al.                                               ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104
Lomeli, Markos v. Ford Motor 2:18-cv-04416-AB-FFM        Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/23/2018        Settled
Company, et al.                                                     ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104
Luevano, Kimberly, et al.        2:18-cv-04430-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/23/2018        Settled
                                                                    ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104
Mancuso, Morgan v. Ford          2:18-cv-04372-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/23/2018        Settled
Motor Company, et al.                                               ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104




Page 44
                                Case 2:18-ml-02814-AB-PVC Document 1150 Filed 07/15/21 Page 48 of 97 Page ID
                                                                 #:48227

                                                       Court and
Case Style                      Case Number                        Plaintiff's Counsel and Address                Defendant's Counsel and Address            Date of Removal   Status
                                                        County
Mengel, Chris, et al. v. Ford   2:18-cv-04373-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/23/2018       Settled
Motor Company                                                      ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Mihalko, Kevin v. Ford Motor 2:18-cv-04374-AB-FFM       Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/23/2018       Settled
Company, et al.                                                    ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Monahan, Sean v. Ford Motor 2:18-cv-04375-AB-FFM        Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/23/2018       Settled
Company, et al.                                                    ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Moreno, Carlos et al. v. Ford   2:18-cv-04402-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/23/2018       Settled
Motor Company                                                      ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Olvera, Jose et al. v. Ford     2:18-cv-04433-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/23/2018       Settled
Motor Company, et al.                                              ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Oman, Andrew, et al. v. Ford 2:18-cv-04376-AB-FFM       Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/23/2018       Settled
Motor Company, et al.                                              ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Padilla, Alanah v. Ford Motor 2:18-cv-04419-AB-FFM      Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/23/2018       Settled
Company, et al.                                                    ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Pellonari, Leroy v. Ford Motor 2:18-cv-04377-AB-FFM     Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/23/2018       Settled
Company, et al.                                                    ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Peralta, Corey v. Ford Motor    2:18-cv-04406-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/23/2018       Settled
Company, et al.                                                    ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Ramey, Dalton v. Ford Motor 2:18-cv-04434-AB-FFM        Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/23/2018       Settled
Company, et al.                                                    ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Ramirez, Daniella v. Ford       2:18-cv-04417-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/23/2018       Settled
Motor Company, et al.                                              ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Smith, Deborah, et al. v. Ford 2:18-cv-04453-AB-FFM     Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/23/2018       Settled
Motor Company, et al.                                              ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Tabuyo, Lisa v. Ford Motor      2:18-cv-04452-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/23/2018       Settled
Company                                                            ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Thompson, Daniel v. Ford        2:18-cv-04408-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/23/2018       Settled
Motor Company, et al.                                              ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104




Page 45
                               Case 2:18-ml-02814-AB-PVC Document 1150 Filed 07/15/21 Page 49 of 97 Page ID
                                                                #:48228

                                                      Court and
Case Style                     Case Number                        Plaintiff's Counsel and Address                Defendant's Counsel and Address               Date of Removal    Status
                                                       County
Toomey, Kathleen v. Ford       2:18-cv-04404-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/23/2018        Settled
Motor Company, et al.                                             ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                  2114                                           94104
Vogenthaler, Michael v. Ford 2:18-cv-04378-AB-FFM      Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/23/2018        Settled
Motor Company, et al.                                             ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                  2114                                           94104
Vogenthealer, Michael v. Ford 2:18-cv-04379-AB-FFM     Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/23/2018        Settled
Motor Company, et al.                                             ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                  2114                                           94104
Wesselmann, Kelly v. Ford      2:18-cv-04380-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/23/2018        Settled
Motor Company, et al.                                             ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                  2114                                           94104
Wilson, Kerry v. Ford Motor    2:18-cv-04427-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/23/2018        Settled
Company, et al.                                                   ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                  2114                                           94104
Yocum, Stella v. Ford Motor    2:18-cv-04412-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/23/2018        Settled
Company, et al.                                                   ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                  2114                                           94104
Collison, Vivian Leonard v.    2:18-cv-05366-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/23/2018       Dismissed
Ford Motor Company                                                ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                  2114                                           94108
Murrell, Brian v. Ford Motor   2:18-cv-07176-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/23/2018       Dismissed
Company, et al.                                                   ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                  2114                                           94104
Muse, Latisha v. Ford Motor    2:18-cv-07123-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/23/2018       Dismissed
Company, et al.                                                   ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                  2114                                           94104
Rhinehart, Rachel v. Ford      2:18-cv-07206-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/23/2018       Dismissed
Motor Company                                                     ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                  2114                                           94104
Brink, James, et al. v. Ford   2:18-cv-05360-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/23/2018        Settled
Motor Company                                                     ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                  2114                                           94108
Brogren, Michael v. Ford       2:18-cv-05364-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/23/2018        Settled
Motor Company                                                     ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                  2114                                           94108
Buchan, Evan v. Ford Motor     2:18-cv-05359-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/23/2018        Settled
Company                                                           ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                  2114                                           94108
Buscaglia, Kathy v. Ford       2:18-cv-05358-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/23/2018        Settled
Motor Company                                                     ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                  2114                                           94108




Page 46
                                  Case 2:18-ml-02814-AB-PVC Document 1150 Filed 07/15/21 Page 50 of 97 Page ID
                                                                   #:48229

                                                         Court and
Case Style                        Case Number                        Plaintiff's Counsel and Address                Defendant's Counsel and Address               Date of Removal   Status
                                                          County
Calhoun, Vonda v. Ford Motor 2:18-cv-05369-AB-FFM         Eastern    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/23/2018       Settled
Company                                                              ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                     2114                                           94108
Calhoun, Vonda v. Ford Motor 2:18-cv-05371-AB-FFM         Eastern    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/23/2018       Settled
Company                                                              ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                     2114                                           94108
Calton, McKenna, et al. v.        2:18-cv-05368-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/23/2018       Settled
Ford Motor Company                                                   ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                     2114                                           94108
Carullo, Joseph, et al. v. Ford   2:18-cv-05370-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/23/2018       Settled
Motor Company                                                        ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                     2114                                           94108
Chen, Joanne v. Ford Motor        2:18-cv-05362-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/23/2018       Settled
Company                                                              ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                     2114                                           94108
Collison, Vivian v. Ford Motor 2:18-cv-05367-AB-FFM       Eastern    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/23/2018       Settled
Company                                                              ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                     2114                                           94108
Cunha, Miles v. Ford Motor        2:18-cv-5704-AB-FFM     Eastern    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/23/2018       Settled
Company                                                              ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                     2114                                           94108
Gorda, Marie, et al. v. Ford      2:18-cv-07213-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/23/2018       Settled
Motor Company                                                        ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                     2114                                           94104
Gosling, Dan v. Ford Motor        2:18-cv-07105-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/23/2018       Settled
Company                                                              ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                     2114                                           94104
Goulart, Jeremy v. Ford Motor 2:18-cv-07143-AB-FFM        Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/23/2018       Settled
Company                                                              ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                     2114                                           94104
Goyma, Erwin Joseph v. Ford 2:18-cv-07130-AB-FFM          Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/23/2018       Settled
Motor Company                                                        ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                     2114                                           94104
Guerrero, Christina v. Ford       2:18-cv-7110-AB-FFM     Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/23/2018       Settled
Motor Company, et al.                                                ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                     2114                                           94104
Gyorey, Nicholas v. Ford          2:18-cv-07202-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/23/2018       Settled
Motor Company                                                        ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                     2114                                           94104
Haile, Kevin v. Ford Motor        2:18-cv-07109-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/23/2018       Settled
Company                                                              ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                     2114                                           94104




Page 47
                                Case 2:18-ml-02814-AB-PVC Document 1150 Filed 07/15/21 Page 51 of 97 Page ID
                                                                 #:48230

                                                       Court and
Case Style                      Case Number                        Plaintiff's Counsel and Address                Defendant's Counsel and Address            Date of Removal   Status
                                                        County
Hamaker, Jessica v. Ford        2:18-cv-07136-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/23/2018       Settled
Motor Company, et al.                                              ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Helget, Jeannette, et al. v.    2:18-cv-07170-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/23/2018       Settled
Ford Motor Company                                                 ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Hill, Sherry v. Ford Motor      2:18-cv-07201-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/23/2018       Settled
Company                                                            ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Hinjos, Brandon v. Ford Motor 2:18-cv-07216-AB-FFM      Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/23/2018       Settled
Company                                                            ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Hinton, Kent v. Ford Motor      2:18-cv-07214-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/23/2018       Settled
Company                                                            ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
House, Joline, et al. v. Ford   2:18-cv-07111-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/23/2018       Settled
Motor Company, et al.                                              ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Isakson, Joseph v. Ford Motor 2:18-cv-07174-AB-FFM      Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/23/2018       Settled
Company                                                            ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Johanneck, Sandra v. Ford       2:18-cv-07209-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/23/2018       Settled
Motor Compnay, et al.                                              ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Kozel, Jamie v. Ford Motor      2:18-cv-07115-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/23/2018       Settled
Company                                                            ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Laursen, Anker v. Ford Motor 2:18-cv-07118-AB-FFM       Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/23/2018       Settled
Company                                                            ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Leogrande, Stephanie v. Ford 2:18-cv-07175-AB-FFM       Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/23/2018       Settled
Motor Company                                                      ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Liss, Jeffrey v. Ford Motor     2:18-cv-07108-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/23/2018       Settled
Company, et al.                                                    ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Liss, Jeffrey v. Ford Motor     2:18-cv-07596-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/23/2018       Settled
Company, et al.                                                    ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Lopez, Alan v. Ford Motor       2:18-cv-07211-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/23/2018       Settled
Company                                                            ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104




Page 48
                               Case 2:18-ml-02814-AB-PVC Document 1150 Filed 07/15/21 Page 52 of 97 Page ID
                                                                #:48231

                                                       Court and
Case Style                     Case Number                         Plaintiff's Counsel and Address                Defendant's Counsel and Address            Date of Removal   Status
                                                        County
Lorenz, Dustin v. Ford Motor   2:18-cv-07228-AB-FFM     Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/23/2018       Settled
Company                                                            ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
McGee, James v. Ford Motor 2:18-cv-07220-AB-FFM         Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/23/2018       Settled
Company                                                            ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Millian, Melissa v. Ford Motor 2:18-cv-07120-AB-FFM     Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/23/2018       Settled
Company                                                            ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Morgan, Anthony, et al. v.     2:18-cv-07180-AB-FFM     Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/23/2018       Settled
Ford Motor Company, et al.                                         ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Neider, Ken et al. v. Ford     2:18-cv-07107-AB-FFM     Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/23/2018       Settled
Motor Company, et al.                                              ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Newton, Ariel v. Ford Motor    2:18-cv-07122-AB-FFM     Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/23/2018       Settled
Company                                                            ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Payne, James v. Ford Motor     2:18-cv-07217-AB-FFM     Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/23/2018       Settled
Company, et al.                                                    ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Preston, Nicole, et al. v. Ford 2:18-cv-07210-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/23/2018       Settled
Motor Company                                                      ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Ramirez, Mary Ann v. Ford      2:18-cv-07125-AB-FFM     Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/23/2018       Settled
Motor Company                                                      ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Rice, Sherry v. Ford Motor     2:18-cv-07207-AB-FFM     Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/23/2018       Settled
Company                                                            ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Rios, Maryann v. Ford Motor    2:18-cv-07204-AB-FFM     Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/23/2018       Settled
Company, et al.                                                    ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Rodberry, Weston, et al. v.    2:18-cv-07128-AB-FFM     Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/23/2018       Settled
Ford Motor Company                                                 ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Rodriguez, Candy, et al. v.    2:18-cv-07112-AB-FFM     Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/23/2018       Settled
Ford Motor Company                                                 ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Rodriguez, Fernando v. Ford    2:18-cv-07114-AB-FFM     Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/23/2018       Settled
Motor Company, et al.                                              ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104




Page 49
                              Case 2:18-ml-02814-AB-PVC Document 1150 Filed 07/15/21 Page 53 of 97 Page ID
                                                               #:48232

                                                      Court and
Case Style                    Case Number                         Plaintiff's Counsel and Address                Defendant's Counsel and Address               Date of Removal    Status
                                                       County
Roland, Steven v. Ford Motor 2:18-cv-07141-AB-FFM      Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/23/2018        Settled
Company, et al.                                                   ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                  2114                                           94104
Sanders, Megan, et al. v. Ford 2:18-cv-07208-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/23/2018        Settled
Motor Compnay, et al.                                             ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                  2114                                           94104
Schuster, Christine v. Ford   2:18-cv-07119-AB-FFM     Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/23/2018        Settled
Motor Company, et al.                                             ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                  2114                                           94104
Skar, Morgan v. Ford Motor    2:18-cv-07177-AB-FFM     Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/23/2018        Settled
Company, et al.                                                   ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                  2114                                           94104
Spence, Jason v. Ford Motor   2:18-cv-07117-AB-FFM     Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/23/2018        Settled
Company, et al.                                                   ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                  2114                                           94104
Stewart, Rita v. Ford Motor   2:18-cv-07121-AB-FFM     Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/23/2018        Settled
Company, et al.                                                   ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                  2114                                           94104
Summers, Earl v. Ford Motor 2:18-cv-07215-AB-FFM       Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/23/2018        Settled
Company                                                           ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                  2114                                           94104
Tellechea, Santiago v. Ford   2:18-cv-07179-AB-FFM     Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/23/2018        Settled
Motor Company                                                     ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                  2114                                           94104
Vilhauer, Pamela v. Ford      2:18-cv-07205-AB-FFM     Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/23/2018        Settled
Motor Company                                                     ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                  2114                                           94104
Weir, Jamie v. Ford Motor     2:18-cv-01428-AB-FFM     Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/23/2018        Settled
Company                                                           ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                  2114                                           94104
Wiederhold, Helene, et al. v. 2:18-cv-07212-AB-FFM     Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/23/2018        Settled
Ford Motor Company                                                ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                  2114                                           94104
Woodby, Zachary, et al. v.    2:18-cv-07178-AB-FFM     Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/23/2018        Settled
Ford Motor Company, et al.                                        ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                  2114                                           94104
Fountain, Diane Janine v. Ford 2:18-cv-04523-AB-FFM    Cantral    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/24/2018        Settled
Motor Company, et al.                                             ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                  2114                                           94108
Gray, Dorothy v. Ford Motor   2:18-cv-04493-AB-FFM     Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/24/2018       Dismissed
Company, et al.                                                   ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                  2114                                           94104




Page 50
                                Case 2:18-ml-02814-AB-PVC Document 1150 Filed 07/15/21 Page 54 of 97 Page ID
                                                                 #:48233

                                                       Court and
Case Style                      Case Number                        Plaintiff's Counsel and Address                Defendant's Counsel and Address               Date of Removal    Status
                                                        County
Johnston, John et al v. Ford    2:18-cv-04510-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/24/2018       Dismissed
Motor Company, et al.                                              ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Pedroza, Terri et al. v. Ford   2:18-cv-04488-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/24/2018       Dismissed
Motor Company, et al.                                              ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Pineda, Francisco v. Ford       2:18-cv-04457-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/24/2018       Dismissed
Motor Company, et al.                                              ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Spatz, Jennifer v. Ford Motor 2:18-cv-04462-AB-FFM      Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/24/2018       Dismissed
Company, et al.                                                    ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Villalobos, Wanda v. Ford       2:18-cv-04500-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/24/2018       Dismissed
Motor Company, et al.                                              ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Wolters, Larry v. Ford Motor    2:18-cv-04464-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/24/2018       Dismissed
Company, et al.                                                    ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Brown, Robert et al. v. Ford    2:18-cv-04480-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/24/2018        Settled
Motor Company, et al.                                              ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                   2114                                           94108
Clark, Lonnie, et al. v. Ford   2:18-cv-04538-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/24/2018        Settled
Motor Company, et al.                                              ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                   2114                                           94108
Contreas, Daniel et al. v. Ford 2:18-cv-04540-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/24/2018        Settled
Motor Company, et al.                                              ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                   2114                                           94108
Costello, Matthew v. Ford       2:18-cv-04499-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/24/2018        Settled
Motor Company, et al.                                              ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                   2114                                           94108
Coyle, Amanda v. Ford Motor 2:18-cv-05385-AB-FFM        Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/24/2018        Settled
Company, et al.                                                    ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                   2114                                           94108
Crocker, Robert v. Ford Motor 2:18-cv-04542-AB-FFM      Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/24/2018        Settled
Company, et al.                                                    ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                   2114                                           94108
Deneeve, Elizabeth v. Ford      2:18-cv-04543-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/24/2018        Settled
Motor Company, et al.                                              ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                   2114                                           94108
Estrada, Luis v. Ford Motor     2:18-cv-04526-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/24/2018        Settled
Company, et al.                                                    ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                   2114                                           94108




Page 51
                               Case 2:18-ml-02814-AB-PVC Document 1150 Filed 07/15/21 Page 55 of 97 Page ID
                                                                #:48234

                                                       Court and
Case Style                     Case Number                         Plaintiff's Counsel and Address                Defendant's Counsel and Address               Date of Removal   Status
                                                        County
Eynon, Frida v. Ford Motor     2:18-cv-04509-AB-FFM     Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/24/2018       Settled
Company, et al.                                                    ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                   2114                                           94108
Fischler, Allison v. Ford Motor 2:18-cv-04503-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/24/2018       Settled
Company, et al.                                                    ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                   2114                                           94108
Fredericks, Jason, et al. v.   2:18-cv-04519-AB-FFM     Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/24/2018       Settled
Ford Motor Company, et al.                                         ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                   2114                                           94108
Gonzales, Gladys v. Ford       2:18-cv-04455-AB-FFM     Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/24/2018       Settled
Motor Company, et al.                                              ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Gonzales, Maria v. Ford        2:18-cv-04466-AB-FFM     Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/24/2018       Settled
Motor Company, et al.                                              ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Gonzales, Nadine v. Ford       2:18-cv-04502-AB-FFM     Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/24/2018       Settled
Motor Company, et al.                                              ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Hampton, Angela v. Ford        2:18-cv-04504-AB-FFM     Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/24/2018       Settled
Motor Company, et al.                                              ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Heimback, Virginia v. Ford     2:18-cv-04505-AB-FFM     Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/24/2018       Settled
Motor Company, et al.                                              ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Hilbrandt, Chelsea v. Ford     2:18-cv-04456-AB-FFM     Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/24/2018       Settled
Motor Company, et al.                                              ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Hoffman, Katherine v. Ford     2:18-cv-04491-AB-FFM     Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/24/2018       Settled
Motor Company, et al.                                              ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Jimenez, Alejandro v. Ford     2:18-cv-04507-AB-FFM     Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/24/2018       Settled
Motor Company, et al.                                              ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Johnson, Barbara v. Ford       2:18-cv-04465-AB-FFM     Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/24/2018       Settled
Motor Company, et al.                                              ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Jones, Chris et al. v. Ford    2:18-cv-04454-AB-FFM     Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/24/2018       Settled
Motor Company, et al.                                              ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Lamas, Greg v. Ford Motor      2:18-cv-04506-AB-FFM     Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/24/2018       Settled
Company, et al.                                                    ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104




Page 52
                                 Case 2:18-ml-02814-AB-PVC Document 1150 Filed 07/15/21 Page 56 of 97 Page ID
                                                                  #:48235

                                                        Court and
Case Style                       Case Number                        Plaintiff's Counsel and Address                Defendant's Counsel and Address            Date of Removal   Status
                                                         County
Lopez, Roxana v. Ford Motor      2:18-cv-04471-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/24/2018       Settled
Company, et al.                                                     ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104
Martinez, Fernando v. Ford       2:18-cv-04470-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/24/2018       Settled
Motor Company, et al.                                               ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104
Martinez, Irma v. Ford Motor 2:18-cv-04492-AB-FFM        Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/24/2018       Settled
Company, et al.                                                     ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104
Mascorro, Sade, et al. v. Ford 2:18-cv-04473-AB-FFM      Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/24/2018       Settled
Motor Company, et al.                                               ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104
Meadows, Vanessa v. Ford         2:18-cv-04474-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/24/2018       Settled
Motor Company, et al.                                               ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104
Miller, Jacob v. Ford Motor      2:18-cv-04485-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/24/2018       Settled
Company, et al.                                                     ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104
Moreno, Suzanne v. Ford          2:18-cv-04511-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/24/2018       Settled
Motor Company, et al.                                               ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104
Peterson, Kyle, et al. v. Ford   2:18-cv-04496-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/24/2018       Settled
Motor Company, et al.                                               ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104
Quint, Sara, et al. v. Ford      2:18-cv-04458-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/24/2018       Settled
Motor Company, et al.                                               ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104
Richards, Audrey v. Ford         2:18-cv-04516-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/24/2018       Settled
Motor Company, et al.                                               ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104
Rivas, Aida v. Ford Motor        2:18-cv-04459-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/24/2018       Settled
Company, et al.                                                     ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104
Savoy, Alyson, et al. v. Ford    2:18-cv-04460-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/24/2018       Settled
Motor Company, et al.                                               ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104
Serrano, Jose v. Ford Motor      2:18-cv-04461-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/24/2018       Settled
Company, et al.                                                     ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104
Smelser, Diane v. Ford Motor 2:18-cv-04487-AB-FFM        Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/24/2018       Settled
Company, et al.                                                     ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104




Page 53
                                 Case 2:18-ml-02814-AB-PVC Document 1150 Filed 07/15/21 Page 57 of 97 Page ID
                                                                  #:48236

                                                        Court and
Case Style                       Case Number                        Plaintiff's Counsel and Address                Defendant's Counsel and Address               Date of Removal    Status
                                                         County
Solis, Eduardo, et al. v. Ford   2:18-cv-04484-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/24/2018        Settled
Motor Company, et al.                                               ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104
Tackett, Danny v. Ford Motor 2:18-cv-04508-AB-FFM        Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/24/2018        Settled
Company, et al.                                                     ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104
Valle, Jesus v. Ford Motor       2:18-cv-04463-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/24/2018        Settled
Company, et al.                                                     ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104
Youel, Bradley v. Ford Motor     2:18-cv-04521-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/24/2018        Settled
Company, et al.                                                     ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104
Youssef, Robert v. Ford Motor 2:18-cv-04497-AB-FFM       Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/24/2018        Settled
Company, et al.                                                     ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104
Zissen, Cecilia v. Ford Motor    2:18-cv-04513-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/24/2018        Settled
Company, et al.                                                     ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104
Carney, Amanda v. Ford           2:18-cv-05287-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/24/2018       Dismissed
Motor Company, et al.                                               ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                    2114                                           94108
Dow, Phil v. Ford Motor          2:18-cv-05372-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/24/2018       Dismissed
Company, et al.                                                     ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                    2114                                           94108
Egan, Rosetta v. Ford Motor      2:18-cv-05374-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/24/2018       Dismissed
Company, et al.                                                     ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                    2114                                           94108
Salinas, Angela v. Ford Motor 2:18-cv-07132-AB-FFM       Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/24/2018       Dismissed
Company, et al.                                                     ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104
Camou, Matthew v. Ford           2:18-cv-05384-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/24/2018        Settled
Motor Company, et al.                                               ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                    2114                                           94108
Cantu, Nancy v. Ford Motor       2:18-cv-05381-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/24/2018        Settled
Company, et al.                                                     ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                    2114                                           94108
Castiglione, Antonina v. Ford    2:18-cv-05285-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/24/2018        Settled
Motor Company, et al.                                               ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                    2114                                           94108
Claar, Anthony, et al. v. Ford   2:18-cv-05382-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/24/2018        Settled
Motor Company                                                       ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                    2114                                           94108




Page 54
                                 Case 2:18-ml-02814-AB-PVC Document 1150 Filed 07/15/21 Page 58 of 97 Page ID
                                                                  #:48237

                                                        Court and
Case Style                       Case Number                        Plaintiff's Counsel and Address                Defendant's Counsel and Address               Date of Removal   Status
                                                         County
Dailey, Joseph v. Ford Motor     2:18-cv-05386-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/24/2018       Settled
Company, et al.                                                     ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                    2114                                           94108
Davis, Jennifer v. Ford Motor 2:18-cv-05286-AB-FFM       Eastern    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/24/2018       Settled
Company                                                             ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                    2114                                           94108
Decker, Randall, et al. v. Ford 2:18-cv-05383-AB-FFM     Eastern    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/24/2018       Settled
Motor Company                                                       ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                    2114                                           94108
Dehart, Justin v. Ford Motor     2:18-cv-05289-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/24/2018       Settled
Company, et al.                                                     ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                    2114                                           94108
Eastridge, Jean v. Ford Motor 2:18-cv-05373-AB-FFM       Eastern    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/24/2018       Settled
Company, et al.                                                     ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                    2114                                           94108
Egan, Rosetta v. Ford Motor      2:18-cv-05375-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/24/2018       Settled
Company, et al.                                                     ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                    2114                                           94108
Everett, Lavell v. Ford Motor    2:18-cv-05376-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/24/2018       Settled
Company, et al.                                                     ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                    2114                                           94108
Farrar, Brendon v. Ford Motor 2:18-cv-05378-AB-FFM       Eastern    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/24/2018       Settled
Company, et al.                                                     ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                    2114                                           94108
Frey, Tess v. Ford Motor         2:18-cv-05379-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/24/2018       Settled
Company, et al.                                                     ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                    2114                                           94108
Giuntini, Judith v. Ford Motor 2:18-cv-05380-AB-FFM      Eastern    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/24/2018       Settled
Company, et al.                                                     ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                    2114                                           94108
Gonzalez, Oscar v. Ford Motor 2:18-cv-07148-AB-FFM       Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/24/2018       Settled
Company, et al.                                                     ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104
Gracia, Robert, et al. v. Ford   2:18-cv-07102-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/24/2018       Settled
Motor Company                                                       ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104
Groom, Tom v. Ford Motor         2:18-cv-07154-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/24/2018       Settled
Company, et al.                                                     ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104
Hamanaka, Donovan v. Ford        2:18-cv-07227-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/24/2018       Settled
Motor Company                                                       ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104




Page 55
                               Case 2:18-ml-02814-AB-PVC Document 1150 Filed 07/15/21 Page 59 of 97 Page ID
                                                                #:48238

                                                       Court and
Case Style                     Case Number                         Plaintiff's Counsel and Address                Defendant's Counsel and Address            Date of Removal   Status
                                                        County
Herbst, Adrienne v. Ford       2:18-cv-07157-AB-FFM     Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/24/2018       Settled
Motor Company, et al.                                              ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Kaufmann, Robert v. Ford       2:18-cv-07151-AB-FFM     Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/24/2018       Settled
Motor Company, et al.                                              ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Kincl, Eric v. Ford Motor      2:18-cv-07129-AB-FFM     Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/24/2018       Settled
Company, et al.                                                    ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Kjelstrom, Dianne v. Ford      2:18-cv-07153-AB-FFM     Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/24/2018       Settled
Motor Company                                                      ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Klev, Rhonda v. Ford Motor     2:18-cv-07156-AB-FFM     Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/24/2018       Settled
Company, et al.                                                    ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Kuncaitis, Amber, et al v. Ford 2:18-cv-07113-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/24/2018       Settled
Motor Company                                                      ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Landis, Denise v. Ford Motor   2:18-cv-07158-AB-FFM     Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/24/2018       Settled
Company                                                            ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Ledesma, Joanna, et al. v.     2:18-cv-07225-AB-FFM     Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/24/2018       Settled
Ford Motor Company, et al.                                         ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Lee, Gary v. Ford Motor        2:18-cv-07063-AB-FFM     Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/24/2018       Settled
Company, et al.                                                    ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Lopez, Dora v. Ford Motor      2:18-cv-07152-AB-FFM     Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/24/2018       Settled
Company                                                            ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Meyer, Kyle, et al. v. Ford    2:18-cv-07139-AB-FFM     Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/24/2018       Settled
Motor Company, et al.                                              ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Morales, Mayreni, et a; v.     2:18-cv-07140-AB-FFM     Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/24/2018       Settled
Ford Motor Company                                                 ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Musto, John v. Ford Motor      2:18-cv-07226-AB-FFM     Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/24/2018       Settled
Company                                                            ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Neri, Roddy v. Ford Motor      2:18-cv-07147-AB-FFM     Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/24/2018       Settled
Company, et al.                                                    ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104




Page 56
                                 Case 2:18-ml-02814-AB-PVC Document 1150 Filed 07/15/21 Page 60 of 97 Page ID
                                                                  #:48239

                                                        Court and
Case Style                       Case Number                        Plaintiff's Counsel and Address                Defendant's Counsel and Address            Date of Removal   Status
                                                         County
Nyberg, Alexia v. Ford Motor 2:18-cv-07146-AB-FFM        Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/24/2018       Settled
Company, et al.                                                     ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104
O'Dell, Steven, et al. v. Ford   2:18-cv-07159-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/24/2018       Settled
Motor Company                                                       ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104
Osborne, Nicole, et al. v. Ford 2:18-cv-07149-AB-FFM     Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/24/2018       Settled
Motor Company                                                       ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104
Putnam-Garcia, Amanda v.         2:18-cv-07133-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/24/2018       Settled
Ford Motor Company, et al.                                          ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104
Quinn, Zoia v. Ford Motor        2:18-cv-07127-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/24/2018       Settled
Company                                                             ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104
Robinson, Michael v. Ford        2:18-cv-07155-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/24/2018       Settled
Motor Company                                                       ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104
Rodriguez, Fernando v. Ford      2:18-cv-07223-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/24/2018       Settled
Motor Company, et al.                                               ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104
Sanchez, Albert v. Ford Motor 2:18-cv-07160-AB-FFM       Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/24/2018       Settled
Company, et al.                                                     ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104
Serb, Tara v. Ford Motor         2:18-cv-07126-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/24/2018       Settled
Company, et al.                                                     ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104
Silva, Steven v. Ford Motor      2:18-cv-07134-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/24/2018       Settled
Company                                                             ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104
Smith, Mack v. Ford Motor        2:18-cv-07135-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/24/2018       Settled
Company, et al.                                                     ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104
Smith, Steven v. Ford Motor      2:18-cv-07144-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/24/2018       Settled
Company                                                             ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104
Soto, Daniel v. Ford Motor       2:18-cv-07161-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/24/2018       Settled
Company                                                             ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104
Souza, Kaleigh v. Ford Motor     2:18-cv-07137-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/24/2018       Settled
Company, et al.                                                     ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104




Page 57
                                Case 2:18-ml-02814-AB-PVC Document 1150 Filed 07/15/21 Page 61 of 97 Page ID
                                                                 #:48240

                                                        Court and
Case Style                      Case Number                         Plaintiff's Counsel and Address                Defendant's Counsel and Address               Date of Removal    Status
                                                         County
Terrell, Pamela, et al. v. Ford 2:18-cv-07224-AB-FFM     Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/24/2018        Settled
Motor Company, et al.                                               ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104
Thomas, Norma v. Ford           2:18-cv-07221-AB-FFM     Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/24/2018        Settled
Motor Company, et al.                                               ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104
Woldhagen, Wendy v. Ford        2:18-cv-07150-AB-FFM     Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/24/2018        Settled
Motor Company, et al.                                               ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104
Youders, Bryan, et al. v. Ford 2:18-cv-07219-AB-FFM      Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/24/2018        Settled
Motor Company, et al.                                               ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104
Cross, Jeannie v. Ford Motor    2:18-cv-05377-AB-FFM     Eastern    Knight Law Group 10250 Constellation Blvd,     Gordon Rees Scully Mansukhani, 275              5/24/2018        Settled
Company                                                             Suite 2500 Los Angeles, CA 90067               Battery Street Suite 2000 San Francisco,
                                                                                                                   CA 94111
Benjamin, Alicia v. Ford Motor 2:18-cv-04637-AB-FFM      Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/25/2018       Dismissed
Company, et al.                                                     ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                    2114                                           94108
Kabasta, Edward v. Ford         2:18-cv-04662-AB-FFM     Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/25/2018       Dismissed
Motor Company                                                       ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104
Kuntz, John et al. v. Ford      2:18-cv-04575-AB-FFM     Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/25/2018       Dismissed
Motor Company, et al.                                               ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104
Maurer, Jason, et al. v. Ford   2:18-cv-04576-AB-FFM     Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/25/2018       Dismissed
Motor Company, et al.                                               ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104
Mowrer, Patrick, et al. v. Ford 2:18-cv-04602-AB-FFM     Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/25/2018       Dismissed
Motor Company, et al.                                               ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104
Peck, Elizabeth v. Ford Motor 2:18-cv-04652-AB-FFM       Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/25/2018       Dismissed
Company                                                             ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104
Reynolds, Editha, et al. v. Ford 2:18-cv-04654-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/25/2018       Dismissed
Motor Company, et al.                                               ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104
Schafer, Lexi v. Ford Motor     2:18-cv-04569-AB-FFM     Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/25/2018       Dismissed
Company, et al.                                                     ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104
Snyder, Holli v. Ford Motor     2:18-cv-04618-AB-FFM     Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/25/2018       Dismissed
Company, et al.                                                     ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104




Page 58
                                Case 2:18-ml-02814-AB-PVC Document 1150 Filed 07/15/21 Page 62 of 97 Page ID
                                                                 #:48241

                                                       Court and
Case Style                      Case Number                        Plaintiff's Counsel and Address                Defendant's Counsel and Address               Date of Removal    Status
                                                        County
Sullivan, Debra v. Ford Motor 2:18-cv-04622-AB-FFM      Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/25/2018       Dismissed
Company, et al.                                                    ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Amaro, David et al. v. Ford     2:18-cv-04552-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/25/2018        Settled
Motor Company, et al.                                              ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                   2114                                           94108
Ames, Christal v. Ford Motor    2:18-cv-04624-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/25/2018        Settled
Company, et al.                                                    ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                   2114                                           94108
Barclay, Darrell v. Ford Motor 2:18-cv-04563-AB-FFM     Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/25/2018        Settled
Company, et al.                                                    ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                   2114                                           94108
Beening, Jenn v. Ford Motor     2:18-cv-04555-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/25/2018        Settled
Company, et al.                                                    ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                   2114                                           94108
Castro, Marcio v. Ford Motor 2:18-cv-04641-AB-FFM       Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/25/2018        Settled
Company, et al.                                                    ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                   2114                                           94108
Chen, Chia-En, et al. v. Ford   2:18-cv-04609-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/25/2018        Settled
Motor Company, et al.                                              ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                   2114                                           94108
Cuahutle, et al. v. Ford Motor 2:18-cv-04621-AB-FFM     Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/25/2018        Settled
Company, et al.                                                    ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                   2114                                           94108
Danker, Teresa v. Ford Motor 2:18-cv-04625-AB-FFM       Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/25/2018        Settled
Company, et al.                                                    ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                   2114                                           94108
Dezutti, Sharon v. Ford Motor 2:18-cv-04595-AB-FFM      Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/25/2018        Settled
Company, et al.                                                    ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                   2114                                           94108
Duykaerts, Carly v. Ford        2:18-cv-04567-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/25/2018        Settled
Motor Company, et al.                                              ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                   2114                                           94108
Eger, Charles v. Ford Motor     2:18-cv-05293-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/25/2018        Settled
Company, et al.                                                    ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                   2114                                           94108
Ellis, Deborah v. Ford Motor    2:18-cv-04554-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/25/2018        Settled
Company, et al.                                                    ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                   2114                                           94108
Fountain, Jeffrey v. Ford       2:18-cv-04578-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/25/2018        Settled
Motor Company, et al.                                              ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                   2114                                           94108




Page 59
                                 Case 2:18-ml-02814-AB-PVC Document 1150 Filed 07/15/21 Page 63 of 97 Page ID
                                                                  #:48242

                                                        Court and
Case Style                       Case Number                        Plaintiff's Counsel and Address                Defendant's Counsel and Address            Date of Removal   Status
                                                         County
Gruesen, Peter v. Ford Motor 2:18-cv-04604-AB-FFM        Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/25/2018       Settled
Company, et al.                                                     ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104
Guerrero, Carlos F., et al. v.   2:18-cv-04596-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/25/2018       Settled
Ford Motor Company, et al.                                          ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104
Guzman, Juan v. Ford Motor       2:18-cv-04608-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/25/2018       Settled
Company, et al.                                                     ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104
Helire, Tynetta v. Ford Motor 2:18-cv-04660-AB-FFM       Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/25/2018       Settled
Company, et al.                                                     ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104
Hinsey-Hardwick, Joseph v.       2:18-cv-04661-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/25/2018       Settled
Ford Motor Company                                                  ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104
Johnson, Sarah v. Ford Motor 2:18-cv-04568-AB-FFM        Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/25/2018       Settled
Company, et al.                                                     ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104
Kantor, Danielle v. Ford Motor 2:18-cv-04570-AB-FFM      Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/25/2018       Settled
Company, et al.                                                     ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104
Llort, George, et al. v. Ford    2:18-cv-04663-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/25/2018       Settled
Motor Company, et al.                                               ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104
Marmolejo-Drake, Albert, et 2:18-cv-04664-AB-FFM         Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/25/2018       Settled
al. v. Ford Motor Company, et                                       ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
al.                                                                 2114                                           94104
Martinico, Christopher v. Ford 2:18-cv-04559-AB-FFM      Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/25/2018       Settled
Motor Company, et al.                                               ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104
Means, Sulynn v. Ford Motor 2:18-cv-04561-AB-FFM         Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/25/2018       Settled
Company                                                             ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104
Meredith, Pinky v. Ford Motor 2:18-cv-04585-AB-FFM       Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/25/2018       Settled
Company, et al.                                                     ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104
Meyer, Brian v. Ford Motor       2:18-cv-04562-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/25/2018       Settled
Company                                                             ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104
Oroumieh, Sandy v. Ford          2:18-cv-04583-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/25/2018       Settled
Motor Company, et al.                                               ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104




Page 60
                                  Case 2:18-ml-02814-AB-PVC Document 1150 Filed 07/15/21 Page 64 of 97 Page ID
                                                                   #:48243

                                                         Court and
Case Style                        Case Number                        Plaintiff's Counsel and Address                Defendant's Counsel and Address            Date of Removal   Status
                                                          County
Ortega, Isaac v. Ford Motor       2:18-cv-04553-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/25/2018       Settled
Company, et al.                                                      ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                     2114                                           94104
Ortiz, Evan, et al. v. Ford       2:18-cv-04551-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/25/2018       Settled
Motor Company, et al.                                                ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                     2114                                           94104
Pardo, Constance v. Ford          2:18-cv-04647-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/25/2018       Settled
Motor Company, et al.                                                ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                     2114                                           94104
Patterson, Christina, et al. v.   2:18-cv-04650-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/25/2018       Settled
Ford Motor Company, et al.                                           ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                     2114                                           94104
Ramirez, Miguel, et al. v. Ford 2:18-cv-04599-AB-FFM      Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/25/2018       Settled
Motor Company, et al.                                                ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                     2114                                           94104
Ricotta, Kent v. Ford Motor       2:18-cv-04560-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/25/2018       Settled
Company, et al.                                                      ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                     2114                                           94104
Ridgway, Mindee v. Ford           2:18-cv-04655-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/25/2018       Settled
Motor Company, et al.                                                ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                     2114                                           94104
Robledo, Lourdes v. Ford          2:18-cv-04564-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/25/2018       Settled
Motor Company, et al.                                                ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                     2114                                           94104
Rodgers, Victoria v. Ford         2:18-cv-04565-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/25/2018       Settled
Motor Company, et al.                                                ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                     2114                                           94104
Rozak, Lindsey v. Ford Motor 2:18-cv-04656-AB-FFM         Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/25/2018       Settled
Company, et al.                                                      ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                     2114                                           94104
Santana, Paul v. Ford Motor       2:18-cv-04657-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/25/2018       Settled
Company, et al.                                                      ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                     2114                                           94104
Schultz, Vincent v. Ford Motor 2:18-cv-04614-AB-FFM       Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/25/2018       Settled
Company, et al.                                                      ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                     2114                                           94104
Self, Jeri, et al. v. Ford Motor 2:18-cv-04582-AB-FFM     Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/25/2018       Settled
Company                                                              ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                     2114                                           94104
Snow, Robert v. Ford Motor        2:18-cv-04615-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/25/2018       Settled
Company, et al.                                                      ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                     2114                                           94104




Page 61
                                Case 2:18-ml-02814-AB-PVC Document 1150 Filed 07/15/21 Page 65 of 97 Page ID
                                                                 #:48244

                                                       Court and
Case Style                      Case Number                        Plaintiff's Counsel and Address                Defendant's Counsel and Address               Date of Removal    Status
                                                        County
Sumano, Rigoberto v. Ford       2:18-cv-04580-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/25/2018        Settled
Motor Company, et al.                                              ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Valdivia, Eric v. Ford Motor    2:18-cv-04584-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/25/2018        Settled
Company, et al.                                                    ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Wan, Anthony v. Ford Motor      2:18-cv-04586-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/25/2018        Settled
Company, et al.                                                    ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Warren, Trevor v. Ford Motor 2:18-cv-04579-AB-FFM       Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/25/2018        Settled
Company, et al.                                                    ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Watkins, Da Jon, et al. v. Ford 2:18-cv-04549-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/25/2018        Settled
Motor Company, et al.                                              ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Wood, Steven C., et al. v. Ford 2:18-cv-04659-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/25/2018        Settled
Motor Company, et al.                                              ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Young, Katlynne, et al. v. Ford 2:18-cv-04577-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/25/2018        Settled
Motor Company, et al.                                              ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Hernandez, Sandra v. Ford       2:18-cv-07769-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/25/2018       Dismissed
Motor Company                                                      ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Miller, Sherrie v. Ford Motor   2:18-cv-07037-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/25/2018       Dismissed
Company, et al.                                                    ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Snyder, Jacy v. Ford Motor      2:18-cv-07053-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/25/2018       Dismissed
Company, et al.                                                    ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Arikat, Ahmed v. Ford Motor     2:18-cv-05299-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/25/2018        Settled
Company, et al.                                                    ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                   2114                                           94108
Arnold, Michael v. Ford Motor 2:18-cv-05296-AB-FFM      Eastern    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/25/2018        Settled
Company, et al.                                                    ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                   2114                                           94108
Barrett, Zakk v. Ford Motor     2:18-cv-5705-AB-FFM     Eastern    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/25/2018        Settled
Company                                                            ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                   2114                                           94108
Barriere, Bernadette v. Ford    2:18-cv-05297-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/25/2018        Settled
Motor Company, et al.                                              ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                   2114                                           94108




Page 62
                                 Case 2:18-ml-02814-AB-PVC Document 1150 Filed 07/15/21 Page 66 of 97 Page ID
                                                                  #:48245

                                                        Court and
Case Style                       Case Number                        Plaintiff's Counsel and Address                Defendant's Counsel and Address               Date of Removal   Status
                                                         County
Bertrand, Blake, et al. v. Ford 2:18-cv-05298-AB-FFM     Eastern    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/25/2018       Settled
Motor Company, et al.                                               ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                    2114                                           94108
Bowen, Mike v. Ford Motor        2:18-cv-05294-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/25/2018       Settled
Company, et al.                                                     ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                    2114                                           94108
Collins, Alicia v. Ford Motor    2:18-cv-05300-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/25/2018       Settled
Company, et al.                                                     ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                    2114                                           94108
Crockett, John, et al. v. Ford   2:18-cv-05304-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/25/2018       Settled
Motor Company, et al.                                               ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                    2114                                           94108
Cumpston, Barbara v. Ford        2:18-cv-05301-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/25/2018       Settled
Motor Company, et al.                                               ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                    2114                                           94108
Davis, Katheryn v. Ford Motor 2:18-cv-05303-AB-FFM       Eastern    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/25/2018       Settled
Company, et al.                                                     ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                    2114                                           94108
Finney, Brian v. Ford Motor      2:18-cv-05291-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/25/2018       Settled
Company, et al.                                                     ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                    2114                                           94108
Flores, Ronnie v. Ford Motor     2:18-cv-05290-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/25/2018       Settled
Company, et al.                                                     ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                    2114                                           94108
Hanes, Kyla v. Ford Motor        2:18-cv-07717-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/25/2018       Settled
Company, et al.                                                     ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104
Hummel, Lorrie v. Ford Motor 2:18-cv-07051-AB-FFM        Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/25/2018       Settled
Company, et al.                                                     ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104
Lamonte, Travis v. Ford Motor 2:18-cv-07163-AB-FFM       Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/25/2018       Settled
Company, et al.                                                     ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104
Landy, Alyssa v. Ford Motor      2:18-cv-07774-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/25/2018       Settled
Company                                                             ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104
Lombardi, Jenna v. Ford          2:18-cv-07772-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/25/2018       Settled
Motor Company                                                       ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104
Margherone, Nancy v. Ford        2:18-cv-07050-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/25/2018       Settled
Motor Company                                                       ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104




Page 63
                                  Case 2:18-ml-02814-AB-PVC Document 1150 Filed 07/15/21 Page 67 of 97 Page ID
                                                                   #:48246

                                                         Court and
Case Style                        Case Number                        Plaintiff's Counsel and Address                Defendant's Counsel and Address            Date of Removal   Status
                                                          County
Martin, Ignacio, et al. v. Ford   2:18-cv-7168-AB-FFM     Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/25/2018       Settled
Motor Company, et al.                                                ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                     2114                                           94104
Matos, Joel v. Ford Motor         2:18-cv-07169-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/25/2018       Settled
Company, et al.                                                      ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                     2114                                           94104
McCuen, Jeremy v. Ford            2:18-cv-07167-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/25/2018       Settled
Motor Company                                                        ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                     2114                                           94104
McGraw, Nora v. Ford Motor 2:18-cv-07056-AB-FFM           Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/25/2018       Settled
Company                                                              ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                     2114                                           94104
McKeown, James v. Ford            2:18-cv-07035-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/25/2018       Settled
Motor Company, et al.                                                ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                     2114                                           94104
McMahon, Gary v. Ford             2:18-cv-07057-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/25/2018       Settled
Motor Company, et al.                                                ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                     2114                                           94104
Miller, Adrienne v. Ford          2:18-cv-07058-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/25/2018       Settled
Motor Company                                                        ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                     2114                                           94104
Moore, John v. Ford Motor         2:18-cv-07061-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/25/2018       Settled
Company                                                              ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                     2114                                           94104
Moser, Dennis v. Ford Motor 2:18-cv-07164-AB-FFM          Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/25/2018       Settled
Company, et al.                                                      ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                     2114                                           94104
Nunez, Samuel v. Ford Motor 2:18-cv-07060-JAM-EFB         Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/25/2018       Settled
Company, et al.                                                      ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                     2114                                           94104
Ochoa, Felicia v. Ford Motor      2:18-cv-07165-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/25/2018       Settled
Company                                                              ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                     2114                                           94104
Pate, Nicole v. Ford Motor        2:18-cv-07715-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/25/2018       Settled
Company, et al.                                                      ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                     2114                                           94104
Perez, Mario, et al. v. Ford      2:18-cv-07038-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/25/2018       Settled
Motor Company, et al.                                                ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                     2114                                           94104
Powers, Glenn v. Ford Motor 2:18-cv-07043-AB-FFM          Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/25/2018       Settled
Company                                                              ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                     2114                                           94104




Page 64
                                  Case 2:18-ml-02814-AB-PVC Document 1150 Filed 07/15/21 Page 68 of 97 Page ID
                                                                   #:48247

                                                         Court and
Case Style                        Case Number                        Plaintiff's Counsel and Address                Defendant's Counsel and Address            Date of Removal   Status
                                                          County
Pucilowski, Donna v. Ford         2:18-cv-07771-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/25/2018       Settled
Motor Company                                                        ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                     2114                                           94104
Richardson, Jennifer, et al. v.   2:18-cv-07042-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/25/2018       Settled
Ford Motor Company, et al.                                           ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                     2114                                           94104
Rodberry, Weston, et al. v.       2:18-cv-07040-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/25/2018       Settled
Ford Motor Company                                                   ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                     2114                                           94104
Roderick, Derrick v. Ford         2:18-cv-07777-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/25/2018       Settled
Motor Company                                                        ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                     2114                                           94104
Rose, Priscilla v. Ford Motor     2:18-cv-07162-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/25/2018       Settled
Company, et al.                                                      ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                     2114                                           94104
Runyan, Shawna, et al v. Ford 2:18-cv-07775-AB-FFM        Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/25/2018       Settled
Motor Company, et al.                                                ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                     2114                                           94104
Salaices, Monica v. Ford          2:18-cv-07047-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/25/2018       Settled
Motor Company, et al.                                                ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                     2114                                           94104
Salaz, Danelle v. Ford Motor      2:18-cv-07045-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/25/2018       Settled
Company, et al.                                                      ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                     2114                                           94104
Salinas, Angela v. Ford Motor 2:18-cv-07166-AB-FFM        Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/25/2018       Settled
Company                                                              ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                     2114                                           94104
Sundrud, David v. Ford Motor 2:18-cv-07054-AB-FFM         Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/25/2018       Settled
Company, et al.                                                      ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                     2114                                           94104
Teymouraz, Serge v. Ford          2:18-cv-07052-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/25/2018       Settled
Motor Company                                                        ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                     2114                                           94104
Tomek, Marcus, et al v. Ford      2:18-cv-07776-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/25/2018       Settled
Motor Company                                                        ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                     2114                                           94104
Torres, Doreen v. Ford Motor 2:18-cv-07044-AB-FFM         Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/25/2018       Settled
Company                                                              ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                     2114                                           94104
Turturici, Jenna, et al v. Ford   2:18-cv-07778-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      5/25/2018       Settled
Motor Company, et al.                                                ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                     2114                                           94104




Page 65
                                 Case 2:18-ml-02814-AB-PVC Document 1150 Filed 07/15/21 Page 69 of 97 Page ID
                                                                  #:48248

                                                        Court and
Case Style                       Case Number                        Plaintiff's Counsel and Address                Defendant's Counsel and Address             Date of Removal    Status
                                                         County
Vidal Jr., Marcelo v. Ford       2:18-cv-07048-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333       5/25/2018        Settled
Motor Company, et al.                                               ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104
Weymouth, Dawn, et al. v.        2:18-cv-07039-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333       5/25/2018        Settled
Ford Motor Company                                                  ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104
Widerhold, Robert, et al. v.     2:18-cv-07716-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333       5/25/2018        Settled
Ford Motor Company                                                  ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104
Wiseman, Emily v. Ford Motor 2:18-cv-07049-AB-FFM        Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333       5/25/2018        Settled
Company                                                             ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104
Hohm, Timothy J., et al. v.      2:18-cv-05311-AB-FFM   Northern    Knight Law Group 10250 Constellation Blvd,     Gordon Rees Scully Mansukhani, 275            5/25/2018
Ford Motor Company, et al.                                          Suite 2500 Los Angeles, CA 90067               Battery Street, Ste. 2000, San Francisco,
                                                                                                                   CA 94111
Pisarkiewicz, Christine, et al. 2:18-cv-04683-AB-FFM     Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333       5/26/2018       Dismissed
v. Ford Motor Company, et al.                                       ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104
Merashoff, Ronald v. Ford        2:18-cv-04665-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333       5/26/2018        Settled
Motor Company, et al.                                               ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104
Montgomery, Lillian, et al. v.   2:18-cv-04666-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333       5/26/2018        Settled
Ford Motor Company, et al.                                          ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104
Navarro-Lagos, Juan v. Ford      2:18-cv-04667-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333       5/26/2018        Settled
Motor Company, et al.                                               ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104
Norton, Karl v. Ford Motor       2:18-cv-04668-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333       5/26/2018        Settled
Company, et al.                                                     ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104
O'Neill, Jamison, et al. v. Ford 2:18-cv-04669-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333       5/26/2018        Settled
Motor Company, et al.                                               ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104
Schroeder, Krista v. Ford        2:18-cv-04684-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333       5/26/2018        Settled
Motor Company, et al.                                               ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104
Lee, Gary v. Ford Motor          2:18-cv-07138-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333       5/26/2018        Settled
Company, et al.                                                     ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104
Rodriguez, Elizabeth v. Ford     2:18-cv-07062-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333       5/26/2018        Settled
Motor Company                                                       ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104




Page 66
                                Case 2:18-ml-02814-AB-PVC Document 1150 Filed 07/15/21 Page 70 of 97 Page ID
                                                                 #:48249

                                                       Court and
Case Style                      Case Number                        Plaintiff's Counsel and Address                Defendant's Counsel and Address           Date of Removal    Status
                                                        County
DeThoimas, Marie v. Ford        2:18-cv-04723-AB-FFM    Central    Consumer Legal Remedies, APC,           153Schnader Harrison Segal & Lewis LLP 650         5/29/2018       Dismissed
Motor Company, et al.                                              ½ North Arnaz Drive Beverly Hills, CA 90211-
                                                                                                              California St., 19th Flr. San Francisco, CA
                                                                   2114                                       94108
Arellano, Marco v. Ford         2:18-cv-04699-AB-FFM    Central    Consumer Legal Remedies, APC,           153Lewis Brisbois Bisgaard & Smith LLP 333         5/29/2018        Settled
Motor Company, et al.                                              ½ North Arnaz Drive Beverly Hills, CA 90211-
                                                                                                              Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                       94104
Becerra, Wendy Urias v. Ford 2:18-cv-04702-AB-FFM       Central    Consumer Legal Remedies, APC,           153Lewis Brisbois Bisgaard & Smith LLP 333         5/29/2018        Settled
Motor Company, et al.                                              ½ North Arnaz Drive Beverly Hills, CA 90211-
                                                                                                              Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                       94104
Coddington, John v. Ford        2:18-cv-04718-AB-FFM    Central    Consumer Legal Remedies, APC,           153Schnader Harrison Segal & Lewis LLP 650         5/29/2018        Settled
Motor Company, et al.                                              ½ North Arnaz Drive Beverly Hills, CA 90211-
                                                                                                              California St., 19th Flr. San Francisco, CA
                                                                   2114                                       94108
Coulter, Steve v. Ford Motor    2:18-cv-04708-AB-FFM    Central    Consumer Legal Remedies, APC,           153Schnader Harrison Segal & Lewis LLP 650         5/29/2018        Settled
Company, et al.                                                    ½ North Arnaz Drive Beverly Hills, CA 90211-
                                                                                                              California St., 19th Flr. San Francisco, CA
                                                                   2114                                       94108
Curtiss, Tiffany v. Ford Motor 2:18-cv-04717-AB-FFM     Central    Consumer Legal Remedies, APC,           153Schnader Harrison Segal & Lewis LLP 650         5/29/2018        Settled
Company, et al.                                                    ½ North Arnaz Drive Beverly Hills, CA 90211-
                                                                                                              California St., 19th Flr. San Francisco, CA
                                                                   2114                                       94108
Fischler, Allison v. Ford Motor 2:18-cv-04747-AB-FFM    Central    Consumer Legal Remedies, APC,           153Schnader Harrison Segal & Lewis LLP 650         5/29/2018        Settled
Company, et al.                                                    ½ North Arnaz Drive Beverly Hills, CA 90211-
                                                                                                              California St., 19th Flr. San Francisco, CA
                                                                   2114                                       94108
Mason, Marlene v. Ford          2:18-cv-04705-AB-FFM    Central    Consumer Legal Remedies, APC,           153Lewis Brisbois Bisgaard & Smith LLP 333         5/29/2018        Settled
Motor Company, et al.                                              ½ North Arnaz Drive Beverly Hills, CA 90211-
                                                                                                              Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                       94104
Miodovski, Mark v. Ford         2:18-cv-04706-AB-FFM    Central    Consumer Legal Remedies, APC,           153Lewis Brisbois Bisgaard & Smith LLP 333         5/29/2018        Settled
Motor Company, et al.                                              ½ North Arnaz Drive Beverly Hills, CA 90211-
                                                                                                              Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                       94104
Mroczek, Rick v. Ford Motor     2:18-cv-04700-AB-FFM    Central    Consumer Legal Remedies, APC,           153Lewis Brisbois Bisgaard & Smith LLP 333         5/29/2018        Settled
Company, et al.                                                    ½ North Arnaz Drive Beverly Hills, CA 90211-
                                                                                                              Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                       94104
Porras, Ernesto v. Ford Motor 2:18-cv-04709-AB-FFM      Central    Consumer Legal Remedies, APC,           153Lewis Brisbois Bisgaard & Smith LLP 333         5/29/2018        Settled
Company, et al.                                                    ½ North Arnaz Drive Beverly Hills, CA 90211-
                                                                                                              Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                       94104
West, James, et al. v. Ford     2:18-cv-04720-AB-FFM    Central    Consumer Legal Remedies, APC,           153Lewis Brisbois Bisgaard & Smith LLP 333         5/29/2018        Settled
Motor Company, et al.                                              ½ North Arnaz Drive Beverly Hills, CA 90211-
                                                                                                              Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                       94104
McCaffrey, Andrew J. v. Ford 2:18-cv-04755-AB-FFM       Central    Knight Law Group 10250 Constellation Blvd, Stradling Yocca Carlson and Rauth PC            5/29/2018
Motor Company, et al.                                              Suite 2500 Los Angeles, CA 90067           660 Newport Center Drive Suite 1600
                                                                                                              Newport Beach, CA 92660-6422
Uhamaka, Sinakilea, et al. v.   2:18-cv-04748-AB-FFM    Central    Knight Law Group 10250 Constellation Blvd, Stradling Yocca Carlson and Rauth PC            5/29/2018
Ford Motor Company, et al.                                         Suite 2500 Los Angeles, CA 90067           660 Newport Center Drive Suite 1600
                                                                                                              Newport Beach, CA 92660-6422




Page 67
                                Case 2:18-ml-02814-AB-PVC Document 1150 Filed 07/15/21 Page 71 of 97 Page ID
                                                                 #:48250

                                                       Court and
Case Style                      Case Number                        Plaintiff's Counsel and Address                Defendant's Counsel and Address               Date of Removal    Status
                                                        County
Baldridge, Lora v. Ford Motor 2:18-cv-05305-AB-FFM      Eastern    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/29/2018        Settled
Company, et al.                                                    ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                   2114                                           94108
Barnes, Eddie v. Ford Motor     2:18-cv-05307-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/29/2018        Settled
Company, et al.                                                    ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                   2114                                           94108
Beckley, Morgan v. Ford         2:18-cv-05306-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/29/2018        Settled
Motor Company, et al.                                              ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                   2114                                           94108
Booker, Christian, et al. v.    2:18-cv-05308-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/29/2018        Settled
Ford Motor Company, et al.                                         ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                   2114                                           94108
Violante, Michael v. Ford       2:18-cv-05309-AB-FFM    Eastern    Knight Law Group 10250 Constellation Blvd,     Gordon Rees Scully Mansukhani, 275              5/29/2018
Motor Company, et al.                                              Suite 2500 Los Angeles, CA 90067               Battery Street Suite 2000 San Francisco,
                                                                                                                  CA 94111
Fernandez, Ana L. et al. v.     2:18-cv-05310-AB-FFM   Northern    Knight Law Group 10250 Constellation Blvd,     Gordon Rees Scully Mansukhani, 275              5/29/2018
Ford Motor Company, et al.                                         Suite 2500 Los Angeles, CA 90067               Battery Street Suite 2000 San Francisco,
                                                                                                                  CA 94111
Haddick, Brittany v. Ford       2:18-cv-04794-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/30/2018        Settled
Motor Company, et al.                                              ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Holmes, Anthony, et al. v.      2:18-cv-04796-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/30/2018        Settled
Ford Motor Company, et al.                                         ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Young, Daniel v. Ford Motor     2:18-cv-04793-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         5/30/2018        Settled
Company, et al.                                                    ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Cannon, Mary v. Ford Motor      2:18-cv-04817-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/31/2018       IDP Case
Company, et al.                                                    ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA                     Dismissed
                                                                   2114                                           94108
Case, Anthony, et al. v. Ford   2:18-cv-04820-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         5/31/2018        Settled
Motor Company, et al.                                              ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                   2114                                           94108
Avila, Abraham v. Ford Motor 5:18-cv-01183-AB-FFM       Central    Knight Law Group 10250 Constellation Blvd,     Snell & Wilmer L.L.P. 600 Anton                 5/31/2018
Company, et al.                                                    Suite 2500 Los Angeles, CA 90067               Boulevard Suite 1400 Costa Mesa,
                                                                                                                  California 92626
Menchaca, Jose L. v. Ford       2:18-cv-04829-AB-FFM    Central    Knight Law Group 10250 Constellation Blvd,     Snell & Wilmer L.L.P. 600 Anton                 5/31/2018
Motor Company, et al.                                              Suite 2500 Los Angeles, CA 90067               Boulevard Suite 1400 Costa Mesa,
                                                                                                                  California 92626
King, Kymberly N. v. Ford       2:18-cv-05312-AB-FFM   Southern    Knight Law Group 10250 Constellation Blvd,     Stradling Yocca Carlson and Rauth PC            5/31/2018
Motor Company, et al.                                              Suite 2500 Los Angeles, CA 90067               660 Newport Center Drive Suite 1600
                                                                                                                  Newport Beach, CA 92660-6422




Page 68
                                Case 2:18-ml-02814-AB-PVC Document 1150 Filed 07/15/21 Page 72 of 97 Page ID
                                                                 #:48251

                                                        Court and
Case Style                      Case Number                         Plaintiff's Counsel and Address                Defendant's Counsel and Address               Date of Removal    Status
                                                         County
Wolters, Larry et al v. Ford    2:18-cv-04464-AB-FFM     Western    Consumer Legal Remedies APC                    Gordon Rees Scully Mansukhani LLP               5/31/2018       Dismissed
Motor Company et al.                                                153 1-2 North Arnaz Drive                      275 Battery Street Suite 2000
                                                                    Beverly Hills, CA 90211                        San Francisco, CA 94111
Baldwin, Jasmin, et al. v. Ford 2:18-cv-04866-AB-FFM     Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650          6/1/2018        Settled
Motor Company, et al.                                               ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                    2114                                           94108
Castro, Moses v. Ford Motor     2:18-cv-04911-AB-FFM     Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650          6/1/2018        Settled
Company                                                             ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                    2114                                           94108
Dunn, Jason v. Ford Motor       2:18-cv-04875-AB-FFM     Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650          6/1/2018        Settled
Company, et al.                                                     ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                    2114                                           94108
Flores, Eric, et al. v. Ford    2:18-cv-04892-AB-FFM     Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650          6/1/2018        Settled
Motor Company                                                       ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                    2114                                           94108
Flynn, Brandan M. v. Ford       2:18-cv-04915-AB-FFM     Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650          6/1/2018        Settled
Motor Company, et al.                                               ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                    2114                                           94108
Tobon, Luis Cervantes v. Ford 2:18-cv-04872-AB-FFM       Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650          6/1/2018        Settled
Motor Company, et al.                                               ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                    2114                                           94108
Uqdah, Kwamicha Al v. Ford      2:18-cv-04861-AB-FFM     Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650          6/1/2018        Settled
Motor Company, et al.                                               ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                    2114                                           94108
Beltran, Juan P., et al. v. Ford 2:18-cv-04906-AB-FFM    Central    Knight Law Group 10250 Constellation Blvd,     Stradling Yocca Carlson and Rauth PC             6/1/2018
Motor Company, et al.                                               Suite 2500 Los Angeles, CA 90067               660 Newport Center Drive Suite 1600
                                                                                                                   Newport Beach, CA 92660-6422
Connor, Marta, et al. v. Ford   2:18-cv-04858-AB-FFM     Central    Knight Law Group 10250 Constellation Blvd,     Snell & Wilmer L.L.P. 600 Anton                  6/1/2018
Motor Company, et al.                                               Suite 2500 Los Angeles, CA 90067               Boulevard Suite 1400 Costa Mesa,
                                                                                                                   California 92626
Haro, Aurora v. Ford Motor      2:18-cv-04914-AB-FFM     Central    Knight Law Group 10250 Constellation Blvd,     Stradling Yocca Carlson and Rauth PC             6/1/2018
Company, et al.                                                     Suite 2500 Los Angeles, CA 90067               660 Newport Center Drive Suite 1600
                                                                                                                   Newport Beach, CA 92660-6422
McCabe, Lauren J. v. Ford       2:18-cv-04896-AB-FFM     Central    Knight Law Group 10250 Constellation Blvd,     Snell & Wilmer L.L.P. 600 Anton                  6/1/2018
Motor Company, et al.                                               Suite 2500 Los Angeles, CA 90067               Boulevard Suite 1400 Costa Mesa,
                                                                                                                   California 92626
Nguyen, Tuan v. Ford Motor      5:18-cv-01203-AB-FFM     Central    Knight Law Group 10250 Constellation Blvd,     Stradling Yocca Carlson and Rauth PC             6/1/2018
Company, et al.                                                     Suite 2500 Los Angeles, CA 90067               660 Newport Center Drive Suite 1600
                                                                                                                   Newport Beach, CA 92660-6422
Rubio, Norma, et al. v. Ford    2:18-cv-04878-AB-FFM     Central    Knight Law Group 10250 Constellation Blvd,     Snell & Wilmer L.L.P. 600 Anton                  6/1/2018
Motor Company, et al.                                               Suite 2500 Los Angeles, CA 90067               Boulevard Suite 1400 Costa Mesa,
                                                                                                                   California 92626




Page 69
                                   Case 2:18-ml-02814-AB-PVC Document 1150 Filed 07/15/21 Page 73 of 97 Page ID
                                                                    #:48252

                                                          Court and
Case Style                         Case Number                        Plaintiff's Counsel and Address              Defendant's Counsel and Address               Date of Removal   Status
                                                           County
Sanchez, Catherine v. Ford         2:18-cv-04885-AB-FFM    Central    Knight Law Group 10250 Constellation Blvd, Snell & Wilmer L.L.P. 600 Anton                    6/1/2018
Motor Company, et al.                                                 Suite 2500 Los Angeles, CA 90067             Boulevard Suite 1400 Costa Mesa,
                                                                                                                   California 92626
Stiff, Brandi L. v. Ford Motor     5:18-cv-01186-AB-FFM    Central    Knight Law Group 10250 Constellation Blvd, Snell & Wilmer L.L.P. 600 Anton                    6/1/2018
Company, et al.                                                       Suite 2500 Los Angeles, CA 90067             Boulevard Suite 1400 Costa Mesa,
                                                                                                                   California 92626
Wright, Jonathan David v.          2:18-cv-04869-AB-FFM    Central    Knight Law Group 10250 Constellation Blvd, Snell & Wilmer L.L.P. 600 Anton                    6/1/2018
Ford Motor Company, et al.                                            Suite 2500 Los Angeles, CA 90067             Boulevard Suite 1400 Costa Mesa,
                                                                                                                   California 92626
Caruso, Nancy v. Ford Motor        2:18-cv-5706-AB-FFM     Eastern    Consumer Legal Remedies, APC,           153 Schnader Harrison Segal & Lewis LLP 650           6/1/2018       Settled
Company                                                               ½ North Arnaz Drive Beverly Hills, CA 90211- California St., 19th Flr. San Francisco, CA
                                                                      2114                                         94108
Caruso, Nancy v. Ford Motor        2:18-cv-5707-AB-FFM     Eastern    Consumer Legal Remedies, APC,           153 Schnader Harrison Segal & Lewis LLP 650           6/1/2018       Settled
Company                                                               ½ North Arnaz Drive Beverly Hills, CA 90211- California St., 19th Flr. San Francisco, CA
                                                                      2114                                         94108
Caruso, Nancy v. Ford Motor        2:18-cv-5708-AB-FFM     Eastern    Consumer Legal Remedies, APC,           153 Schnader Harrison Segal & Lewis LLP 650           6/1/2018       Settled
Company                                                               ½ North Arnaz Drive Beverly Hills, CA 90211- California St., 19th Flr. San Francisco, CA
                                                                      2114                                         94108
Garrido, Arthur Hernandez v. 2:18-cv-04917-AB-FFM          Central    Consumer Legal Remedies, APC,           153 Lewis Brisbois Bisgaard & Smith LLP 333           6/2/2018       Settled
Ford Motor Company, et al.                                            ½ North Arnaz Drive Beverly Hills, CA 90211- Bush Street Suite 1100 San Francisco, CA
                                                                      2114                                         94104
Grant, Terrance, et al. v. Ford 2:18-cv-04918-AB-FFM       Central    Consumer Legal Remedies, APC,           153 Lewis Brisbois Bisgaard & Smith LLP 333           6/2/2018       Settled
Motor Company, et al.                                                 ½ North Arnaz Drive Beverly Hills, CA 90211- Bush Street Suite 1100 San Francisco, CA
                                                                      2114                                         94104
Grasso, Mary v. Ford Motor         2:18-cv-04919-AB-FFM    Central    Consumer Legal Remedies, APC,           153 Lewis Brisbois Bisgaard & Smith LLP 333           6/2/2018       Settled
Company, et al.                                                       ½ North Arnaz Drive Beverly Hills, CA 90211- Bush Street Suite 1100 San Francisco, CA
                                                                      2114                                         94104
Henderson, Nicole v. Ford          2:18-cv-04920-AB-FFM    Central    Consumer Legal Remedies, APC,           153 Lewis Brisbois Bisgaard & Smith LLP 333           6/2/2018       Settled
Motor Company, et al.                                                 ½ North Arnaz Drive Beverly Hills, CA 90211- Bush Street Suite 1100 San Francisco, CA
                                                                      2114                                         94104
Herrera, Kristi, et al. v. Ford    2:18-cv-04934-AB-FFM    Central    Consumer Legal Remedies, APC,           153 Lewis Brisbois Bisgaard & Smith LLP 333           6/2/2018       Settled
Motor Company, et al.                                                 ½ North Arnaz Drive Beverly Hills, CA 90211- Bush Street Suite 1100 San Francisco, CA
                                                                      2114                                         94104
Hollister, Jacob, et al. v. Ford   2:18-cv-04921-AB-FFM    Central    Consumer Legal Remedies, APC,           153 Lewis Brisbois Bisgaard & Smith LLP 333           6/2/2018       Settled
Motor Company                                                         ½ North Arnaz Drive Beverly Hills, CA 90211- Bush Street Suite 1100 San Francisco, CA
                                                                      2114                                         94104
Lawley, Brittany v. Ford           2:18-cv-04922-AB-FFM    Central    Consumer Legal Remedies, APC,           153 Lewis Brisbois Bisgaard & Smith LLP 333           6/2/2018       Settled
Motor Company, et al.                                                 ½ North Arnaz Drive Beverly Hills, CA 90211- Bush Street Suite 1100 San Francisco, CA
                                                                      2114                                         94104
Lichtenstein, Nicole v. Ford       2:18-cv-04923-AB-FFM    Central    Consumer Legal Remedies, APC,           153 Lewis Brisbois Bisgaard & Smith LLP 333           6/2/2018       Settled
Motor Company, et al.                                                 ½ North Arnaz Drive Beverly Hills, CA 90211- Bush Street Suite 1100 San Francisco, CA
                                                                      2114                                         94104




Page 70
                                   Case 2:18-ml-02814-AB-PVC Document 1150 Filed 07/15/21 Page 74 of 97 Page ID
                                                                    #:48253

                                                          Court and
Case Style                         Case Number                        Plaintiff's Counsel and Address                Defendant's Counsel and Address               Date of Removal   Status
                                                           County
Liston, Kory v. Ford Motor         2:18-cv-04924-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333          6/2/2018       Settled
Company, et al.                                                       ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                      2114                                           94104
Loomis, Kelli, et al. v. Ford      2:18-cv-04925-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333          6/2/2018       Settled
Motor Company, et al.                                                 ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                      2114                                           94104
Mendoza, Marlene v. Ford           2:18-cv-04926-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333          6/2/2018       Settled
Motor Company, et al.                                                 ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                      2114                                           94104
Olson, Fred et al v. Ford          2:18-cv-04927-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333          6/2/2018       Settled
Motor Company, et al.                                                 ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                      2114                                           94104
Patino, Isarel, et al. v. Ford     2:18-cv-04928-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333          6/2/2018       Settled
Motor Company, et al.                                                 ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                      2114                                           94104
Rios, Enrique v. Ford Motor        2:18-cv-04929-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333          6/2/2018       Settled
Company, et al.                                                       ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                      2114                                           94104
Ruiz, Edgar v. Ford Motor          2:18-cv-04930-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333          6/2/2018       Settled
Company, et al.                                                       ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                      2114                                           94104
Schwab, Daniel v. Ford Motor 2:18-cv-04931-AB-FFM          Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333          6/2/2018       Settled
Company, et al.                                                       ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                      2114                                           94104
St. Clair, Kelly, et al. v. Ford   2:18-cv-04932-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333          6/2/2018       Settled
Motor Company                                                         ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                      2114                                           94104
Walsh, Ryan, et al. v. Ford        2:18-cv-04933-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333          6/2/2018       Settled
Motor Company, et al.                                                 ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                      2114                                           94104
Walters, Kit, et al. v. Ford       2:18-cv-04937-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333          6/3/2018       Settled
Motor Company, et al.                                                 ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                      2114                                           94104
Young-Lozano, Stephanie v.         2:18-cv-04936-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333          6/3/2018       Settled
Ford Motor Company, et al.                                            ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                      2114                                           94104
Almaden, Jackson v. Ford           2:18-cv-04952-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650          6/4/2018       Settled
Motor Company, et al.                                                 ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                      2114                                           94108
Blaisdell, Stewart v. Ford         2:18-cv-04945-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650          6/4/2018       Settled
Motor Company, et al.                                                 ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                      2114                                           94108




Page 71
                                Case 2:18-ml-02814-AB-PVC Document 1150 Filed 07/15/21 Page 75 of 97 Page ID
                                                                 #:48254

                                                       Court and
Case Style                      Case Number                        Plaintiff's Counsel and Address                Defendant's Counsel and Address               Date of Removal   Status
                                                        County
Butryn, Brandi v. Ford Motor 2:18-cv-04947-AB-FFM       Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650          6/4/2018       Settled
Company, et al.                                                    ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                   2114                                           94108
Davenport, Natalie, et al. v.   2:18-cv-04971-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650          6/4/2018       Settled
Ford Motor Company                                                 ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                   2114                                           94108
Davis, Dennis, et al. v. Ford   2:18-cv-04967-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650          6/4/2018       Settled
Motor Company, et al.                                              ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                   2114                                           94108
Gavin, Janine v. Ford Motor     2:18-cv-04961-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650          6/4/2018       Settled
Company                                                            ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                   2114                                           94108
Beldo, Mourad v. Ford Motor 2:18-cv-5709-AB-FFM         Eastern    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650          6/4/2018       Settled
Company                                                            ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                   2114                                           94108
Brobst, Evan v. Ford Motor      2:18-cv-5710-AB-FFM     Eastern    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650          6/4/2018       Settled
Company                                                            ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                   2114                                           94108
Bugiel, Michael v. Ford Motor 2:18-cv-06286-AB-FFM     Southern    Knight Law Group 10250 Constellation Blvd,     Stradling Yocca Carlson and Rauth PC             6/4/2018
Company, et al.                                                    Suite 2500 Los Angeles, CA 90067               660 Newport Center Drive Suite 1600
                                                                                                                  Newport Beach, CA 92660-6422
Craddock, Chelsea v. Ford       2:18-cv-04995-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650          6/5/2018       Settled
Motor Company, et al.                                              ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                   2114                                           94108
Cocio, Victor v. Ford Motor     2:18-cv-5712-AB-FFM     Eastern    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650          6/5/2018       Settled
Company                                                            ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                   2114                                           94108
Ford, Daniel v. Ford Motor      2:18-cv-5711-AB-FFM     Eastern    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650          6/5/2018       Settled
Company                                                            ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                   2114                                           94108
House, Jessica v. Ford Motor    2:18-cv-07779-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333          6/5/2018       Settled
Company                                                            ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Huffman, Roger v. Ford Motor 2:19-cv-07175-AB-FFM       Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard and Smith LLP            6/5/2018       Settled
Company                                                            ½ North Arnaz Drive Beverly Hills, CA 90211-   333 Bush Street Suite 1100
                                                                   2114                                           San Francisco, CA 94104
Kaur, Amarpreet v. Ford         2:18-cv-09125-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333          6/5/2018       Settled
Motor Company                                                      ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Perez, Luz v. Ford Motor        2:18-cv-09124-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333          6/5/2018       Settled
Company                                                            ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104




Page 72
                                  Case 2:18-ml-02814-AB-PVC Document 1150 Filed 07/15/21 Page 76 of 97 Page ID
                                                                   #:48255

                                                          Court and
Case Style                        Case Number                         Plaintiff's Counsel and Address                Defendant's Counsel and Address            Date of Removal    Status
                                                           County
Resendez, Cassandra v. Ford       2:19-cv-07176-AB-FFM     Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP           6/5/2018        Settled
Motor Company et al                                                   ½ North Arnaz Drive Beverly Hills, CA 90211-   333 Bush Street Suite 1100
                                                                      2114                                           San Francisco, CA 94104
Hammon, Jacquelyn v. Ford         2:18-cv-07785-AB-FFM     Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333       6/6/2018       Dismissed
Motor Company                                                         ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                      2114                                           94104
Polite, Eliza v. Ford Motor       2:18-cv-07780-AB-FFM     Eastern                                                   Lewis Brisbois Bisgaard & Smith LLP 333       6/6/2018       Dismissed
Company, et al.                                                                                                      Bush Street Suite 1100 San Francisco, CA
                                                                                                                     94104
Hall, Catherine, et al. v. Ford   2:18-cv-07787-AB-FFM     Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333       6/6/2018        Settled
Motor Company                                                         ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                      2114                                           94104
Hunt, David v. Ford Motor         2:19-cv-00059-AB-FFM     Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333       6/6/2018        Settled
Company                                                               ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                      2114                                           94104
Jones- Vaughn, Aja v. Ford        2:18-cv-07786-AB-FFM     Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333       6/6/2018        Settled
Motor Company                                                         ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                      2114                                           94104
Linares, Christopher v. Ford      2:18-cv-07783-AB-FFM     Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333       6/6/2018        Settled
Motor Company, et al.                                                 ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                      2114                                           94104
McLaughlin, Maryellen v. Ford 2:19-cv-07177-AB-FFM         Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP           6/6/2018        Settled
Motor Company                                                         ½ North Arnaz Drive Beverly Hills, CA 90211-   333 Bush Street Suite 1100
                                                                      2114                                           San Francisco, CA 94104
Ovieda, Dave v. Ford Motor        2:18-cv-07781-AB-FFM     Eastern    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333       6/6/2018        Settled
Company, et al.                                                       ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                      2114                                           94104
McGill, Linda A. v. Ford Motor 2:18-cv-05713-AB-FFM       Northern    Knight Law Group 10250 Constellation Blvd,     Gordon Rees Scully Mansukhani, LLP, 275      6/13/2018
Company, et al.                                                       Suite 2500 Los Angeles, CA 90067               Battery Street Suite 2000 San Francisco,
                                                                                                                     CA 94111
Romero-Hernandez, Mariana 5:18-cv-01305-AB-FFM             Central    Knight Law Group 10250 Constellation Blvd,     Stradling Yocca Carlson and Rauth PC         6/15/2018
v. Ford Motor Company, et al.                                         Suite 2500 Los Angeles, CA 90067               660 Newport Center Drive Suite 1600
                                                                                                                     Newport Beach, CA 92660-6422
Hinostroza, Roberto v. Ford       5:18-cv-01334-AB-FFM     Central    Knight Law Group 10250 Constellation Blvd,     Stradling Yocca Carlson and Rauth PC         6/21/2018
Motor Company                                                         Suite 2500 Los Angeles, CA 90067               660 Newport Center Drive Suite 1600
                                                                                                                     Newport Beach, CA 92660-6422
Pizarro, Sergio J., et al. v. Ford 5:18-cv-01360-AB-FFM    Central    Knight Law Group 10250 Constellation Blvd,     Snell & Wilmer L.L.P. 600 Anton              6/21/2018
Motor Company, et al.                                                 Suite 2500 Los Angeles, CA 90067               Boulevard Suite 1400 Costa Mesa,
                                                                                                                     California 92626
Chao, Ricardo A. v. Ford          2:18-cv-05557-AB-FFM     Central    Knight Law Group 10250 Constellation Blvd,     Snell & Wilmer L.L.P. 600 Anton              6/22/2018
Motor Company, et al.                                                 Suite 2500 Los Angeles, CA 90067               Boulevard Suite 1400 Costa Mesa,
                                                                                                                     California 92626




Page 73
                                 Case 2:18-ml-02814-AB-PVC Document 1150 Filed 07/15/21 Page 77 of 97 Page ID
                                                                  #:48256

                                                        Court and
Case Style                       Case Number                        Plaintiff's Counsel and Address             Defendant's Counsel and Address           Date of Removal   Status
                                                         County
Flores, Francisco et al. v. Ford 2:18-cv-05561-AB-FFM    Central    Knight Law Group 10250 Constellation Blvd, Snell & Wilmer L.L.P. 600 Anton              6/22/2018
Motor Company                                                       Suite 2500 Los Angeles, CA 90067           Boulevard Suite 1400 Costa Mesa,
                                                                                                               California 92626
Daniel, Monique M., et al. v.    2:18-cv-05617-AB-FFM    Central    Knight Law Group 10250 Constellation Blvd, Stradling Yocca Carlson and Rauth PC         6/25/2018
Ford Motor Company, et al.                                          Suite 2500 Los Angeles, CA 90067           660 Newport Center Drive Suite 1600
                                                                                                               Newport Beach, CA 92660-6422
Shapiro, Raymond v. Ford         2:18-cv-05616-AB-FFM    Central    Knight Law Group 10250 Constellation Blvd, Stradling Yocca Carlson and Rauth PC         6/25/2018
Motor Co., et al.                                                   Suite 2500 Los Angeles, CA 90067           660 Newport Center Drive Suite 1600
                                                                                                               Newport Beach, CA 92660-6422
Jara, Laura G. et al., v. Ford   18-cv-07066-AB-FFM     Southern    Knight Law Group 10250 Constellation Blvd, Stradling Yocca Carlson and Rauth PC         7/16/2018
Motor Company, et al.                                               Suite 2500 Los Angeles, CA 90067           660 Newport Center Drive Suite 1600
                                                                                                               Newport Beach, CA 92660-6422
Shilling, Matthew, et al. v.     2:18-cv-06438-AB-FFM   Southern    Knight Law Group 10250 Constellation Blvd, Gordon Rees Scully Mansukhani, 275           7/16/2018
Ford Motor Company, et al.                                          Suite 2500 Los Angeles, CA 90067           Battery Street Suite 2000 San Francisco,
                                                                                                               CA 94111
Bish, Adrianna C. v. Ford        5:18-cv-01516-AB-FFM    Central    Knight Law Group 10250 Constellation Blvd, Stradling Yocca Carlson and Rauth PC         7/18/2018
Motor Company, et al.                                               Suite 2500 Los Angeles, CA 90067           660 Newport Center Drive Suite 1600
                                                                                                               Newport Beach, CA 92660-6422
Millington, Timothy, et al. v.   5:18-cv-01524-AB-FFM    Central    Knight Law Group 10250 Constellation Blvd, Stradling Yocca Carlson and Rauth PC         7/18/2018
Ford Motor Company, et al.                                          Suite 2500 Los Angeles, CA 90067           660 Newport Center Drive Suite 1600
                                                                                                               Newport Beach, CA 92660-6422
Webb, Linda B. v. Ford Motor 5:18-cv-01523-AB-FFM        Central    Knight Law Group 10250 Constellation Blvd, Stradling Yocca Carlson and Rauth PC         7/18/2018
Company, et al.                                                     Suite 2500 Los Angeles, CA 90067           660 Newport Center Drive Suite 1600
                                                                                                               Newport Beach, CA 92660-6422
Olson, Jr., Robert Joseph v.     2:18-cv-07064-AB-FFM    Eastern    Knight Law Group 10250 Constellation Blvd, Stradling Yocca Carlson and Rauth PC         7/18/2018
Ford Motor Company, et al.                                          Suite 2500 Los Angeles, CA 90067           660 Newport Center Drive Suite 1600
                                                                                                               Newport Beach, CA 92660-6422
Lopez, Moises, et al v. Ford     5:18-cv-01539-AB-FFM    Central    Knight Law Group 10250 Constellation Blvd, Stradling Yocca Carlson and Rauth PC         7/19/2018
Motor Company, et al.                                               Suite 2500 Los Angeles, CA 90067           660 Newport Center Drive Suite 1600
                                                                                                               Newport Beach, CA 92660-6422
Martinez, Patricia v. Ford       5:18-cv-01542-AB-FFM    Central    Knight Law Group 10250 Constellation Blvd, Stradling Yocca Carlson and Rauth PC         7/19/2018
Motor Company, et al.                                               Suite 2500 Los Angeles, CA 90067           660 Newport Center Drive Suite 1600
                                                                                                               Newport Beach, CA 92660-6422
Martinez, Steve A. v. Ford       5:18-cv-01519-AB-FFM    Central    Knight Law Group 10250 Constellation Blvd, Stradling Yocca Carlson and Rauth PC         7/19/2018
Motor Company, et al.                                               Suite 2500 Los Angeles, CA 90067           660 Newport Center Drive Suite 1600
                                                                                                               Newport Beach, CA 92660-6422
Ruiz, Eva, et al. v. Ford Motor 2:18-cv-06307-AB-FFM     Central    Knight Law Group 10250 Constellation Blvd, Snell & Wilmer L.L.P. 600 Anton              7/20/2018
Co., et al.                                                         Suite 2500 Los Angeles, CA 90067           Boulevard Suite 1400 Costa Mesa,
                                                                                                               California 92626
Raymundo, Rivera aka Rivera, 5:18-cv-01560-AB-FFM        Central    Knight Law Group 10250 Constellation Blvd, Stradling Yocca Carlson and Rauth PC         7/23/2018
Raymundo                                                            Suite 2500 Los Angeles, CA 90067           660 Newport Center Drive Suite 1600
                                                                                                               Newport Beach, CA 92660-6422




Page 74
                                 Case 2:18-ml-02814-AB-PVC Document 1150 Filed 07/15/21 Page 78 of 97 Page ID
                                                                  #:48257

                                                        Court and
Case Style                       Case Number                        Plaintiff's Counsel and Address            Defendant's Counsel and Address            Date of Removal    Status
                                                         County
Rojo, Zoraida F. v. Ford Motor 2:18-cv-07537-AB-FFM     Northern    Knight Law Group 10250 Constellation Blvd, Gordon Rees Scully Mansukhani, LLP, 275       8/8/2018
Company                                                             Suite 2500 Los Angeles, CA 90067           Battery Street Suite 2000 San Francisco,
                                                                                                               CA 94111
Bustamante, Miguel (II) v.       2:18-cv-07538-AB-FFM   Northern    Knight Law Group 10250 Constellation Blvd, Gordon Rees Scully Mansukhani, LLP, 275       8/9/2018
Ford Motor Company                                                  Suite 2500 Los Angeles, CA 90067           Battery Street Suite 2000 San Francisco,
                                                                                                               CA 94111
Peck, Christopher E. v. Ford     5:18-cv-01692-AB-FFM    Central    Knight Law Group 10250 Constellation Blvd, Snell & Wilmer L.L.P. 600 Anton              8/10/2018
Motor Company, et al.                                               Suite 2500 Los Angeles, CA 90067           Boulevard Suite 1400 Costa Mesa,
                                                                                                               California 92626
Garcia, Anthony, et al. v. Ford 5:18-cv-01721-AB-FFM     Central    Knight Law Group 10250 Constellation Blvd, Snell & Wilmer L.L.P. 600 Anton              8/15/2018
Motor Company, et al.                                               Suite 2500 Los Angeles, CA 90067           Boulevard Suite 1400 Costa Mesa,
                                                                                                               California 92626
Rivera, Julio E. v. Ford Motor   2:18-cv-07087-AB-FFM    Central    Knight Law Group 10250 Constellation Blvd, Stradling Yocca Carlson and Rauth PC         8/15/2018
Company, et al.                                                     Suite 2500 Los Angeles, CA 90067           660 Newport Center Drive Suite 1600
                                                                                                               Newport Beach, CA 92660-6422
Rodriguez, Javier v. Ford        5:18-cv-1709-AB-FFM     Central    Knight Law Group 10250 Constellation Blvd, Snell & Wilmer L.L.P. 600 Anton              8/15/2018
Motor Company                                                       Suite 2500 Los Angeles, CA 90067           Boulevard Suite 1400 Costa Mesa,
                                                                                                               California 92626
Thompson, Carol v. Ford          2:18-cv-07788-AB-FFM    Eastern    Knight Law Group 10250 Constellation Blvd, Gordon Rees Scully Mansukhani, 275           8/15/2018
Motor Company                                                       Suite 2500 Los Angeles, CA 90067           Battery Street Suite 2000 San Francisco,
                                                                                                               CA 94111
Mendieta, Vanessa, et al v.      2:18-cv-07789-AB-FFM   Northern    Knight Law Group 10250 Constellation Blvd, Gordon Rees Scully Mansukhani, 275           8/15/2018
Ford Motor Company, et al.                                          Suite 2500 Los Angeles, CA 90067           Battery Street Suite 2000 San Francisco,
                                                                                                               CA 94111
Raskin, Bryan David v. Ford      2:18-cv-07790-AB-FFM   Southern    Knight Law Group 10250 Constellation Blvd, Snell & Wilmer L.L.P. 600 Anton              8/15/2018
Motor Company, et al.                                               Suite 2500 Los Angeles, CA 90067           Boulevard Suite 1400 Costa Mesa,
                                                                                                               California 92626
Quezada, Areli v. Ford Motor 5:18-cv-01737-AB-FFM        Central    Knight Law Group 10250 Constellation Blvd, Snell & Wilmer L.L.P. 600 Anton              8/16/2018
Company et al                                                       Suite 2500 Los Angeles, CA 90067           Boulevard Suite 1400 Costa Mesa,
                                                                                                               California 92626
Cordaro, Julie, et al. v. Ford   2:18-cv-07791-AB-FFM   Southern    Knight Law Group 10250 Constellation Blvd, Snell & Wilmer L.L.P. 600 Anton              8/16/2018
Motor Company, et al.                                               Suite 2500 Los Angeles, CA 90067           Boulevard Suite 1400 Costa Mesa,
                                                                                                               California 92626
Petzen, Gilbert et al. v. Ford   2:18-cv-07792-AB-FFM   Southern    Knight Law Group 10250 Constellation Blvd, Snell & Wilmer L.L.P. 600 Anton              8/16/2018
Motor Company, et al                                                Suite 2500 Los Angeles, CA 90067           Boulevard Suite 1400 Costa Mesa,
                                                                                                               California 92626
Jones, Wendy L. v. Ford          2:18-cv-07793-AB-FFM   Southern    Hanson Law Firm                            Wilson Turner Kosmo LLP                      8/20/2018       Dismissed
Motor Company                                                       7752 Fay Avenue Suite F                    550 West C Street Suite 1050
                                                                    La Jolla, CA 92037                         San Diego, CA 92101
Jenkins, William v. Ford Motor 2:18-cv-7368-AB-FFM       Central    Consumer Legal Services PC                 Gates, Gonter, Guy, Proudfoot and            8/22/2018       Dismissed
Company, et al.                                                     2330 Long Beach Boulevard                  Muench, LLP
                                                                    Long Beach, CA 90806                       38 Discovery, Suite 200




Page 75
                                  Case 2:18-ml-02814-AB-PVC Document 1150 Filed 07/15/21 Page 79 of 97 Page ID
                                                                   #:48258

                                                         Court and
Case Style                        Case Number                        Plaintiff's Counsel and Address                Defendant's Counsel and Address          Date of Removal    Status
                                                          County
Jones, Devin, et al. v. Ford      18-cv-5196             Northern    Knight Law Group 10250 Constellation Blvd, Gordon Rees Scully Mansukhani, LLP, 275        8/24/2018       Dismissed
Motor Company, et al.                                                Suite 2500 Los Angeles, CA 90067           Battery Street Suite 2000 San Francisco,
                                                                                                                CA 94111
Garcia, Lisa, et al. v. Ford      5:18-cv-01865-AB-FFM    Central    Knight Law Group 10250 Constellation Blvd, Snell & Wilmer L.L.P. 600 Anton                8/31/2018
Motor Company, et al.                                                Suite 2500 Los Angeles, CA 90067           Boulevard Suite 1400 Costa Mesa,
                                                                                                                California 92626

Lammers, Alicia v. Ford Motor 2:18-cv-07657-AB-FFM        Central    Knight Law Group 10250 Constellation Blvd, Stradling Yocca Carlson and Rauth PC           8/31/2018
Company, et al.                                                      Suite 2500 Los Angeles, CA 90067             660 Newport Center Drive Suite 1600
                                                                                                                  Newport Beach, CA 92660-6422
Martinez, Adriana v. Ford         2:18-cv-07665-AB-FFM    Central    Knight Law Group 10250 Constellation Blvd, Stradling Yocca Carlson and Rauth PC           8/31/2018
Motor Company, et al.                                                Suite 2500 Los Angeles, CA 90067             660 Newport Center Drive Suite 1600
                                                                                                                  Newport Beach, CA 92660-6422
Sarmina, Luis J. Lopez et al v.   5:18-cv-01862-AB-FFM    Central    Knight Law Group 10250 Constellation Blvd, Snell & Wilmer L.L.P. 600 Anton                8/31/2018
Ford Motor Company, et al.,                                          Suite 2500 Los Angeles, CA 90067             Boulevard Suite 1400 Costa Mesa,
                                                                                                                  California 92626
Jeffries, Steven v. Ford Motor 18-cv-02439-AB-FFM         Eastern    Knight Law Group 10250 Constellation Blvd, Gordon Rees Scully Mansukhani, LLP, 275         9/6/2018
Company, et al.                                                      Suite 2500 Los Angeles, CA 90067             Battery Street Suite 2000 San Francisco,
                                                                                                                  CA 94111
Loggins, Shantel v. Ford          8:18-cv-01610-AB-FFM    Central    Consumer Legal Services PC                   Gates, Gonter, Guy, Proudfoot and            9/10/2018
Motor Company et al                                                  2330 Long Beach Boulevard                    Muench, LLP
                                                                     Long Beach, CA 90806                         38 Discovery, Suite 200
Barrell, Steven v. Ford Motor 2:18-cv-07978-AB-FFM        Central    Knight Law Group 10250 Constellation Blvd, Stradling Yocca Carlson and Rauth PC           9/13/2018
Company, et al.                                                      Suite 2500 Los Angeles, CA 90067             660 Newport Center Drive Suite 1600
                                                                                                                  Newport Beach, CA 92660-6422
Sanchez, Petra Rosario v. Ford 2:18-cv-07982-AB-FFM       Central    Knight Law Group 10250 Constellation Blvd, Stradling Yocca Carlson and Rauth PC           9/13/2018
Motor Company, et al.                                                Suite 2500 Los Angeles, CA 90067             660 Newport Center Drive Suite 1600
                                                                                                                  Newport Beach, CA 92660-6422
Matthews, Mike v. Ford            2:18-cv-07773-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153 Lewis Brisbois Bisgaard & Smith LLP 333       9/13/2018        Settled
Motor Company, et al.                                                ½ North Arnaz Drive Beverly Hills, CA 90211- Bush Street Suite 1100 San Francisco, CA
                                                                     2114                                         94104

Montano, Michelle v. Ford         2:18-cv-07708-AB-FFM    Eastern    Consumer Legal Remedies, APC,           153Lewis Brisbois Bisgaard & Smith LLP 333        9/13/2018        Settled
Motor Company, et al.                                                ½ North Arnaz Drive Beverly Hills, CA 90211-
                                                                                                                Bush Street Suite 1100 San Francisco, CA
                                                                     2114                                       94104
Acajabon, Carlos v. Ford          2:18-cv-08016-AB-FFM    Central    Knight Law Group 10250 Constellation Blvd, Stradling Yocca Carlson and Rauth PC           9/14/2018
Motor Company, et al.                                                Suite 2500 Los Angeles, CA 90067           660 Newport Center Drive Suite 1600
                                                                                                                Newport Beach, CA 92660-6422
Ayala, Javier, et al. v. Ford     2:18-cv-08008-AB-FFM    Central    Knight Law Group 10250 Constellation Blvd, Stradling Yocca Carlson and Rauth PC           9/14/2018
Motor Company, et al.                                                Suite 2500 Los Angeles, CA 90067           660 Newport Center Drive Suite 1600
                                                                                                                Newport Beach, CA 92660-6422
Rosales, George v. Ford Motor 2:18-cv-08394-AB-FFM        Eastern    Consumer Legal Services PC                 Gates Conter Guy Proudfoot and Muench          9/14/2018       Dismissed
Company                                                              2330 Long Beach Boulevard                  LLP
                                                                     Long Beach, CA 90806                       38 Discovery Suite 200


Page 76
                               Case 2:18-ml-02814-AB-PVC Document 1150 Filed 07/15/21 Page 80 of 97 Page ID
                                                                #:48259

                                                      Court and
Case Style                     Case Number                        Plaintiff's Counsel and Address              Defendant's Counsel and Address               Date of Removal   Status
                                                       County
Briggs v. Ford Motor           2:18-cv-08396-AB-FFM   Northern    Knight Law Group 10250 Constellation Blvd, Gordon Rees Scully Mansukhani, LLP, 275           9/14/2018
Company, et al.                                                   Suite 2500 Los Angeles, CA 90067             Battery Street Suite 2000 San Francisco,
                                                                                                               CA 94111
Sharp, Mary B. et al v. Ford   2:18-cv-08208-AB-FFM    Central    Knight Law Group 10250 Constellation Blvd, Snell & Wilmer L.L.P. 600 Anton                   9/21/2018
Motor Company et al                                               Suite 2500 Los Angeles, CA 90067             Boulevard Suite 1400 Costa Mesa,
                                                                                                               California 92626
Medina, Miguel, et al. v. Ford 5:18-cv-02055-AB-FFM    Central    Knight Law Group 10250 Constellation Blvd, Stradling Yocca Carlson and Rauth PC              9/24/2018
Motor Company                                                     Suite 2500 Los Angeles, CA 90067             660 Newport Center Drive Suite 1600
                                                                                                               Newport Beach, CA 92660-6422
Erickson, Michael, et al. v.   18-cv-05933             Eastern    Knight Law Group 10250 Constellation Blvd, Gordon Rees Scully Mansukhani, LLP, 275           9/27/2018
Ford Motor Company, et al.                                        Suite 2500 Los Angeles, CA 90067             Battery Street Suite 2000 San Francisco,
                                                                                                               CA 94111
Harvey, Richard D. v. Ford     18-02678                Eastern    Knight Law Group 10250 Constellation Blvd, Gordon Rees Scully Mansukhani, LLP, 275           10/2/2018
Motor Company, et al.                                             Suite 2500 Los Angeles, CA 90067             Battery Street Suite 2000 San Francisco,
                                                                                                               CA 94111
Beebe, Jeffrey v. Ford Motor   2:18-cv-08654-AB-FFM    Central    Consumer Legal Remedies, APC,           153 Schnader Harrison Segal & Lewis LLP 650          10/8/2018       Settled
Company et al                                                     ½ North Arnaz Drive Beverly Hills, CA 90211- California St., 19th Flr. San Francisco, CA
                                                                  2114                                         94108
Harl, Nicholas v. Ford Motor   2:18-cv-08637-AB-FFM    Central    Consumer Legal Remedies, APC,           153 Lewis Brisbois Bisgaard & Smith LLP 333          10/8/2018       Settled
Company                                                           ½ North Arnaz Drive Beverly Hills, CA 90211- Bush Street Suite 1100 San Francisco, CA
                                                                  2114                                         94104
Ivy, Andre v. Ford Motor       2:18-cv-08621-AB-FFM    Central    Consumer Legal Remedies, APC,           153 Lewis Brisbois Bisgaard & Smith LLP 333          10/8/2018       Settled
Company                                                           ½ North Arnaz Drive Beverly Hills, CA 90211- Bush Street Suite 1100 San Francisco, CA
                                                                  2114                                         94104
Lennox, Ian v. Ford Motor      2:18-cv-08634-AB-FFM    Central    Consumer Legal Remedies, APC,           153 Lewis Brisbois Bisgaard & Smith LLP 333          10/8/2018       Settled
Company                                                           ½ North Arnaz Drive Beverly Hills, CA 90211- Bush Street Suite 1100 San Francisco, CA
                                                                  2114                                         94104
Manfred, Jourdan v. Ford       2:18-cv-08629-AB-FFM    Central    Consumer Legal Remedies, APC,           153 Lewis Brisbois Bisgaard & Smith LLP 333          10/8/2018       Settled
Motor Company                                                     ½ North Arnaz Drive Beverly Hills, CA 90211- Bush Street Suite 1100 San Francisco, CA
                                                                  2114                                         94104
Martinez, Valaree v. Ford      2:18-cv-08628-AB-FFM    Central    Consumer Legal Remedies, APC,           153 Lewis Brisbois Bisgaard & Smith LLP 333          10/8/2018       Settled
Motor Company                                                     ½ North Arnaz Drive Beverly Hills, CA 90211- Bush Street Suite 1100 San Francisco, CA
                                                                  2114                                         94104
Mendek, Alexandra v. Ford      2:18-cv-08627-AB-FFM    Central    Consumer Legal Remedies, APC,           153 Lewis Brisbois Bisgaard & Smith LLP 333          10/8/2018       Settled
Motor Company                                                     ½ North Arnaz Drive Beverly Hills, CA 90211- Bush Street Suite 1100 San Francisco, CA
                                                                  2114                                         94104
Penner, Valerie v. Ford Motor 2:18-cv-08626-AB-FFM     Central    Consumer Legal Remedies, APC,           153 Lewis Brisbois Bisgaard & Smith LLP 333          10/8/2018       Settled
Company                                                           ½ North Arnaz Drive Beverly Hills, CA 90211- Bush Street Suite 1100 San Francisco, CA
                                                                  2114                                         94104
Rindfleisch, Matthew v. Ford   2:18-cv-08620-AB-FFM    Central    Consumer Legal Remedies, APC,           153 Lewis Brisbois Bisgaard & Smith LLP 333          10/8/2018       Settled
Motor Company                                                     ½ North Arnaz Drive Beverly Hills, CA 90211- Bush Street Suite 1100 San Francisco, CA
                                                                  2114                                         94104




Page 77
                                 Case 2:18-ml-02814-AB-PVC Document 1150 Filed 07/15/21 Page 81 of 97 Page ID
                                                                  #:48260

                                                        Court and
Case Style                       Case Number                        Plaintiff's Counsel and Address                Defendant's Counsel and Address               Date of Removal   Status
                                                         County
Swann, Dawn v. Ford Motor        2:18-cv-08623-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         10/8/2018       Settled
Company et al                                                       ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104
Yanez, Maria v. Ford Motor       2:18-cv-08625-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         10/8/2018       Settled
Company                                                             ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104
Ahmed, Faisel v. Ford Motor      2:18-cv-08652-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         10/9/2018       Settled
Company                                                             ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                    2114                                           94108
Alvarez, Emmanuel v. Ford        2:18-cv-08673-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         10/9/2018       Settled
Motor Company et al                                                 ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                    2114                                           94108
Barrera, Ernesto et al v. Ford   2:18-cv-08663-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         10/9/2018       Settled
Motor Company et al                                                 ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                    2114                                           94108
Cabral, Joseph v. Ford Motor 2:18-cv-08678-AB-FFM        Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         10/9/2018       Settled
Company, et al                                                      ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104
Caldwell, Troy v. Ford Motor     2:18-cv-08691-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         10/9/2018       Settled
Company et al                                                       ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                    2114                                           94108
French, Denise v. Ford Motor 2:18-cv-08708-AB-FFM        Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         10/9/2018       Settled
Company et al                                                       ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                    2114                                           94108
Gomez, Salvador et al v. Ford 2:18-cv-08727-AB-FFM       Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         10/9/2018       Settled
Motor Company et al                                                 ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104
Green, Desharniece v. Ford       2:18-cv-08679-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         10/9/2018       Settled
Motor Company, et al                                                ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104
Hall, Faisal v. Ford Motor       2:18-cv-08681-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         10/9/2018       Settled
Company                                                             ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104
Hurlbert, Brandon v. Ford        2:18-cv-08684-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         10/9/2018       Settled
Motor Company et al                                                 ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104
Mitchell, Amy et al v. Ford      2:18-cv-08697-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         10/9/2018       Settled
Motor Company et al                                                 ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104
Morici, John v. Ford Motor       2:18-cv-08685-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         10/9/2018       Settled
Company et al                                                       ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                    2114                                           94104




Page 78
                              Case 2:18-ml-02814-AB-PVC Document 1150 Filed 07/15/21 Page 82 of 97 Page ID
                                                               #:48261

                                                      Court and
Case Style                    Case Number                         Plaintiff's Counsel and Address                Defendant's Counsel and Address               Date of Removal    Status
                                                       County
Ramos, Humberto v. Ford       2:18-cv-08686-AB-FFM     Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         10/9/2018        Settled
Motor Company et al                                               ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                  2114                                           94104
Rivas, Roseann v. Ford Motor 2:18-cv-08687-AB-FFM      Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         10/9/2018        Settled
Company, et al                                                    ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                  2114                                           94104
Rodriguez, Amber v. Ford      2:18-cv-08688-AB-FFM     Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         10/9/2018        Settled
Motor Company, et al                                              ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                  2114                                           94104
Rodriguez, Amber v. Ford      2:18-cv-08689-AB-FFM     Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         10/9/2018        Settled
Motor Company, et al                                              ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                  2114                                           94104
Torres, Megan v. Ford Motor 2:18-cv-08690-AB-FFM       Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         10/9/2018        Settled
Company, et al                                                    ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                  2114                                           94104
Weston, Patricia v. Ford      2:18-cv-08694-AB-FFM     Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         10/9/2018        Settled
Motor Company                                                     ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                  2114                                           94104
Zermeno, Gustavo v. Ford      2:18-cv-08692-AB-FFM     Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         10/9/2018        Settled
Motor Company et al                                               ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                  2114                                           94104
Hadland, Donald, et al v. Ford 2:18-cv-08680-AB-FFM    Central    Knight Law Group 10250 Constellation Blvd,     Stradling Yocca Carlson and Rauth PC            10/9/2018
Motor Company et al                                               Suite 2500 Los Angeles, CA 90067               660 Newport Center Drive Suite 1600
                                                                                                                 Newport Beach, CA 92660-6422
Hernandez, Louie v. Ford      2:18-cv-08736-AB-FFM     Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         10/10/2018      Dismissed
Motor Company et al                                               ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                  2114                                           94104
Nichols, Jonathan v. Ford     2:18-cv-08733-AB-FFM     Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         10/10/2018      Dismissed
Motor Company et al                                               ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                  2114                                           94104
Cardoso, Daniel v. Ford Motor 2:18-cv-08705-AB-FFM     Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         10/10/2018       Settled
Company et al                                                     ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                  2114                                           94108
Castro, David v. Ford Motor   2:18-cv-08701-AB-FFM     Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         10/10/2018       Settled
Company                                                           ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                  2114                                           94108
Coloma, Errol v. Ford Motor   2:18-cv-08719-AB-FFM     Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         10/10/2018       Settled
Company et al                                                     ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                  2114                                           94108
Freeman, Joshua v. Ford       2:18-cv-08711-AB-FFM     Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         10/10/2018       Settled
Motor Company et al                                               ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                  2114                                           94108




Page 79
                               Case 2:18-ml-02814-AB-PVC Document 1150 Filed 07/15/21 Page 83 of 97 Page ID
                                                                #:48262

                                                       Court and
Case Style                     Case Number                         Plaintiff's Counsel and Address                Defendant's Counsel and Address               Date of Removal    Status
                                                        County
Hawkins, Diana v. Ford Motor 2:18-cv-08734-AB-FFM       Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         10/10/2018       Settled
Company et al                                                      ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Nuckolls, Christopher v. Ford 2:18-cv-08729-AB-FFM      Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         10/10/2018       Settled
Motor Company et al                                                ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Shostak, Dima et al v. Ford    2:18-cv-08722-AB-FFM     Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         10/10/2018       Settled
Motor Company                                                      ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Singh, Ivan et al v. Ford Motor 2:18-cv-08731-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333         10/10/2018       Settled
Company                                                            ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Zuniga, Mauricio Alejandro et 2:18-cv-08713-AB-FFM      Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         10/10/2018       Settled
al v. Ford Motor Company et                                        ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
al                                                                 2114                                           94108
Garant, Michael J. et al v. Ford 4:18-cv-06214         Northern    Knight Law Group 10250 Constellation Blvd,     Gordon Rees Scully Mansukhani, 275              10/11/2018
Motor Company et al                                                Suite 2500 Los Angeles, CA 90067               Battery Street Suite 2000 San Francisco,
                                                                                                                  CA 94111
Burton, Stephen v. Ford        2:18-cv-08810-AB-FFM     Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal & Lewis LLP 650         10/12/2018       Settled
Motor Company et al                                                ½ North Arnaz Drive Beverly Hills, CA 90211-   California St., 19th Flr. San Francisco, CA
                                                                   2114                                           94108
Torres, Jesus M. v. Ford       2:18-cv-08956-AB-FFM     Central    Knight Law Group 10250 Constellation Blvd,     Schnader Harrison Segal & Lewis LLP 650         10/17/2018
Motor Company et al                                                Suite 2500 Los Angeles, CA 90067               California St., 19th Flr. San Francisco, CA
                                                                                                                  94108
Sanchez, Maria Elena v. Ford   2:18-cv-09036-AB-FFM     Central    Knight Law Group 10250 Constellation Blvd,     Snell & Wilmer L.L.P. 600 Anton                 10/19/2018
Motor Company, et al.                                              Suite 2500 Los Angeles, CA 90067               Boulevard Suite 1400 Costa Mesa,
                                                                                                                  California 92626
Doyle, Stephanie v. Ford       3:18-cv-02406-AB-FFM    Southern    Knight Law Group 10250 Constellation Blvd,     Snell & Wilmer L.L.P. 600 Anton                 10/19/2018
Motor Company                                                      Suite 2500 Los Angeles, CA 90067               Boulevard Suite 1400 Costa Mesa,
                                                                                                                  California 92626
Alegrete, Anthony v. Ford      2:18-cv-09878-AB-FFM     Central    Veracis Law Corporation                        Lewis Brisbois Bisgaard and Smith LLP           11/26/2018      Dismissed
Motor Company                                                      333 City Boulevard West Suite 1700             633 West 5th Street Suite 4000
                                                                   Orange, CA 92868                               Los Angeles, CA 90071
Castle, Nancy v. Ford Motor    2:18-cv-10006-AB-FFM     Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal and Lewis LLP           11/29/2018       Settled
Company                                                            ½ North Arnaz Drive Beverly Hills, CA 90211-   650 California Street 19th Floor
                                                                   2114                                           San Francisco, CA 94108-2736
Ramon, Garay v. Ford Motor     2:18-cv-10296-AB-FFM     Central    Knight Law Group 10250 Constellation Blvd,     Snell & Wilmer L.L.P. 600 Anton                 12/12/2018
Company et al                                                      Suite 2500 Los Angeles, CA 90067               Boulevard Suite 1400 Costa Mesa,
                                                                                                                  California 92626
Holmes, Richard v. Ford        2:18-cv-10327-AB-FFM     Central    Knight Law Group 10250 Constellation Blvd,     Snell & Wilmer L.L.P. 600 Anton                 12/13/2018
Motor Company, et al.                                              Suite 2500 Los Angeles, CA 90067               Boulevard Suite 1400 Costa Mesa,
                                                                                                                  California 92626




Page 80
                                Case 2:18-ml-02814-AB-PVC Document 1150 Filed 07/15/21 Page 84 of 97 Page ID
                                                                 #:48263

                                                       Court and
Case Style                      Case Number                        Plaintiff's Counsel and Address                Defendant's Counsel and Address            Date of Removal    Status
                                                        County
Lezama, Bertha et al. v. Ford   2:18-cv-10418-AB-FFM    Central    Knight Law Group 10250 Constellation Blvd, Lewis Brisbois Bisgaard & Smith LLP 333          12/17/2018      Remanded
Motor Company, et al.                                              Suite 2500 Los Angeles, CA 90067           Bush Street Suite 1100 San Francisco, CA
                                                                                                              94104
Van Baalbergen, Chad v. Ford 2:18-cv-10445-AB-FFM       Central    Knight Law Group 10250 Constellation Blvd, Lewis Brisbois Bisgaard & Smith LLP 333          12/17/2018      Remanded
Motor Company et al                                                Suite 2500 Los Angeles, CA 90067           Bush Street Suite 1100 San Francisco, CA
                                                                                                              94104




Dunn, Lauren v. Ford Motor      2:18-cv-10423-AB-FFM    Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal and Lewis LLP        12/17/2018       Settled
Company                                                            ½ North Arnaz Drive Beverly Hills, CA 90211-   650 California Street 19th Floor
                                                                   2114                                           San Francisco, CA 94108-2736
Esparza, Oskar v. Ford Motor 2:18-cv-10462-AB-FFM       Central    Consumer Legal Remedies, APC,           153    Schnader Harrison Segal and Lewis LLP        12/18/2018       Settled
Company                                                            ½ North Arnaz Drive Beverly Hills, CA 90211-   650 California Street 19th Floor
                                                                   2114                                           San Francisco, CA 94108-2736
Granados, Isabell v. Ford Motr 2:19-cv-00034-AB-FFM     Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333       1/3/2019        Settled
Company                                                            ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Lira, Richard v. Ford Motor     5:19-cv-00020-AB-FFM    Central    Lemon Law Aid Inc                              Wilson Turner Kosmo LLP                       1/4/2019       Dismissed
Company, et al.                                                    117 East Colorado Blvd. Suite 600              550 West C Street Suite 1050
                                                                   Pasadena, CA 91105; and                        San Diego, CA 92101
Jones, Gregory A. v. Ford       5:19-cv-00071-AB-FFM    Central    Knight Law Group 10250 Constellation Blvd,     Stradling Yocca Carlson and Rauth PC         1/10/2019
Motor Company                                                      Suite 2500 Los Angeles, CA 90067               660 Newport Center Drive Suite 1600
                                                                                                                  Newport Beach, CA 92660-6422
Sheronick, Nadema Lynn v.       5:19-cv-00249-AB-FFM    Central    Knight Law Group 10250 Constellation Blvd,     Snell & Wilmer L.L.P. 600 Anton               2/5/2019
Ford Motor Company                                                 Suite 2500 Los Angeles, CA 90067               Boulevard Suite 1400 Costa Mesa,
                                                                                                                  California 92626
Grinder, Bryan v. Ford Motor 2:19-cv-01122-AB-FFM       Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      2/14/2019        Settled
Company                                                            ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Smith, Bradley v. Ford Motor 2:19-cv-01246-AB-FFM       Central    Consumer Legal Remedies, APC,           153    Lewis Brisbois Bisgaard & Smith LLP 333      2/20/2019        Settled
Company                                                            ½ North Arnaz Drive Beverly Hills, CA 90211-   Bush Street Suite 1100 San Francisco, CA
                                                                   2114                                           94104
Green, Wyman v. Ford Motor 5:19-cv-00337-AB-FFM         Central    Knight Law Group 10250 Constellation Blvd,     Snell & Wilmer L.L.P. 600 Anton              2/21/2019
Company                                                            Suite 2500 Los Angeles, CA 90067               Boulevard Suite 1400 Costa Mesa,
                                                                                                                  California 92626
Thompson, Janice v. Ford        2:19-cv-01760-AB-FFM    Central    Knight Law Group 10250 Constellation Blvd,     Gordon Rees Scully Mansukhani, LLP, 275      2/26/2019
Motor Company, et al.                                              Suite 2500 Los Angeles, CA 90067               Battery Street Suite 2000 San Francisco,
                                                                                                                  CA 94111

Van Vleet, Brittney v. Ford     5:19-cv-00383-AB-FFM    Central    Knight Law Group 10250 Constellation Blvd, Snell & Wilmer L.L.P. 600 Anton                  2/28/2019
Motor Company et al                                                Suite 2500 Los Angeles, CA 90067           Boulevard Suite 1400 Costa Mesa,
                                                                                                              California 92626




Page 81
                               Case 2:18-ml-02814-AB-PVC Document 1150 Filed 07/15/21 Page 85 of 97 Page ID
                                                                #:48264

                                                        Court and
Case Style                     Case Number                          Plaintiff's Counsel and Address            Defendant's Counsel and Address         Date of Removal    Status
                                                         County
McCaffrey, Andrew J. v. Ford 5:19-cv-00486-AB-FFM        Central    Knight Law Group 10250 Constellation Blvd, Stradling Yocca Carlson and Rauth PC      3/15/2019
Motor Company, et al.                                               Suite 2500 Los Angeles, CA 90067           660 Newport Center Drive Suite 1600
                                                                                                               Newport Beach, CA 92660-6422
Tolleson, Jannette et al v.    2:19-cv-02648-AB-FFM     Southern    Knight Law Group 10250 Constellation Blvd, Snell & Wilmer L.L.P. 600 Anton           3/20/2019
Ford Motor Company et al                                            Suite 2500 Los Angeles, CA 90067           Boulevard Suite 1400 Costa Mesa,
                                                                                                               California 92626
Hernandez, Ramon v. Ford       5:19-cv-00568-AB-FFM      Central    Knight Law Group 10250 Constellation Blvd, Stradling Yocca Carlson and Rauth PC      3/29/2019
Motor Company et al                                                 Suite 2500 Los Angeles, CA 90067           660 Newport Center Drive Suite 1600
                                                                                                               Newport Beach, CA 92660-6422
Ham, Kevin v. Ford Motor       5:19-cv-00600- AB-FFM     Cental     Knight Law Group 10250 Constellation Blvd, Snell & Wilmer L.L.P. 600 Anton            4/4/2019
Company                                                             Suite 2500 Los Angeles, CA 90067           Boulevard Suite 1400 Costa Mesa,
                                                                                                               California 92626
Franklin, Charlyse et al v. Ford 2:19-cv-04773-AB-FFM    Central    Knight Law Group 10250 Constellation Blvd, Snell and Wilmer LLP                      5/31/2019
Motor Company et al                                                 Suite 2500 Los Angeles, CA 90067           600 Anton Boulevard Suite 1400
                                                                                                               Costa Mesa, CA 9262
Grago, Daniel Stuart v. Ford   2:19-cv-10725-AB-FFM     Northern    Rene Korper Law Offices                    Schiff Hardin LLP                         7/15/2019
Motor Company                                                       27240 Turnberry Lane Suite 200             One Spear Street Suite 3100
                                                                    Valencia, CA 91355                         San Francisco, CA 94105

Gallardo, Ralph A. et al v. Ford 2:19-cv-07963-AB-FFM    Central    Knight Law Group 10250 Constellation Blvd, Snell and Wilmer LLP                      9/13/2019
Motor Company et al                                                 Suite 2500 Los Angeles, CA 90067           600 Anton Boulevard Suite 1400
                                                                                                               Costa Mesa, CA 9262

Barnes, Diane v. Ford Motor    2:19-cv-08610-AB-FFM      Eastern    The Barry Law Firm                         Schnader Harrison Segal and Lewis LLP     9/18/2019       Dismissed
Company                                                             11845 West Olympic Boulevard Ste. 1270     650 California Street 19th Floor
                                                                    Los Angeles, CA 90064                      San Francisco, CA 94108-2736
Rodriguez, Gurrola v. Ford     5:19-cv-01901-AB-FFM      Central    Knight Law Group 10250 Constellation Blvd, Mortenson Taggart LLP                     10/3/2019
Motor Company et al.                                                Suite 2500 Los Angeles, CA 90067           300 Spectrum Center Dr., Suite 1100
                                                                                                               Irvine, CA 92618
Meza, Luis v. Ford Motor       2:19-cv-09248-AB-FFM      Central    Knight Law Group 10250 Constellation Blvd, Snell & Wilmer L.L.P. 600 Anton           10/28/2019
Company, et al.                                                     Suite 2500 Los Angeles, CA 90067           Boulevard Suite 1400 Costa Mesa,
                                                                                                               California 92626
Blaney, Keith v. Ford Motor    2:19-cv-09337-AB-FFM      Central    Lemon Law Aid Inc                          Lewis Brisbois Bisgaard and Smith LLP     10/30/2019      Dismissed
Company                                                             117 East Colorado Boulevard Suite 460      633 West Fifth Street Suite 4000
                                                                    Pasadena, CA 91105                         Los Angeles, CA 90071
Sneed, Dan v. Ford Motor       2:19-cv-09512-AB-FFM      Central    Consumer Legal Services PC                 Gates Conter Guy Proudfoot and Muench     11/5/2019       Dismissed
Company                                                             2330 Long Beach Boulevard                  LLP
                                                                    Long Beach, CA 90806                       38 Discovery Suite 200
                                                                                                               Irvine, CA 92618

Hermansen, Valerie v. Ford     2:19-cv-09566-AB-FFM      Central    Consumer Legal Services PC                 Gates Conter Guy Proudfoot and Muench     11/7/2019       Dismissed
Motor Company et al                                                 2330 Long Beach Boulevard                  LLP
                                                                    Long Beach, CA 90806                       38 Discovery Suite 200
                                                                                                               Irvine, CA 92618



Page 82
                               Case 2:18-ml-02814-AB-PVC Document 1150 Filed 07/15/21 Page 86 of 97 Page ID
                                                                #:48265

                                                         Court and
Case Style                     Case Number                           Plaintiff's Counsel and Address              Defendant's Counsel and Address            Date of Removal    Status
                                                          County
Daprea, Roberta v. Ford        8:19-cv-02132-AB-FFM       Central    Consumer Legal Services PC                   Gates Conter Guy Proudfoot and Muench        11/8/2019       Dismissed
Motor Company                                                        2330 Long Beach Boulevard                    LLP
                                                                     Long Beach, CA 90806                         38 Discovery Suite 200
Schuyler, Maritza et al v. Ford 2:19-cv-09835-AB-FFM      Central    Consumer Legal Services PC                   Bowman & Brooke LLP, 970 West 190th          11/15/2019      Dismissed
Motor Company et al                                                  2330 Long Beach Boulevard                    Street, Suite 700, Torrance, CA 90502
                                                                     Long Beach, CA 90806
Grant, Anthony et al v. Ford   2:19-cv-10472-AB-FFM      Northern    Consumer Legal Services PC                   Gordon Rees Scully Mansukhani, LLP, 275      11/15/2019      Dismissed
Motor Company                                                        2330 Long Beach Boulevard                    Battery Street Suite 2000 San Francisco,
                                                                     Long Beach, CA 90806                         CA 94111
Lopez, Rebecca et al v. Ford   2:19-cv-10628-AB-FFM      Southern    The Barry Law Firm                           Bowman & Brooke LLP, 970 West 190th          11/20/2019      Dismissed
Motor Company et al                                                  11845 West Olympic Boulevard Ste. 1270       Street, Suite 700, Torrance, CA 90502
                                                                     Los Angeles, CA 90064
Puentes, Alyssa v. Ford        2:19-cv-09992-AB-FFM       Central    Cline APC, 7855 Ivanhoe Suite 408, San       Bowman & Brooke LLP, 970 West 190th          11/21/2019      Dismissed
Motor Company                                                        Diego, CA 92037                              Street, Suite 700, Torrance, CA 90502

Van Horn, Julie v. Ford Motor 2:19-cv-10629-AB-FFM       Southern    The Barry Law Firm                           Bowman & Brooke LLP, 970 West 190th          11/22/2019      Dismissed
Company et al                                                        11845 West Olympic Boulevard Ste. 1270       Street, Suite 700, Torrance, CA 90502
                                                                     Los Angeles, CA 90064
Montoya, Grace v. Ford         5:19-cv-02267-AB-FFM       Central    Consumer Legal Services PC                   Bowman & Brooke LLP, 970 West 190th          11/26/2019      Dismissed
Motor Company, et al                                                 2330 Long Beach Boulevard                    Street, Suite 700, Torrance, CA 90502
                                                                     Long Beach, CA 90806
Sidhu, Vik v. Ford Motor       2:19-cv-10032-AB-FFM       Central    The Barry Law Firm                           Bowman & Brooke LLP, 970 West 190th          11/26/2019      Dismissed
Company et al                                                        11845 West Olympic Boulevard Ste. 1270       Street, Suite 700, Torrance, CA 90502
                                                                     Los Angeles, CA 90064
Young, Lee v. Ford Motor       2:19-cv-10170-AB-FFM       Central    Consumer Law Experts APC, 5757 West          Bowman & Brooke LLP, 970 West 190th          11/27/2019      Remanded
Company et al                                                        Century Boulevard, Suite 500, Los Angeles,   Street, Suite 700, Torrance, CA 90502
                                                                     CA 90045
Gangitano, Michael v. Ford     2:19-cv-10626-AB-FFM       Eastern    Consumer Legal Services PC                   Gordon Rees Scully Mansukhani, LLP, 275      11/27/2019      Dismissed
Motor Co.                                                            2330 Long Beach Boulevard                    Battery Street Suite 2000 San Francisco,
                                                                     Long Beach, CA 90806                         CA 94111
Boyd, Rodney et al v. Ford     2:19-cv-10627-AB-FFM       Eastern    The Barry Law Firm                           Gordon Rees Scully Mansukhani, LLP, 275      11/27/2019      Dismissed
Motor Company                                                        11845 West Olympic Boulevard Ste. 1270       Battery Street Suite 2000 San Francisco,
                                                                     Los Angeles, CA 90064                        CA 94111
Barrie, Charles Tripp II et al v. 2:19-cv-10177-AB-FFM    Central    Consumer Legal Services PC                   Bowman & Brooke LLP, 970 West 190th          11/29/2019      Dismissed
Ford Motor Company, et al                                            2330 Long Beach Boulevard                    Street, Suite 700, Torrance, CA 90502
                                                                     Long Beach, CA 90806
Castaneda, Martin v. Ford      5:19-cv-02307-AB-FFM       Central    Consumer Legal Services PC                   Bowman & Brooke LLP, 970 West 190th          12/2/2019       Dismissed
Motor Company et al                                                  2330 Long Beach Boulevard                    Street, Suite 700, Torrance, CA 90502
                                                                     Long Beach, CA 90806
Lemus, Arcelia v. Ford Motor 5:19-cv-02303-AB-FFM         Central    Consumer Legal Services PC                   Bowman & Brooke LLP, 970 West 190th          12/2/2019       Dismissed
Company et al                                                        2330 Long Beach Boulevard                    Street, Suite 700, Torrance, CA 90502
                                                                     Long Beach, CA 90806




Page 83
                                Case 2:18-ml-02814-AB-PVC Document 1150 Filed 07/15/21 Page 87 of 97 Page ID
                                                                 #:48266

                                                       Court and
Case Style                      Case Number                        Plaintiff's Counsel and Address          Defendant's Counsel and Address            Date of Removal    Status
                                                        County
Bonilla, Marco v. Ford Motor 2:19-cv-10215-AB-FFM       Central    The Barry Law Firm                       Bowman & Brooke LLP, 970 West 190th          12/2/2019       Dismissed
Company et al                                                      11845 West Olympic Boulevard Ste. 1270   Street, Suite 700, Torrance, CA 90502
                                                                   Los Angeles, CA 90064
Burnett, Laura et al v. Ford    2:19-cv-10213-AB-FFM    Central    The Barry Law Firm                       Bowman & Brooke LLP, 970 West 190th          12/2/2019       Dismissed
Motor Company et al                                                11845 West Olympic Boulevard Ste. 1270   Street, Suite 700, Torrance, CA 90502
                                                                   Los Angeles, CA 90064
Pineda, Irene v. Ford Motor     5:19-cv-02304-AB-FFM    Central    The Barry Law Firm                       Bowman & Brooke LLP, 970 West 190th          12/2/2019       Dismissed
Company et al                                                      11845 West Olympic Boulevard Ste. 1270   Street, Suite 700, Torrance, CA 90502
                                                                   Los Angeles, CA 90064
Nunes, Delaura v. Ford Motor 2:19-cv-10734-AB-FFM       Eastern    The Barry Law Firm                       Gordon Rees Scully Mansukhani, LLP, 275      12/2/2019       Dismissed
Company                                                            11845 West Olympic Boulevard Ste. 1270   Battery Street Suite 2000 San Francisco,
                                                                   Los Angeles, CA 90064                    CA 94111
Cisneros, Josephina v. Ford     2:19-cv-10348-AB-FFM    Eastern    Consumer Legal Services PC               Gordon Rees Scully Mansukhani, LLP, 275      12/6/2019       Dismissed
Motor Company                                                      2330 Long Beach Boulevard                Battery Street Suite 2000 San Francisco,
                                                                   Long Beach, CA 90806                     CA 94111
Cunha, Jessica v. Ford Motor 2:19-cv-10346-AB-FFM       Eastern    Consumer Legal Services PC               Gordon Rees Scully Mansukhani, LLP, 275      12/6/2019       Dismissed
Company                                                            2330 Long Beach Boulevard                Battery Street Suite 2000 San Francisco,
                                                                   Long Beach, CA 90806                     CA 94111
Clifford, David v. Ford Motor   2:19-cv-10736-AB-FFM   Northern    The Barry Law Firm                       Gordon Rees Scully Mansukhani, LLP, 275      12/6/2019       Dismissed
Company                                                            11845 West Olympic Boulevard Ste. 1270   Battery Street Suite 2000 San Francisco,
                                                                   Los Angeles, CA 90064                    CA 94111
Mueller, Barbara v. Ford        2:19-cv-10738-AB-FFM   Southern    The Barry Law Firm                       Bowman & Brooke LLP, 970 West 190th          12/6/2019       Dismissed
Motor Company et al                                                11845 West Olympic Boulevard Ste. 1270   Street, Suite 700, Torrance, CA 90502
                                                                   Los Angeles, CA 90064
Silvia, Lorenzo v. Ford Motor   2:19-cv-10390-AB-FFM    Central    The Barry Law Firm                       Bowman & Brooke LLP, 970 West 190th          12/9/2019       Dismissed
Company                                                            11845 West Olympic Boulevard Ste. 1270   Street, Suite 700, Torrance, CA 90502
                                                                   Los Angeles, CA 90064
Vasquez, Maribel v. Ford        2:19-cv-10488-AB-FFM    Central    The Barry Law Firm                       Bowman & Brooke LLP, 970 West 190th          12/11/2019      Dismissed
Motor Company et al                                                11845 West Olympic Boulevard Ste. 1270   Street, Suite 700, Torrance, CA 90502
                                                                   Los Angeles, CA 90064
Aguado, Stefani Guzman v.       2:19-cv-10375-AB-FFM    Central    Lemon Law Aid Inc                        Lewis Brisbois Bisgaard and Smith LLP        12/11/2019      Remanded
Ford Motor Company et al                                           117 East Colorado Boulevard Suite 460    633 West Fifth Street Suite 4000
                                                                   Pasadena, CA 91105                       Los Angeles, CA 90071
Bruggeman, Anna Marie et al 2:19-cv-10873-AB-FFM        Eastern    Consumer Legal Services PC               Gordon Rees Scully Mansukhani, LLP, 275      12/11/2019      Dismissed
v. Ford Motor Company et al                                        2330 Long Beach Boulevard                Battery Street Suite 2000 San Francisco,
                                                                   Long Beach, CA 90806                     CA 94111
Curci, Jennifer et al v. Ford   2:19-cv-10460-AB-FFM    Eastern    Consumer Legal Services PC               Gordon Rees Scully Mansukhani, LLP, 275      12/12/2019      Dismissed
Motor Company                                                      2330 Long Beach Boulevard                Battery Street Suite 2000 San Francisco,
                                                                   Long Beach, CA 90806                     CA 94111
Tyrpak, Allen et al v. Ford     8:19-cv-02425-AB-FFM    Central    California Lemon Law Goup Inc            Bowman & Brooke LLP, 970 West 190th          12/16/2019      Dismissed
Motor Company et al                                                11440 West Bernardo Court Suite 300      Street, Suite 700, Torrance, CA 90502
                                                                   San Diego, CA 92127




Page 84
                                 Case 2:18-ml-02814-AB-PVC Document 1150 Filed 07/15/21 Page 88 of 97 Page ID
                                                                  #:48267

                                                        Court and
Case Style                       Case Number                        Plaintiff's Counsel and Address              Defendant's Counsel and Address            Date of Removal    Status
                                                         County
May, Michelle v. Ford Motor 2:19-cv-10469-AB-FFM         Eastern    Consumer Legal Services PC                   Gordon Rees Scully Mansukhani, LLP, 275      12/17/2019      Dismissed
Company                                                             2330 Long Beach Boulevard                    Battery Street Suite 2000 San Francisco,
                                                                    Long Beach, CA 90806                         CA 94111
Peterson, Brandt et al v. Ford 2:19-cv-10461-AB-FFM      Eastern    Consumer Legal Services PC                   Gordon Rees Scully Mansukhani, 275           12/17/2019      Dismissed
Motor Company                                                       2330 Long Beach Boulevard                    Battery Street Suite 2000 San Francisco,
                                                                    Long Beach, CA 90806                         CA 94111
Venegas, Samantha v. Ford        2:19-cv-10470-AB-FFM    Eastern    Consumer Legal Services PC                   Gordon Rees Scully Mansukhani, 275           12/17/2019      Dismissed
Motor Company                                                       2330 Long Beach Boulevard                    Battery Street Suite 2000 San Francisco,
                                                                    Long Beach, CA 90806                         CA 94111
Gibbons, Michael et al v. Ford 2:19-cv-10462-AB-FFM     Northern    Consumer Legal Services PC                   Gordon Rees Scully Mansukhani, LLP, 275      12/17/2019      Dismissed
Motor Company                                                       2330 Long Beach Boulevard                    Battery Street Suite 2000 San Francisco,
                                                                    Long Beach, CA 90806                         CA 94111
Ignacio, Joanne v. Ford Motor 2:19-cv-10463-AB-FFM      Northern    Consumer Legal Services PC                   Gordon Rees Scully Mansukhani, LLP, 275      12/17/2019      Dismissed
Company                                                             2330 Long Beach Boulevard                    Battery Street Suite 2000 San Francisco,
                                                                    Long Beach, CA 90806                         CA 94111
Kohen, Jammie v. Ford Motor 2:20-cv-00141-AB-FFM         Eastern    The Barry Law Firm                           Gordon Rees Scully Mansukhani, LLP, 275      12/18/2019      Dismissed
Company                                                             11845 West Olympic Boulevard Ste. 1270       Battery Street Suite 2000 San Francisco,
                                                                    Los Angeles, CA 90064                        CA 94111
Mendoza, Maria v. Ford           2:20-cv-00143-AB-FFM    Eastern    The Barry Law Firm                           Gordon Rees Scully Mansukhani, LLP, 275      12/18/2019      Dismissed
Motor Company                                                       11845 West Olympic Boulevard Ste. 1270       Battery Street Suite 2000 San Francisco,
                                                                    Los Angeles, CA 90064                        CA 94111
Staton, Marvin P. et al v. Ford 2:20-cv-00139-AB-FFM     Eastern    Knight Law Group 10250 Constellation Blvd,   Gordon Rees Scully Mansukhani, LLP, 275      12/18/2019
Motor Company et al                                                 Suite 2500 Los Angeles, CA 90067             Battery Street Suite 2000 San Francisco,
                                                                                                                 CA 94111
Lavalley, Dante et al v. Ford    2:19-cv-10471-AB-FFM   Northern    Consumer Legal Services PC                   Gordon Rees Scully Mansukhani, LLP, 275      12/18/2019      Dismissed
Motor Company                                                       2330 Long Beach Boulevard                    Battery Street Suite 2000 San Francisco,
                                                                    Long Beach, CA 90806                         CA 94111
Rosales, Rachel v. Ford Motor 5:19-cv-02450-AB-FFM       Central    Law Office of Larry SR Hoddick               Bowman & Brooke LLP, 970 West 190th          12/19/2019      Dismissed
Company et al                                                       74-000 Country Club Drive Suite C5           Street, Suite 700, Torrance, CA 90502
                                                                    Palm Desert, CA 92260
Sigala, Gamaliel et al v. Ford   2:20-cv-00145-AB-FFM    Eastern    Consumer Legal Services PC                   Gordon Rees Scully Mansukhani, LLP, 275      12/19/2019      Dismissed
Motor Company                                                       2330 Long Beach Boulevard                    Battery Street Suite 2000 San Francisco,
                                                                    Long Beach, CA 90806                         CA 94111
Tomlin, Bill v. Ford Motor       2:20-cv-00144-AB-FFM    Eastern    The Barry Law Firm                           Gordon Rees Scully Mansukhani, LLP, 275      12/19/2019      Dismissed
Company                                                             11845 West Olympic Boulevard Ste. 1270       Battery Street Suite 2000 San Francisco,
                                                                    Los Angeles, CA 90064                        CA 94111
Adams, Douglas et al v. Ford     5:19-cv-02453-AB-FFM    Central    Consumer Legal Services PC                   Bowman & Brooke LLP, 970 West 190th          12/20/2019      Dismissed
Motor Company et al                                                 2330 Long Beach Boulevard                    Street, Suite 700, Torrance, CA 90502
                                                                    Long Beach, CA 90806
Rios, Rose et al v. Ford Motor 2:19-cv-10779-AB-FFM      Central    Consumer Legal Services PC                   Bowman & Brooke LLP, 970 West 190th          12/20/2019      Dismissed
Company et al                                                       2330 Long Beach Boulevard                    Street, Suite 700, Torrance, CA 90502
                                                                    Long Beach, CA 90806




Page 85
                              Case 2:18-ml-02814-AB-PVC Document 1150 Filed 07/15/21 Page 89 of 97 Page ID
                                                               #:48268

                                                       Court and
Case Style                    Case Number                          Plaintiff's Counsel and Address          Defendant's Counsel and Address         Date of Removal    Status
                                                        County
Zarate, Ladislao v. Ford Motor 5:19-cv-02475-AB-FFM     Central    The Barry Law Firm                       Bowman & Brooke LLP, 970 West 190th       12/23/2019      Dismissed
Company et al                                                      11845 West Olympic Boulevard Ste. 1270   Street, Suite 700, Torrance, CA 90502
                                                                   Los Angeles, CA 90064
Moreno, Matthew v. Ford       8:19-cv-02489-AB-FFM      Central    Jorgensen and Salberg LLP                Bowman & Brooke LLP, 970 West 190th       12/26/2019
Motor Company, Inc. et al                                          15137 Woodlawn Avenue                    Street, Suite 700, Torrance, CA 90502
                                                                   Tustin, CA 92780
Phillips, Regan v. Ford Motor 2:19-cv-10927-AB-FFM      Central    The Barry Law Firm                       Bowman & Brooke LLP, 970 West 190th       12/27/2019      Dismissed
Company et al                                                      11845 West Olympic Boulevard Ste. 1270   Street, Suite 700, Torrance, CA 90502
                                                                   Los Angeles, CA 90064
Gardiner, Aaron v. Ford       8:20-cv-00022-AB-FF       Central    California Lemon Law Goup Inc            Bowman & Brooke LLP, 970 West 190th        1/6/2020       Dismissed
Motor Company                                                      11440 West Bernardo Court Suite 300      Street, Suite 700, Torrance, CA 90502
                                                                   San Diego, CA 92127
Kohen, Jammie v. Ford Motor 2:20-cv-00141-AB-FFM        Eastern    Barry Law Firm                           Gordon Rees Scully Mansukhani LLP          1/7/2020       Dismissed
Company                                                            11845 West Olympic Boulevard Ste. 1270   275 Battery Street Suite 2000
                                                                   Los Angeles, CA 90064                    San Francisco, CA 94111
Camara, Deborah v. Ford       2:20-cv-00258-AB-FFM      Central    Goldsmith West APC                       Bowman & Brooke LLP, 970 West 190th        1/9/2020       Remanded
Motor Company et al                                                609 Deep Valley Drive Suite 200          Street, Suite 700, Torrance, CA 90502
                                                                   Rolling Hills Estates, CA 90274
Fox, Victoria v. Ford Motor   2:20-cv-00275-AB-FFM      Central    Lemon Law Aid Inc                        Bowman & Brooke LLP, 970 West 190th        1/9/2020       Dismissed
Company et al                                                      117 East Colorado Boulevard Suite 460    Street, Suite 700, Torrance, CA 90502
                                                                   Pasadena, CA 91105
Rockwell, Melissa et al v.    2:20-cv-00362-AB-FFM      Central    California Lemon Law Goup Inc            Bowman & Brooke LLP, 970 West 190th       1/13/2020
Ford Motor Company et al                                           11440 West Bernardo Court Suite 300      Street, Suite 700, Torrance, CA 90502
                                                                   San Diego, CA 92127
Duval, Richard v. Ford Motor 2:20-cv-01355-AB-FFM       Eastern    The Barry Law Firm                       Bowman & Brooke LLP, 970 West 190th       1/13/2020       Dismissed
Company                                                            11845 West Olympic Boulevard Ste. 1270   Street, Suite 700, Torrance, CA 90502
                                                                   Los Angeles, CA 90064
Lopez, Manuel v. Ford Motor 5:20-cv-00153-AB-FFM        Central    Law Office of Larry SR Hoddick PC        Bowman & Brooke LLP, 970 West 190th       1/21/2020       Dismissed
Company et al                                                      74-000 Country Club Drive Suite C5       Street, Suite 700, Torrance, CA 90502
                                                                   Palm Desert, CA 92260
Vargas, Susan v. Ford Motor   2:20-cv-00599-AB-FFM      Central    Valero Law APC                           Bowman and Brooke LLP                     1/21/2020
Company et al                                                      555 West 5th Street 35th Floor           970 West 190th Street Suite 700
                                                                   Los Angeles, CA 90013                    Torrance, CA 90502
Acajabon, Ernesto et al v.    2:20-cv-00670-AB-FFM      Central    Lemon Law Aid Inc                        Bowman & Brooke LLP, 970 West 190th       1/22/2020       Dismissed
Ford Motor Company et al                                           117 East Colorado Boulevard Suite 460    Street, Suite 700, Torrance, CA 90502
                                                                   Pasadena, CA 91105
Rawlins, Michelle et al v. Ford 2:20-cv-01099-AB-FFM    Central    California Lemon Law Group Inc           Bowman & Brooke LLP, 970 West 190th        2/3/2020       Dismissed
Motor Company et al                                                11440 West Bernardo Court Suite 300      Street, Suite 700, Torrance, CA 90502
                                                                   San Diego, CA 92127
Lopez, Anthony v. Ford Motor 2:20-cv-01090-AB-FFM       Central    Young and Young                          Bowman & Brooke LLP, 970 West 190th        2/3/2020       Dismissed
Company et al                                                      620 Newport Center Drive Suite 1100      Street, Suite 700, Torrance, CA 90502
                                                                   Newport Beach, CA 92660




Page 86
                               Case 2:18-ml-02814-AB-PVC Document 1150 Filed 07/15/21 Page 90 of 97 Page ID
                                                                #:48269

                                                      Court and
Case Style                     Case Number                        Plaintiff's Counsel and Address              Defendant's Counsel and Address            Date of Removal    Status
                                                       County
Nunez, Michael et al v. Ford   8:20-cv-00262-AB-FFM    Central    Lemon Law Aid Inc                            Bowman & Brooke LLP, 970 West 190th          2/10/2020       Dismissed
Motor Company                                                     117 East Colorado Blvd., Ste. 460            Street, Suite 700, Torrance, CA 90506
                                                                  Pasadena, CA 91105
Burnett, Laura v. Ford Motor 2:20-cv-01404-AB-FFM      Central    The Barry Law Firm                           Bowman & Brooke LLP, 970 West 190th          2/12/2020       Dismissed
Company et al                                                     11845 West Olympic Boulevard Ste. 1270       Street, Suite 700, Torrance, CA 90502
                                                                  Los Angeles, CA 90064
Hanes, Melvin v. Ford Motor 5:20-cv-00289-AB-FFM       Central    The Barry Law Firm                           Bowman & Brooke LLP, 970 West 190th          2/12/2020       Dismissed
Company et al                                                     11845 West Olympic Boulevard Ste. 1270       Street, Suite 700, Torrance, CA 90504
                                                                  Los Angeles, CA 90064
Mota, Enrique v. Ford Motor    2:20-cv-01430-AB-FFM    Central    The Barry Law Firm                           Bowman & Brooke LLP, 970 West 190th          2/12/2020       Dismissed
Company et al                                                     11845 West Olympic Boulevard Ste. 1270       Street, Suite 700, Torrance, CA 90503
                                                                  Los Angeles, CA 90064
Oropeza, Scott v. Ford Motor 8:20-cv-00286-AB-FFM     Southern    California Lemon Law Goup Inc                Bowman & Brooke LLP, 970 West 190th          2/12/2020
Company                                                           11440 West Bernardo Court Suite 300          Street, Suite 700, Torrance, CA 90502
                                                                  San Diego, CA 92127
Guerrero, Sugey v. Ford        8:20-cv-00300-AB-FFM    Central    The Barry Law Firm                           Bowman & Brooke LLP, 970 West 190th          2/14/2020       Dismissed
Motor Company et al                                               11845 West Olympic Boulevard Ste. 1270       Street, Suite 700, Torrance, CA 90505
                                                                  Los Angeles, CA 90064
Rowinski, Severyn v. Ford      8:20-cv-00310-AB-FFM    Central    The Barry Law Firm                           Bowman & Brooke LLP, 970 West 190th          2/14/2020       Dismissed
Motor Company et al                                               11845 West Olympic Boulevard Ste. 1270       Street, Suite 700, Torrance, CA 90506
                                                                  Los Angeles, CA 90064
Martinez, Cirilo v. Ford Motor 2:20-cv-01502-AB-FFM    Central    The Barry Law Firm                           Bowman & Brooke LLP, 970 West 190th          2/14/2020       Dismissed
Company et al                                                     11845 West Olympic Boulevard Ste. 1270       Street, Suite 700, Torrance, CA 90506
                                                                  Los Angeles, CA 90064
Lopez, Fabiola et al v. Ford   2:20-cv-01636-AB-FFM    Central    Knight Law Group 10250 Constellation Blvd,   Mortenson Taggart LLP                        2/19/2020
Motor Company et al                                               Suite 2500 Los Angeles, CA 90067             300 Spectrum Center Dr., Suite 1100
                                                                                                               Irvine, CA 92618
Bringhurst, Robert v. Ford     5:20-cv-00345-AB-FFM    Central    The Barry Law Firm                           Bowman & Brooke LLP, 970 West 190th          2/20/2020       Dismissed
Motor Company et al                                               11845 West Olympic Boulevard Ste. 1270       Street, Suite 700, Torrance, CA 90506
                                                                  Los Angeles, CA 90064
Bardin, Tyler v. Ford Motor    2:20-cv-01648-AB-FFM    Eastern    The Barry Law Firm                           Gordon Rees Scully Mansukhani, LLP, 275      2/20/2020
Company et al                                                     11845 West Olympic Boulevard Ste. 1270       Battery Street Suite 2000 San Francisco,
                                                                  Los Angeles, CA 90064                        CA 94111
Sheth, Kamal v. Ford Motor     2:20-cv-01649-AB       Northern    The Barry Law Firm                           Gordon Rees Scully Mansukhani, LLP, 275      2/20/2020        Settled
Company et al                                                     11845 West Olympic Boulevard Ste. 1270       Battery Street Suite 2000 San Francisco,
                                                                  Los Angeles, CA 90064                        CA 94111
Contreras, Andrew v. Ford      2:20-cv-01738-AB-FFM    Central    Consumer Law Experts APC, 5757 West          Bowman & Brooke LLP, 970 West 190th          2/24/2020
Motor Company et al                                               Century Boulevard, Suite 500, Los Angeles,   Street, Suite 700, Torrance, CA 90506
                                                                  CA 90045

De La Cruz, Hector Morales v. 8:20-cv-00376-AB-FFM     Central    Journey Law Group LLP                        Bowman & Brooke LLP, 970 West 190th          2/24/2020
Ford Motor Company et al                                          1762 Westwood Blvd., Ste. 260                Street, Suite 700, Torrance, CA 90506
                                                                  Los Angeles, CA 90024




Page 87
                               Case 2:18-ml-02814-AB-PVC Document 1150 Filed 07/15/21 Page 91 of 97 Page ID
                                                                #:48270

                                                       Court and
Case Style                     Case Number                         Plaintiff's Counsel and Address                 Defendant's Counsel and Address             Date of Removal    Status
                                                        County
Strohman, Joseph v. Ford       2:20-cv-01998-AB-FFM     Central    Goldsmith West APC                              Bowman & Brooke LLP, 970 West 190th           2/28/2020       Dismissed
Motor Company et al                                                609 Deep Valley Drive Suite 200                 Street, Suite 700, Torrance, CA 90506
                                                                   Rolling Hills Estates, CA 90274
Kennedy, Timothy J. v. Ford    2:20-cv-02057-AB-FFM     Central    Law Office of William R. McGee, APLC            Bowman & Brooke LLP, 970 West 190th            3/2/2020       Dismissed
Motor Company et al                                                701 Palomar Airport Road, Ste. 250              Street, Suite 700, Torrance, CA 90506
                                                                   Carlsbad, CA 92011
Schulte, Amy v. Ford Motor     2:20-cv-02447-AB-FFM      Ohio      The Law Office of Ronald J. Bolz, PLLC,         Baker and Hostetler LLP, 200 Civic Center      3/3/2020       Dismissed
Company                                                Northern    30928 Ford Road, Garden City, MI 48135          Drive, Suite 1200, Columbus, OH 43215-
                                                                                                                   4138
Camarillo, Alicia v. Ford Motor 5:20-cv-00452-AB-FFM    Central    The Barry Law Firm                              Bowman & Brooke LLP, 970 West 190th            3/5/2020       Dismissed
Company                                                            11845 West Olympic Boulevard Ste. 1270          Street, Suite 700, Torrance, CA 90502
                                                                   Los Angeles, CA 90064
Avalos, Jose v. Ford Motor     2:20-cv-02174-AB-FFM     Central    The Barry Law Firm                              Bowman & Brooke LLP, 970 West 190th            3/6/2020       Dismissed
Company                                                            11845 West Olympic Boulevard Ste. 1270          Street, Suite 700, Torrance, CA 90502
                                                                   Los Angeles, CA 90064
Florencio, Ana v. Ford Motor   2:20-cv-02171-AB-FFM     Central    The Barry Law Firm                              Bowman & Brooke LLP, 970 West 190th            3/6/2020
Company                                                            11845 West Olympic Boulevard Ste. 1270          Street, Suite 700, Torrance, CA 90502
                                                                   Los Angeles, CA 90064
Briceno, Adrian v. Ford Motor 2:20-cv-02274-AB-FFM      Central    The Barry Law Firm                              Bowman & Brooke LLP, 970 West 190th            3/9/2020       Dismissed
Company                                                            11845 West Olympic Boulevard Ste. 1270          Street, Suite 700, Torrance, CA 90502
                                                                   Los Angeles, CA 90064
White, Carl v. Ford Motor      2:20-cv-02284-AB-FFM     Central    Lemon Law Aid, Inc., 117 East Colorado          Bowman & Brooke LLP, 970 West 190th            3/9/2020       Remanded
Company                                                            Boulevard, Suite 600, Pasaadena, CA 91105       Street, Suite 700, Torrance, CA 90502

Gallardo, Pablo v. Ford Motor 5:20-cv-00477-AB-FFM      Central    The Barry Law Firm                              Bowman & Brooke LLP, 970 West 190th           3/10/2020       Dismissed
Company                                                            11845 West Olympic Boulevard Ste. 1270          Street, Suite 700, Torrance, CA 90502
                                                                   Los Angeles, CA 90064
Santini, Suzanne v. Ford       2:20-cv-02281-AB-FFM     Central    The Barry Law Firm                              Bowman & Brooke LLP, 970 West 190th           3/10/2020       Dismissed
Motor Company                                                      11845 West Olympic Boulevard Ste. 1270          Street, Suite 700, Torrance, CA 90502
                                                                   Los Angeles, CA 90064
Sansano, Raven Jade v. Ford    8:20-cv-00521-AB-FFM     Central    The Bickel Law Firm Inc., 701 B Street, Suite   Bowman & Brooke LLP, 970 West 190th           3/13/2020       Dismissed
Motor Company                                                      1200, San Diego, CA 92101                       Street, Suite 700, Torrance, CA 90502

Silva, Maria v. Ford Motor     5:20-cv-00548-AB-FFM     Central    California Lemon Law Goup Inc                   Bowman & Brooke LLP, 970 West 190th           3/16/2020       Dismissed
Company                                                            11440 West Bernardo Court Suite 300             Street, Suite 700, Torrance, CA 90502
                                                                   San Diego, CA 92127
Nagella, Judith v. Ford Motor 2:20-cv-02448-AB-FFM       Ohio      The Law Office of Ronald J. Bolz, PLLC,         Baker and Hostetler LLP, 200 Civic Center     3/16/2020       Dismissed
Company                                                Northern    30928 Ford Road, Garden City, MI 48135          Drive, Suite 1200, Columbus, OH 43215-
                                                                                                                   4138
Loza, Manuel v. Ford Motor     2:20-cv-02445-AB-FFM     Eastern    The Barry Law Firm                              Gordon Rees Scully Mansukhani, LLP, 275       3/18/2020       Dismissed
Company                                                            11845 West Olympic Boulevard Ste. 1270          Battery Street Suite 2000 San Francisco,
                                                                   Los Angeles, CA 90064                           CA 94111




Page 88
                               Case 2:18-ml-02814-AB-PVC Document 1150 Filed 07/15/21 Page 92 of 97 Page ID
                                                                #:48271

                                                      Court and
Case Style                     Case Number                        Plaintiff's Counsel and Address              Defendant's Counsel and Address             Date of Removal    Status
                                                       County
Strong, Rodney v. Ford Motor 2:20-cv-02454-AB-FFM      Eastern    The Barry Law Firm                           Gordon Rees Scully Mansukhani, LLP, 275       3/18/2020       Dismissed
Company                                                           11845 West Olympic Boulevard Ste. 1270       Battery Street Suite 2000 San Francisco,
                                                                  Los Angeles, CA 90064                        CA 94111
Holcomb, Jamie v. Ford Motor 2:20-cv-02449-AB-FFM       Ohio      The Law Office of Ronald J. Bolz, PLLC,      Baker and Hostetler LLP, 200 Civic Center     3/18/2020       Dismissed
Company                                               Northern    30928 Ford Road, Garden City, MI 48135       Drive, Suite 1200, Columbus, OH 43215-
                                                                                                               4138
Ramirez, Josue A. v. Ford      2:20-cv-02640-AB-FFM    Central    Consumer Law Experts APC, 5757 West          Bowman & Brooke LLP, 970 West 190th           3/20/2020       Remanded
Motor Company                                                     Century Boulevard, Suite 500, Los Angeles,   Street, Suite 700, Torrance, CA 90502
                                                                  CA 90045
Benjamin, Linda v. Ford Motor 2:20-cv-02459-AB-FFM    Northern    The Barry Law Firm                           Gordon Rees Scully Mansukhani, LLP, 275       3/20/2020       Dismissed
Company                                                           11845 West Olympic Boulevard Ste. 1270       Battery Street Suite 2000 San Francisco,
                                                                  Los Angeles, CA 90064                        CA 94111
Lara, Maria v. Ford Motor      2:20-cv-02457-AB-FFM   Northern    The Barry Law Firm                           Gordon Rees Scully Mansukhani, LLP, 275       3/20/2020       Dismissed
Company                                                           11845 West Olympic Boulevard Ste. 1270       Battery Street Suite 2000 San Francisco,
                                                                  Los Angeles, CA 90064                        CA 94111
Pullum, Victoria A. v. Ford    2:20-cv-02678-AB-FFM    Alamba     UNDERWOOD & RIEMER PC, 21 South              Dykema Gossett PLLC, 1301 K Street,           3/23/2020
Motor Company                                          Middle     Section Street, Fairhope, AL 36532           N.W., Suite 1100 West, Washington, DC
                                                                                                               20005
Merino, Amber v. Ford Motor 2:20-cv-02456-AB-FFM      Northern    The Barry Law Firm                           Gordon Rees Scully Mansukhani, LLP, 275       3/24/2020       Dismissed
Company                                                           11845 West Olympic Boulevard Ste. 1270       Battery Street Suite 2000 San Francisco,
                                                                  Los Angeles, CA 90064                        CA 94111
Choate , Skyla v. Ford Motor   2:20-cv-02450-AB-FFM     Ohio      The Law Office of Ronald J. Bolz, PLLC,      Baker and Hostetler LLP, 200 Civic Center     3/24/2020       Dismissed
Company                                               Southern    30928 Ford Road, Garden City, MI 48135       Drive, Suite 1200, Columbus, OH 43215-
                                                                                                               4138
Chiles, Nancy v. Ford Motor    5:20-cv-00600-AB-FFM    Central    Neale and Fhima LLP, 34188 Pacific Coast     Bowman & Brooke LLP, 970 West 190th           3/25/2020
Company                                                           Highway, Dana Point, CA 92629                Street, Suite 700, Torrance, CA 90502

Murray, Matthew v. Ford        8:20-cv-00600-AB-FFM    Central    California Lemon Law Goup Inc                Bowman & Brooke LLP, 970 West 190th           3/26/2020       Dismissed
Motor Company                                                     11440 West Bernardo Court Suite 300          Street, Suite 700, Torrance, CA 90502
                                                                  San Diego, CA 92127
Napolitano, Joseph v. Ford     5:20-cv-00614-AB-FFM    Central    The Barry Law Firm                           Bowman & Brooke LLP, 970 West 190th           3/26/2020       Dismissed
Motor Company                                                     11845 West Olympic Boulevard Ste. 1270       Street, Suite 700, Torrance, CA 90502
                                                                  Los Angeles, CA 90064
Sutton, Jeffrey v. Ford Motor 8:20-cv-00615-AB-FFM     Central    California Lemon Law Goup Inc                Bowman & Brooke LLP, 970 West 190th           3/27/2020       Dismissed
Company                                                           11440 West Bernardo Court Suite 300          Street, Suite 700, Torrance, CA 90502
                                                                  San Diego, CA 92127
Begley, Patricia v. Ford Motor 2:20-cv-02867-AB-FFM    Eastern    The Barry Law Firm                           Gordon Rees Scully Mansukhani, LLP, 275       3/31/2020       Dismissed
Company                                                           11845 West Olympic Boulevard Ste. 1270       Battery Street Suite 2000 San Francisco,
                                                                  Los Angeles, CA 90064                        CA 94111
Freiwald, Regina v. Ford       5:20-cv-00706-AB-FFM    Central    Lemon Law Aid Inc, 117 East Colorado         Bowman & Brooke LLP, 970 West 190th            4/7/2020       Remanded
Motor Company                                                     Boulevard Suite 600 Pasadena, CA 91105       Street, Suite 700, Torrance, CA 90502




Page 89
                               Case 2:18-ml-02814-AB-PVC Document 1150 Filed 07/15/21 Page 93 of 97 Page ID
                                                                #:48272

                                                       Court and
Case Style                     Case Number                         Plaintiff's Counsel and Address               Defendant's Counsel and Address          Date of Removal    Status
                                                        County
Kinneberg, Barbara v. Ford     8:20-cv-00685-AB-FFM     Central    Lemon Law Aid Inc, 117 East Colorado          Bowman & Brooke LLP, 970 West 190th         4/9/2020       Remanded
Motor Company                                                      Boulevard Suite 600 Pasadena, CA 91105        Street, Suite 700, Torrance, CA 90502

Costa, Ciaran v. Ford Motor    2:20-cv-03325-AB-FFM     Central    California Lemon Law Goup Inc                 Bowman & Brooke LLP, 970 West 190th        4/10/2020       Dismissed
Company                                                            11440 West Bernardo Court Suite 300           Street, Suite 700, Torrance, CA 90502
                                                                   San Diego, CA 92127
Rodriguez, Raul v. Ford Motor 2:20-cv-03398-AB-FFM     Southern    The Barry Law Firm                            Bowman & Brooke LLP, 720 B Street,         4/13/2020
Company, et al.                                                    11845 West Olympic Boulevard Ste. 1270        Suite 1740, San Diego, CA 92101
                                                                   Los Angeles, CA 90064
Arroyo, Brian v. Ford Motor    2:20-cv-03425-AB-FFM     Central    Law Office of Jacob K. Kashani APC, 6277      Bowman & Brooke LLP, 970 West 190th        4/15/2020       Dismissed
Company                                                            Van Nuys Boulevard, Suite 125, Van Nuys,      Street, Suite 700, Torrance, CA 90502
                                                                   CA 91401
Lopez, Joan v. Ford Motor      5:20-cv-00763-AB-FFM     Central    The Barry Law Firm                            Bowman & Brooke LLP, 970 West 190th        4/15/2020
Company, et al.                                                    11845 West Olympic Boulevard Ste. 1270        Street, Suite 700, Torrance, CA 90502
                                                                   Los Angeles, CA 90064
Munoz, Rafael and Christina    2:20-cv-03514-AB-FFM    Southern    The Barry Law Firm                            DYKEMA GOSSETT PLLC, 1301 K Street,        4/16/2020       Dismissed
v. Ford Motor Company                                              11845 West Olympic Boulevard Ste. 1270        N.W., Suite 1100 West, Washington, DC
                                                                   Los Angeles, CA 90064                         20005
Vidrio, Miguel v. Ford Motor   2:20-cv-03576-AB-FFM     Central    Quill and Arrow LLP, 10900 Wilshire           Bowman & Brooke LLP, 970 West 190th        4/17/2020        Settled
Company                                                            Boulevard, Suite 200, Los Angeles, CA 90064   Street, Suite 700, Torrance, CA 90502

Peterson, Alan and Kathryn v. 2:20-cv-03746-AB-FFM     Southern    Knight Law Group 10250 Constellation Blvd, DYKEMA GOSSETT PLLC, 1301 K Street,           4/23/2020       Dismissed
Ford Motor Company                                                 Suite 2500 Los Angeles, CA 90067            N.W., Suite 1100 West, Washington, DC
                                                                                                               20005
Palmas, Manuel Garza et al. v. 2:20-cv-03816-AB-FFM     Central    Knight Law Group 10250 Constellation Blvd, Gordon Rees Scully Mansukhani, LLP, 275       4/27/2020
Citrus Motors Ontario, Inc., et                                    Suite 2500 Los Angeles, CA 90067            Battery Street Suite 2000 San Francisco,
al.                                                                                                            CA 94111
Valenzuela, Abigail and         2:20-cv-03826-AB-FFM   Southern    The Barry Law Firm                          Bowman & Brooke LLP, 970 West 190th          4/28/2020       Dismissed
Michael v. Ford Motor                                              11845 West Olympic Boulevard Ste. 1270      Street, Suite 700, Torrance, CA 90502
Company                                                            Los Angeles, CA 90064
Gutierrez, Sara v. Ford Motor 2:20-cv-04248-AB-PVC      Central    Consumer Legal Services PC                  Gordon Rees Scully Mansukhani, LLP, 275      5/11/2020       Dismissed
Company , et al.                                                   2330 Long Beach Boulevard                   Battery Street Suite 2000 San Francisco,
                                                                   Long Beach, CA 90806                        CA 94111
Sutton, Amanda v. Ford         2:20-cv-04675-AB-PVC     Eastern    Consumer Law Experts APC                    Gordon Rees Scully Mansukhani, LLP, 275      5/27/2020
Motor Company, et al.                                              5757 West Century Boulevard Suite 500       Battery Street Suite 2000 San Francisco,
                                                                   Los Angeles, CA 90045                       CA 94111
Bogle, Lacresha v. Ford Motor 2:20-cv-04677-AB-PVC     Northern    Quill and Arrow LLP, 10900 Wilshire         Gordon Rees Scully Mansukhani, LLP, 275      5/27/2020        Settled
Company, et al.                                                    Boulevard, Suite 200, Los Angeles, CA 90064 Battery Street Suite 2000 San Francisco,
                                                                                                               CA 94111
Harrington, Roshonn v. Ford    2:20-cv-04700-AB-PVC     Central    Lemon Law Aid Inc                           Gordon Rees Scully Mansukhani, LLP, 275      5/28/2020       Remanded
Motor Company, et al.                                              117 East Colorado Boulevard Suite 460       Battery Street Suite 2000 San Francisco,
                                                                   Pasadena, CA 91105                          CA 94111




Page 90
                              Case 2:18-ml-02814-AB-PVC Document 1150 Filed 07/15/21 Page 94 of 97 Page ID
                                                               #:48273

                                                        Court and
Case Style                    Case Number                           Plaintiff's Counsel and Address                Defendant's Counsel and Address            Date of Removal    Status
                                                         County
Bonner, Samantha v. Ford      2:20-cv-04678-AB-PVC      Southern    California Lemon Law Group Inc                 Bowman & Brooke LLP, 720 B Street,           5/28/2020       Dismissed
Motor Company, et al.                                               11440 West Bernardo Court Suite 300            Suite 1740, San Diego, CA 92101
                                                                    San Diego, CA 92127
Orozco, Theresa v. Ford       2:20-cv-04693-AB-PVC       Eastern    The Barry Law Firm                             Gordon Rees Scully Mansukhani, LLP, 275      5/29/2020       Dismissed
Motor Company                                                       11845 West Olympic Boulevard Ste. 1270         Battery Street Suite 2000 San Francisco,
                                                                    Los Angeles, CA 90064                          CA 94111
Sirakie, Matthew v. Ford      2:20-cv-04876-AB-PVC       Central    Sage Law Group LLP, 450 N. Brand Blvd.,        Gordon Rees Scully Mansukhani, LLP, 275       6/1/2020       Dismissed
Motor Company, et al.                                               Ste. 600, Glendale, CA 91203                   Battery Street Suite 2000 San Francisco,
                                                                                                                   CA 94111
Mancilla, Garbiella v. Ford   2:20-cv-04679-AB-PVC      Southern    California Lemon Law Group Inc                 Bowman & Brooke LLP, 720 B Street,            6/1/2020       Dismissed
Motor Company, et al.                                               11440 West Bernardo Court Suite 300            Suite 1740, San Diego, CA 92101
                                                                    San Diego, CA 92127
Jackson, Lillie L. v. Ford Motor 2:20-cv-05010-AB-PVC    Central    Law Offices of William R. McGee, APLC, 701    Gordon Rees Scully Mansukhani, LLP, 275        6/5/2020
Company, et al.                                                     Palomar Airport Road, Suite 250, Carlsbad,    Battery Street, Suite 2000 San Francisco,
                                                                    CA 92011                                      CA 94111
Fish, Donald v. Ford Motor    2:20-cv-05107-AB-PVC       Central    The Barry Law Firm                            Gordon Rees Scully Mansukhani, LLP, 275        6/9/2020       Dismissed
Company, et al.                                                     11845 West Olympic Boulevard Ste. 1270        Battery Street, Suite 2000 San Francisco,
                                                                    Los Angeles, CA 90064                         CA 94111
Ceron, Jose Manuel Resendiz 2:20-cv-05331-AB-PVC         Central    Strategic Legal Practices 1840 Century East,  Gordon Rees Scully Mansukhani, LLP, 275       6/15/2020        Settling
v. Ford Motor Company, et al.                                       Suite 430 Los Angeles, CA 90067               Battery Street, Suite 2000 San Francisco,
                                                                                                                  CA 94111
Mosley, Donald Wayne v.       2:20-cv-05475-AB-PVC       Central    Lemon Law Group Partners PLC, 150 North Shook Hardy & Bacon, L.L.P., One                    6/22/2020       Dismissed
Ford Motor Company                                                  Robertson Blvd., Suite 307, Beverly Hills, CA Montgomery St., Ste. 2600, San
                                                                    90211                                         Francisco, CA 94104
Vickery, Nathan et al. v. Ford 2:20-cv-05479-AB-PVC      Eastern    Consumer Legal Services PC                    Gordon Rees Scully Mansukhani, LLP, 275       6/22/2020       Dismissed
Motor Company                                                       2330 Long Beach Boulevard                     Battery Street, Suite 2000 San Francisco,
                                                                    Long Beach, CA 90806                          CA 94111
Denise Stewart v. Ford Motor 2:20-cv-05480-AB-PVC        Eastern    The Barry Law Firm                            Gordon Rees Scully Mansukhani, LLP, 275       6/22/2020       Dismissed
Company                                                             11845 West Olympic Boulevard Ste. 1270        Battery Street, Suite 2000 San Francisco,
                                                                    Los Angeles, CA 90064                         CA 94111
Caloca, Mark v. Ford Motor    2:20-cv-05918-AB-PVC      Northern    Law Offices of Robert B. Mobasseri, P.C.,     Gordon Rees Scully Mansukhani, LLP, 275        7/1/2020
Company                                                             1055 West 7th Street, Suite 2140, Los         Battery Street, Suite 2000 San Francisco,
                                                                    Angeles, CA 90017                             CA 94111
Diaz, Robert and Carmen Diaz 2:20-cv-05919-AB-PVC       Southern    The Barry Law Firm                            Gordon Rees Scully Mansukhani, LLP, 275        7/2/2020       Dismissed
v. Ford Motor Company                                               11845 West Olympic Boulevard Ste. 1270        Battery Street, Suite 2000 San Francisco,
                                                                    Los Angeles, CA 90064                         CA 94111
Schoenmann, Paul v. Ford      2:20-cv-06640-AB-PVC       Eastern    Law Office of William R. McGee, APLC          Gordon Rees Scully Mansukhani, LLP, 275       7/28/2020
Motor Company                                                       701 Palomar Airport Road, Ste. 250            Battery Street, Suite 2000 San Francisco,
                                                                    Carlsbad, CA 92011                            CA 94111
Martin, Thomas v. Ford Motor 2:20-cv-07176-AB-PVC       Northern    Consumer Legal Services PC                    Gordon Rees Scully Mansukhani, LLP, 275       8/12/2020       Dismissed
Company                                                             2330 Long Beach Boulevard                     Battery Street, Suite 2000 San Francisco,
                                                                    Long Beach, CA 90806                          CA 94111




Page 91
                                Case 2:18-ml-02814-AB-PVC Document 1150 Filed 07/15/21 Page 95 of 97 Page ID
                                                                 #:48274

                                                       Court and
Case Style                      Case Number                        Plaintiff's Counsel and Address             Defendant's Counsel and Address             Date of Removal    Status
                                                        County
Foster, Madison v. Ford         2:20-cv-07487-AB-PVC    Central    The Barry Law Firm                          Shook Hardy & Bacon, L.L.P., One              8/19/2020       Dismissed
Motor Company, et al.                                              11845 West Olympic Boulevard Ste. 1270      Montgomery St., Ste. 2600, San
                                                                   Los Angeles, CA 90064                       Francisco, CA 94104
Brown, Andrea v. Ford Motor 2:20-cv-07821-AB-PVC        Central    Conn Law, PC, 354 Pine Street, 5th Floor,   Shook Hardy & Bacon, L.L.P., One              8/27/2020
Company                                                            San Francisco, CA 94104                     Montgomery St., Ste. 2600, San
                                                                                                               Francisco, CA 94104
Scalla, Victoria v. Ford Motor 2:20-cv-07899-AB-PVC     Eastern    The Barry Law Firm                          Gordon Rees Scully Mansukhani, LLP, 275       8/28/2020       Dismissed
Company                                                            11845 West Olympic Boulevard Ste. 1270      Battery Street, Suite 2000 San Francisco,
                                                                   Los Angeles, CA 90064                       CA 94111
Mina Ramirez v. Ford Motor      2:20-cv-07887-AB-PVC    Eastern    Consumer Legal Services PC                  Gordon Rees Scully Mansukhani, LLP, 275       8/31/2020        Settling
Company                                                            2330 Long Beach Boulevard                   Battery Street, Suite 2000 San Francisco,
                                                                   Long Beach, CA 90806                        CA 94111
Reyes, Victor v. Ford Motor     2:20-cv-07893-AB-PVC    Eastern    The Barry Law Firm                          Gordon Rees Scully Mansukhani, LLP, 275        9/1/2020       Dismissed
Company                                                            11845 West Olympic Boulevard Ste. 1270      Battery Street, Suite 2000 San Francisco,
                                                                   Los Angeles, CA 90064                       CA 94111
Medina, Anastacio v. Ford       2:20-cv-08115-AB-PVC    Central    The Barry Law Firm                          Shook Hardy and Bacon LLP                      9/4/2020       Dismissed
Motor Company, et al                                               11845 West Olympic Boulevard Ste. 1270      One Montgomery Suite 2600
                                                                   Los Angeles, CA 90064                       San Francisco, CA 94104
Arakelyan, Lilit v. Ford Motor 2:20-cv-08469-AB-PVC     Central    Consumer Legal Services PC                  Shook Hardy and Bacon LLP                     9/16/2020
Company                                                            2330 Long Beach Boulevard                   One Montgomery Suite 2600
                                                                   Long Beach, CA 90806                        San Francisco, CA 94104
Derek Woods v. Ford Motor       2:20-cv-08721-AB-PVC    Central    The Barry Law Firm                          Shook Hardy & Bacon, L.L.P., One              9/23/2020
Company                                                            11845 West Olympic Boulevard Ste. 1270      Montgomery St., Ste. 2600, San
                                                                   Los Angeles, CA 90064                       Francisco, CA 94104
Dejong, Bryan v. Ford Motor     2:20-cv-08717-AB-PVC    Central    The Barry Law Firm                          Shook Hardy & Bacon, L.L.P., One              9/24/2020       Dismissed
Company, et al                                                     11845 West Olympic Boulevard Ste. 1270      Montgomery St., Ste. 2600, San
                                                                   Los Angeles, CA 90064                       Francisco, CA 94104
Guardado, Carmen Menjivar       2:20-cv-08695-AB-PVC    Eastern    Consumer Law Experts PC                     Bowman and Brooke LLP                         9/25/2020
v. Ford Motor Company et al                                        5757 West Century Boulevard Suite 500       970 West 190th Street Suite 700
                                                                   Los Angeles, CA 90045                       Torrance, CA 90502
Healey, Matthew v. Ford         8:20-cv-01908-AB-PVC    Central    Neale and Fhima LLP                         Shook Hardy and Bacon LLP                     10/2/2020       Dismissed
Motor Company et al                                                34188 Pacific Coast Highway                 One Montgomery Suite 2600
                                                                   Dana Point, CA 92629                        San Francisco, CA 94104
Hall, Patricia v. Ford Motor    2:20-cv-08698-AB-PVC   Southern    Goldsmith West                              Bowman and Brooke LLP                         10/2/2020       Dismissed
Company et al                                                      609 Deep Valley Drive                       750 B Street
                                                                   Suite 200                                   Suite 1740
                                                                   Rolling Hills Estates, CA 90274             San Diego, CA 92101
Rodriguez, Steven v. Ford       2:20-cv-08697-AB-PVC   Northern    Goldsmith West APC                          Gordon Rees Sully Mansukhani LLP              10/5/2020       Dismissed
Motor Company                                                      609 Deep Valley Drive Suite 200             275 Battery Street Suite 2000
                                                                   Rolling Hills Estates, CA 90274             San Francisco, CA 94111
Garcia, Mildred et al v. Ford   2:20-cv-09070-AB-PVC   Northern    Conn Law, PC                                Gordon Rees Sully Mansukhani LLP              10/6/2020
Motor Company                                                      354 Pine St., 5th Floor                     275 Battery Street Suite 2000
                                                                   San Francisco, CA 94104                     San Francisco, CA 94111




Page 92
                                Case 2:18-ml-02814-AB-PVC Document 1150 Filed 07/15/21 Page 96 of 97 Page ID
                                                                 #:48275

                                                       Court and
Case Style                      Case Number                        Plaintiff's Counsel and Address           Defendant's Counsel and Address    Date of Removal    Status
                                                        County
Hernandez, Carlos et al v.      8:20-cv-01995-AB-PVC   Southern    The Bickel Law Firm Inc                   Shook Hardy and Bacon LLP            10/6/2020       Dismissed
Ford Motor Company et al                                           701 B Street Suite 1200                   One Montgomery Street Suite 2600
                                                                   San Diego, CA 92101                       San Francisco, CA 94104
Hernandez, Daisey K. et al v.   8:19-cv-02459-AB-PVC    Central    Nita Law Firm                             Bowman and Brooke LLP                10/7/2020
Ford Motor Company et al                                           3055 Wilshire Boulevard Suite 1200        970 West 190th Street Suite 700
                                                                   Los Angeles, CA 90010                     Torrance, CA 90502
Mogavero, Larissa v. Ford       2:18-cv-02912-AB-FFM    Eastern    The Barry Law Firm                        Gordon Rees Sully Mansukhani LLP     10/13/2020      Dismissed
Motor Company                                                      11845 West Olympic Boulevard Ste. 1270    275 Battery Street Suite 2000
                                                                   Los Angeles, CA 90064                     San Francisco, CA 94111
Parker, Andrew et al v. Ford    2:20-cv-09079-AB-PVC   Southern    Law Offices of Michael H. Rosenstein LC   Gordon Rees Sully Mansukhani LLP     10/13/2020      Dismissed
Motor Company et al                                                10900 Wilshire Boulevard Suite 300        275 Battery Street Suite 2000
                                                                   Los Angeles, CA 90024                     San Francisco, CA 94111
Hefflin, James v. Ford Motor    5:20-cv-02242-AB-PVC    Eastern    Cavalry Law Group Inc                     Shook Hardy and Bacon LLP            10/26/2020      Dismissed
Company et al                                                      500 La Terraza Boulevard Suite 150        One Montgomery Suite 2600
                                                                   Escondido, CA 92025                       San Francisco, CA 94104
Zazueta, Ryan v. Ford Motor     2:20-cv-10000-AB-PVC    Central    The Barry Law Firm                        Shook Hardy and Bacon LLP            10/30/2020      Dismissed
Company, et al                                                     11845 West Olympic Boulevard Ste. 1270    One Montgomery Suite 2600
                                                                   Los Angeles, CA 90064                     San Francisco, CA 94104
Wollmann, Christopher et al     2:20-cv-10120-AB-PVC    Central    Law Offices of Michael H Rosenstein LC    Shook Hardy and Bacon LLP            11/4/2020       Dismissed
v. Ford Motor Company                                              10900 Wilshire Boulevard Suite 300        One Montgomery Suite 2600
                                                                   Los Angeles, CA 90024/                    San Francisco, CA 94104
Graves, Frederick v. Ford       5:20-cv-02586-AB-PVC    Eastern    The Barry Law Firm                        Shook Hardy and Bacon LLP             1/5/2021
Motor Company                                                      11845 West Olympic Boulevard Ste. 1270    One Montgomery Suite 2600
                                                                   Los Angeles, CA 90064                     San Francisco, CA 94104




Fouche, Raquel v. Ford Motor 8:21-cv-00032-AB-PVC      Southern    Rene Korper Law Offices                   Shook Hardy and Bacon LLP            1/12/2021
Company et al                                                      27240 Turnberry Lane Suite 200            One Montgomery Street Suite 2600
                                                                   Valencia, CA 91355                        San Francisco, CA 94104
Nila, Jesus et al v. Ford Motor 2:21-cv-00666-AB-PVC   Western     MFS Legal Inc                             Shook Hardy and Bacon LLP            1/25/2021
Company et al                                                      5318 East 2nd Street No 205               One Montgomery Street Suite 2600
                                                                   Long Beach, CA 90803 / Robert F Brennan   San Francisco, CA 94104
                                                                   APC
                                                                   2103 Montrose Avenue Suite D
                                                                   Montrose, CA 91020
Monico, Edwin A. v. Ford        2:21-cv-01420-AB-PVC    Central    Quill and Arrow LLP                       Shook Hardy and Bacon LLP            2/18/2021
Motor Company                                                      10900 Wilshire Boulevard Suite 300        One Montgomery Suite 2600
                                                                   Los Angeles, CA 90024                     San Francisco, CA 94104




Page 93
                                 Case 2:18-ml-02814-AB-PVC Document 1150 Filed 07/15/21 Page 97 of 97 Page ID
                                                                  #:48276

                                                        Court and
Case Style                       Case Number                        Plaintiff's Counsel and Address          Defendant's Counsel and Address     Date of Removal     Status
                                                         County
Muncy, Michael et al v. Ford     2:21-cv-01498-AB-PVC    Central    Kostas Law Firm                          Shook Hardy and Bacon LLP             2/19/2021
Motor Company                                                       1008 West Avenue M-14, Suite A           One Montgomery Suite 2600
                                                                    Palmdale, CA 93551                       San Francisco, CA 94104
Kubel, Richard T. and Coleen     2:21-CV-03291           Central    Norman F. Taylor                         Shook Hardy and Bacon LLP             4/16/2021
K. Kubel v. Ford Motor                                              Norman Taylor and Associates             One Montgomery Suite 2600
Company, et al.                                                     425 West Broadway Suite 220              San Francisco, CA 94104
Franco, Alfred et al v. Ford     2:19-cv-02466-AB-FFM   Michigan-   Duck Law Firm LLC                        Dykema Gossett LLP                    2/28/2019        Dismissed
Motor Company                                            Eastern    5040 Ambassador Caffery Pkwy.Suite 200   333 South Grand Avenue Suite 2100    (original filed
                                                                    Lafayette, LA 70508                      Los Angeles, CA 90071                    date)

                                                                    Kazerouni Law Group, APC                 Bowman and Brooke LLP
Batsell, Tracy, et al. v. Ford                                                                                                                        7/1/21
                                 21-01458                 MN        120 South 6th Street, Suite 2050         970 West 190th Street Suite 700
Motor Company, et al.                                                                                                                             (JPML CTO-59)
                                                                    Minneapolis, MN 55402                    Torrance, CA 90502
                                                                    Kazerouni Law Group, APC                 Bowman and Brooke LLP
Macon, Kendra, et al. v. Ford                                                                                                                         7/1/21
                              21-01832                     SC       120 South 6th Street, Suite 2050         970 West 190th Street Suite 700
Motor Company, et al.                                                                                                                             (JPML CTO-59)
                                                                    Minneapolis, MN 55402                    Torrance, CA 90502
                                                                    Kazerouni Law Group, APC                 Bowman and Brooke LLP
Whitney, Jennifer, et al. v.                                                                                                                          7/1/21
                                 21-00394                 VAE       120 South 6th Street, Suite 2050         970 West 190th Street Suite 700
Ford Motor Company, et al.                                                                                                                        (JPML CTO-59)
                                                                    Minneapolis, MN 55402                    Torrance, CA 90502




Page 94
